Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1925 Page 1 of 92




        TABLE OF CONTENTS OF EXHIBITS TO DECLARATION OF NADIA P.
                               BERMUDEZ


                 EXHIBIT                           PAGE NUMBERS
   Exhibit A                             1-5

   Exhibit B                             6 – 13

   Exhibit C                             14 – 21

   Exhibit D                             22 – 30

   Exhibit E                             31 – 34

   Exhibit F                             35 – 38

   Exhibit G                             39 – 82

   Exhibit H                             83 - 91
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1926 Page 2 of 92




                      EXHIBIT A

                                                                        Exhibit A
                                                                        Page 01
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1927 Page 3 of 92


     Manning Law, APC

    ADAPracliccGrovip@MaiiniiigIxiwOffice.com          Office: 949.200.8755                      4667 MacArthur Blvd, Slel50
                                                       Facsimile: 866.843.8308                   Newport Beach, GA 92660
                                                                                                 www.Maiiniiigl,xiwOHice.com




     February 5, 2018



    Ms. Julia De Beers, Esq.
    Evans Hotels, LLC
    998 West Mission Bay Drive
    San Diego, California 92109

    RE:      JAMES RUTHERFORD et al vs. EVANS HOTELS, LLC
             Case No.: 37-2018-00002844-CU-CR-CTL

    CONFIDENTIAL SETTLEMENT COMMUNICATION PURSUANT TO F.R.E. 408 AND
    CAL. EV. CODE 1152 ET. SEQ.\ FOR SETTLEMENT PURPOSES ONLY

    Deal' Ms. De Beers:

    We represent the plaintiffs and claimant1 in this action. They are disabled persons with mobility
    disabilities and they experienced barriers when they unsuccessfully attempted to reserve
    accessible rooms at each of Evans Hotels, LLC’s properties using each respective hotel’s website
    (Bahia.com, Lodgtorreypines.com and Catamaranresort.com ; collectively, the “Websites"). The
    types of access barrier encountered by our clients were specifically and expressly made unlawful
    several years ago when 28 CFR 36.302(e) became effective on March 15,2012.

    Our clients were frustrated and disappointed by this stigmatizing denial of equal access and seek
    statutory damages under the Unruh Civil Rights Act (“UCRA”) as a result. Perhaps more
    important to our clients, they desire to act as a impetus for Evans Hotels, LLC to make
    reasonable modifications to reservations policies, practices, or procedures necessary and to
    ensure that individuals with disabilities can make reservations for accessible guest rooms through
    your Website reservations systems and that those reservations are handled in the manner required
    by 28 CFR 36.302(e) in all respects.


    1 Claimant is a disabled person and a member of the Association 4 Equal Access. Claimant has experienced the
    barriers to access described in the Complaint and has been denied access and deterred from seeking access thereby.
    Despite possessing a meritorious claim for damages and injunctive relief. Claimant is not a plaintiff in this matter.
    Based on the assumption that Defendant will require a release from Claimant as part of any resolution of this matter,
    a demand is included for Claimant as well as Plaintiff describing the terms required for Claimant to relinquish her
    meritorious claim.




                                                                                                                 Exhibit A
                                                                                                                 Page 02
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1928 Page 4 of 92


     Manning Law, APC

     ADAPi'acticeGroup@ManningIJawOIFice.com            Ofiice: 949.200.875.5                     4667 MacArthur Blvd, Stel50
                                                        Facsimile: 866.843.8308                   Newport Beach, CA 92660
                                                                                                  ivww.MamiingIjawOfficc.com

     The Complaint seeks a declaration that the Websites, at the time when the complaint was filed2,
     did not comply with 28 CFR 36.302(e) and therefore, the UCRA, an order to correct that or cease
     the practice of accepting online reservations, and all attendant relief. We do not believe there is
     serious doubt that we will prevail in this matter. We have archived admissible working copies of
     the Websites as they existed prior to the filing of the Complaint (including the code) to document
     the clear violations of law present therein. We are continuing to monitor the Websites and we
     are making further admissible working copies on a daily basis to document changes, if any, as
     they occur. Given the indisputable facts presented and the clear violations of law they depict, we
     plan to seek summary judgment at the first opportunity.

     That said, if your client is willing, we are open to a procedure whereby together, our clients can
     cooperatively and collaboratively ensure that the Evans Hotels, LLC reservations systems are
     accessible as required by 28 CFR 36.302(e) and the UCRA. Given the widely lamented state of
     the travel industry for persons with disabilities, in addition to bringing Evans Hotels, LLC into
     compliance with the law, this would be an important achievement in service of its disabled
     guests and prospective guests and would be applauded by the community of disabled travelers
     and their families.

     The remediation of Evans Hotels, LLC’s reservations systems and reasonable modifications to
     relevant policies, practices, and procedures, necessary to ensure that individuals with disabilities
     can make reservations for accessible guest rooms through your Website reservations systems,
     including the identification and description of the accessible features of the hotels and guest
     rooms and ensuring those reservations are handled in the manner required by 28 CFR 36.302(e)
     and the UCRA in all respects3, is likely to require:




     2 The timing of this determination is particularly relevant here because even if we were to assume arguendo -
     without any inspection to verify the accuracy of the content - that the online reservations systems at issue
     subsequently came to comply with 28 CFR 36.302(e), and therefore the UCRA, courts have held this will not moot
     this type of case. See Brooke v. A-Veniures, LLC, No. 2:17-cv-2868-HRH at 9. (A.Z. Nov. 22,2017) Court accepts
     website “fixed” in action based on alleged violations of 28 CFR 36.302(e) but finds case not moot because “all
     defendant has done is change its website and adopt a new internal policy, both of which could easily be changed in
     the future. Defendant has not met its heavy burden of showing that it is absolutely clear that its wrongful behavior
     could not reasonably be expected to recur. This case is not moot.”).
     3 Doran v. 7-11, 524 F.3d 1034 (9lh Cir, 2008) (holding that “[ojnce a disabled individual has encountered or
     become aware of alleged ADA violations that deter liis patronage of or otherwise interfere with his access to a place
     of public accommodation, he has already suffered an injury in fact traceable to the defendant’s conduct and capable
     of being redressed by the courts, and so he possesses standing under Article III).




                                                                                                                 Exhibit A
                                                                                                                 Page 03
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1929 Page 5 of 92


     Manning Law, APC
     ADAPracliceGroup@ManningIawOffice.com              Office: 949.200.8755                      4667 MacArthur Blvd, Stel50
                           ,                            Facsimile: 866.843.8308                   Newport Beach, CA 92660
                                                                                                  www.ManningIawOfficc.com

         •    Designation of one or more qualified individuals to manage accessibility of the policies,
              practices, or procedures related to the reservation of accessible rooms within a mutually
              acceptable and reasonable time period;
         •    Initiation of an inspection process to accurately identify, confirm the presence or absence,
              and describe the accessible features of the hotels and guest rooms from the perspective of
              persons with disabilities4;
         •   Utilization of the results of the inspections of the hotels and guest rooms to develop
             content that accurately identifies and describes the accessible features of the hotels and
             guest rooms on the Websites for the benefit of all disabled persons when reserving
             accessible rooms;
         •   Development and distribution of content that accurately identifies and describes the
             accessible features of the hotels and guest rooms to online travel agents to ensure equal
             accessibility to the greatest extent possible;
         •   Confirmation that accessible guest rooms are held for use by individuals with disabilities
             until all other guest rooms of that type have been rented and the accessible room
             requested is the only remaining room of that type;
         •   Reservation, upon request, of accessible guest rooms or specific types of guest rooms and
             ensuring that the guest rooms requested are blocked and removed from all reservations
             systems;
         •   Policies enacted to guarantee that the specific accessible guest room reserved through its
             reservations service is held for the reserving customer, regardless of whether a specific
             room is held in response to reservations made by others;
         •   Periodic disabled end-user testing of the Website(s) and reservations systems to ensure to
             the greatest extent possible that individuals with disabilities will not be excluded, denied
             services, segregated or otherwise treated differently from other customers who are able to
             enjoy full access to hotel reservations systems;
         •   Periodic accessibility reports to Plaintiff and Claimant regarding progress in the
             implementation of policies, practices, and procedures as well as corrective action taken
             that will result in the full and equal accessibility of the reservations systems until such
             time as the parties agree that Evans Hotels, LLC is operating in compliance with 28 CFR
             36.302(e) and therefore the UCRA.

     Our monetary demand is as follows:

     4 If you have complete and current reports produced by a Certified Access Specialist this may avoid the need for
     some or all such inspections.




                                                                                                                 Exhibit A
                                                                                                                 Page 04
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1930 Page 6 of 92


     Manning Law, APC

    ADAPiac(iceGroLip@MaiinitigI^wOflice.<om   Office: 949.200.87.55               4667 MacArthur Blvd, Stel.SO
                                               Facsimile: 866.843.8308             Newport Beach, CA 92660
                                                                                   www.MajiniiigIuawOffice.com

            $24,000 in statutory damages under Cal. Civ. Code § 52(a) ($4,000, the minimum, for
            each violation for each Plaintiff/Claimant);

            $24,000 in detetrence damages ($4,000 for each property for each Plaintiff/Claimant);

            $25,000 in current and anticipated attorney’s fees plus actual costs incurred which shall
            include fees required to effectuate all terms of the remediation;

            Total: $73,000 plus actual costs incurred.

    This letter is a confidential settlement communication and cannot be used in any action before
    any court. The statements of either party in these settlement negotiations cannot be considered
    admissions nor are they binding upon the parties if no settlement is reached.

    You may contact Joseph R. Manning, Jr,, Michael J. Manning or David M. Fitzgerald to discuss
    this matter by contacting the firm’s ADA Practice Group at
    ADAPracticeGroup@Mannin.gLawOftice.com.

     We look forward to working together to improve the accessibility of travel generally, and
     lodging in particular, for persons with disabilities and their families.




                                          Sincerely,
                                          MANNING LAW, APC




     Attachments: Conformed Copy of Complaint, Case No.: 37-2018-00002844-CU-CR-CTL




                                                                                                 Exhibit A
                                                                                                 Page 05
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1931 Page 7 of 92




                      EXHIBIT B

                                                                       Exhibit B
                                                                       Page 06
                     Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1932 Page 8 of 92




                                                     1   Nadia P. Bermudez, Bar No. 216555
                                                         Patrick J. Goode II, Bar No. 299697
                                                     2   KLINEDINST PC
                                                         777 S. Figueroa St., Suite 2800
                                                     3   Los Angeles, California 90017
                                                         (213) 406-1100/FAX (213) 406-1101
                                                     4   nbermudez@klinedinstlaw.coin
                                                         pgoode@klmcdinstlaw.com
                                                     5
                                                         Attorneys for Defendant
                                                     6   EVANS HOTELS, LLC
                                                     7
                                                     8                                 UNITED STATES DISTRICT COURT
                                                     9                           SOUTHERN DISTRICT OF CALIFORNIA
                777 S. Figueroa St ., S uite 2800
                Los A ngeles, California 90017




                                                    10
                                                    11   JAMES RUTHERFORD, an                           Case No.      18CV043 5 JLS BGS
K unedinst PC




                                                         individual, THE ASSOCIATION 4
                                                    12   EQUAL ACCESS,                                  OFFER OF JUDGMENT (FRCP 68) TO
                                                                                                        PLAINTIFF JAMES RUTHERFORD
                                                    13                   Plaintiffs,
                                                                                                        Judge:              Janis L. Sammartino
                                                    14            v.                                    Magistrate Judge:   Bernard G. Skomal
                                                                                                        Complaint Filed:    2/26/18
                                                    15   EVANS HOTELS, LLC, a California                Trial Date:         None set
                                                         limited liability company and DOES 1
                                                    16   to 50,
                                                    17                   Defendants,
                                                    18
                                                    19
                                                    20            Defendant EVANS HOTELS, LLC (“Defendant”) hereby offers to allow entry of
                                                    21   judgment of the above-entitled action filed by Plaintiff JAMES RUTHERFORD,
                                                    22   pursuant to Rule 68 of the Federal Rules of Civil Procedure according to the following
                                                    23   terms:
                                                    24            (1) Payments by Defendant to Plaintiff as follows:
                                                    25                  a. The amount of four thousand one dollars ($4,001); and
                                                    26                  b. One thousand five hundred dollars ($1,500) in allowable attorney’s fees,
                                                    27                      costs, and interest accrued as of the date of this offer;
                                                    28   ///
                                                                                _______________________________________ -1 -____________________________
                                                                                                                    OFFER OF JUDGMENT (FRCP 68)
                                                                                                                                 18CV0435 JLSBGS
                                                                                                                                    Exhibit B
                                                                                                                                    Page 07
                   Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1933 Page 9 of 92




                                                     1   (1) With respect to the claim for injunctive relief, Defendant has made revisions to
                                                     2      the following web pages as follows:
                                                     3          a. Bahia Resort Hotel
                                                     4                 i. ADA Resort Map: http://bahiahotel.com/san-diego-
                                                     5                    resorts/accessibility/
                                                     6                ii. ADA Room and Resort Amenities: http://bahiahotel.com/san-
                                                     7                    diego-hotel-rooms/rooms/accessible-rooms
                                                     8                iii. Room Types with ADA Access:
                                                     9                        1. http://bahiahotel.com/san-diego-hotel-
                777 S. Figueroa St ., S uite 2800
                Los A ngeles, California 90017




                                                    10                           rooms/rooms/garden-view-room/
                                                    11                        2. http://bahiahotel.com/san-diego-hotel-rooms/rooms/bay-
Klinedinst PC




                                                    12                           view-room/
                                                    13                        3. http://bahiahotel.com/san-diego-hotcl-rooms/rooms/bay-
                                                    14                           front-rooms/
                                                    15                        4. http://bahiahotel.com/san-diego-hotel-rooms/suites/bay-
                                                    16                           front-suite/
                                                    17         b. Catamaran Resort Hotel and Spa
                                                    18                 i. ADA Property Map: Located as a link in the blue side bar at
                                                    19                    https://catamaranresort.com/accessible-rooms,
                                                    20                ii. ADA Room and Resort Amenities:
                                                    21                    https://www.catamaranresort.com/accessible-rooms
                                                    22               iii. Room Types with ADA Access:
                                                    23                        1. https://catamaranresort.com/san-diego-hotel-
                                                    24                           rooms/studios
                                                    25                       2. https://www.catamaranresort.com/san-diego-hotel-
                                                    26                           rooms/garden-view-rooms
                                                    27         c. The Lodge at Torrey Pines
                                                    28                 i. ADA Resort Map: https://www.lodgetorreypines.com/resort-map
                                                         ______________________________ -2-___________________________________
                                                                                                                OFFER OF JUDGMENT (FRCP 68)
                                                                                                                            18CV0435 JLS BGS
                                                                                                                                Exhibit B
                                                                                                                                Page 08
                Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1934 Page 10 of 92




                                                       1                        ii. Rooms Landing Page: https://www.lodgetorreypines.com/rooms
                                                       2                       iii. ADA Room and Resort Amenities:
                                                       3                             https://www.lodgetorreypines.com/accessibilily-rooin
                                                       4                       iv. Room Types with ADA Access:
                                                       5                                1. https://www.lodgetorreypines.com/palisade-rooms
                                                       6                                2. https://www.lodgetorrevpincs.com/signature-rooms
                                                       7          (2) Defendant will also agree:
                                                       8                 a. That any future revisions to the Websites will include similar or more
                                                       9                    information related to accessibility for disabled patrons.
                7 7 7 S. Figueroa St ., S uite 2800
                Los A ngeles, California 90017




                                                      10                 b. Should the Court be inclined, this agreement, which provides the
                                                      11                    injunctive relief sought by Plaintiff pursuant to the Americans with
K unedinst PC




                                                      12                    Disabilities Act, 42 U.S.C, § 12181 et seq. and the Unruh Civil Rights
                                                      13                    Act, California Civil Code § 51 et seq. in relation to the Websites, may
                                                      14                    be subject to an injunctive order or order maintaining the Court’s
                                                      15                    ongoing jurisdiction.
                                                      16         (3) Defendant will agree to submit to the Court’s jurisdiction for the purpose of
                                                      17             enforcing any injunctive order or order maintaining the Court’s ongoing
                                                      18             jurisdiction.
                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///
                                                           _______________________________________ -3 -______________________________________
                                                                                                                    OFFER OF JUDGMENT (FRCP 68)
                                                                                                                                18CV0435 JLS BGS
                                                                                                                                  Exhibit B
                                                                                                                                   Page 09
          Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1935 Page 11 of 92




                                                   1           This offer is conditioned upon its acceptance by Plaintiff. This offer shall be in
                                                   2   complete satisfaction of all liability, damages, injuries and claims against Defendant in
                                                   3   the above-entitled action had or asserted by Plaintiff. This offer is made for the purposes
                                                   4   specified in Rule 68, and is not to be considered an admission of liability. Pursuant to
                                                   5   Federal Rule of Civil Procedure 68, Plaintiff may accept this offer by serving written
                                                   6   notice that this offer is accepted within 14 days of service of this offer. If the offer is not
                                                   7   accepted within 14 days, it is deemed withdrawn.
                                                   8                                               KLINEDINST PC
                                                   9
               777 S. Figueroa St ., Suite 2800
               Los A ngeles, California 90017




                                                  10
                                                       DATED: March 2, 2018                        By: /s/Nadia P. Bermudez_________________
                                                  11                                                   Nadia P. Bermudez
Kunedinst PC




                                                                                                       Patrick J. Goode II
                                                  12
                                                                                                       Attorneys for Defendant
                                                  13                                                   EVANS HOTELS, LLC
                                                  14   17207466v1


                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                                                        OFFER OF JUDGMENT (FRCP 68)
                                                                                                                                    18CV0435 JLSBGS
                                                                                                                                        Exhibit B
                                                                                                                                        Page 10
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1936 Page 12 of 92




      1   Nadia P. Bermudez, Bar No. 216555
          Patrick J. Goode II, Bar No. 299697
      2   KLINEDINST PC
          777 S. Figueroa St., Suite 2800
      3   Los Angeles, California 90017
          (213) 406-1100/FAX (213) 406-1101
      4   nbermudez@klinedinstlavv.com
          pgoode@klinedinstlaw.com
      5
          Attorneys for Defendant
      6   EVANS HOTELS, LLC
      7
      8                             UNITED STATES DISTRICT COURT
      9                            SOUTHERN DISTRICT OF CALIFORNIA
     10
     11   JAMES RUTHERFORD, an                        Case No.       18CV043 5 JLS NLS
          individual, THE ASSOCIATION 4
     12   EQUAL ACCESS,                               CERTIFICATE OF SERVICE

     13                 Plaintiffs,,                  Judge:              Janis L. Sammartino
                                                      Magistrate Judge:   Nita L. Stormes
     14          v.                                   Complaint Filed:    2/26/18
                                                      Trial Date:         None set
     15   EVANS HOTELS, LLC, a California
          limited liability company and DOES 1
     16   to 50,
     17                 Defendants.

     18
     19          I declare that:
     20          I am and was at the time of service of the papers herein, over the age of eighteen
          (18) years and am not a party to the action. I am employed in the County of San Diego,
     21   California, and my business address is 501 West Broadway, Suite 600, San Diego,
          California 92101.
     22
                 On March 2, 2018,1 caused to be served the following documents:
     23
                        OFFER OF JUDGMENT (FRCP 68) TO PLAINTIFF JAMES
     24                 RUTHERFORD

     25
     26
     27
     28

                                                                                    CERTIFICATE OF SERVICE
                                                                                           18CV0435 JLS NLS
                                                                                                Exhibit B
                                                                                                Page 11
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1937 Page 13 of 92




      1   [3     BY REGULAR MAIL: I caused such envelopes to be deposited in the United
                 States mail, at San Diego, California, with postage thereon fully prepaid,
      2          individually, addressed to the parties as indicated. I am readily familiar with the
                 firm’s practice of collection and processing correspondence in mailing. It is
      3          deposited with the United States postal service each day and that practice was
                 followed in the ordinary course of business for the service herein attested to. (Fed.
      4          R. Civ. P. 5(b)(2)(B).)
      5   El     VIA ELECTRONIC TRANSMISSION: Complying with an agreement with all
                 parties, I caused the document(s) to be sent to the person(s) at the e-mail
      6          address(es) listed below. I did not receive, within a reasonable time after
                 transmission, any electronic message or other indication that the transmission was
      7          unsuccessful. My electronic service address is fmcgee@klinedinstlaw.com . A
                 copy of the sent email will be maintained with the original document(s) in our
      8          office. (Code Civ. Proc. § 1010.6 and Cal. Rules of Court, Rule 2.251)
      9   □      BY OVERNIGHT SERVICE: I caused such envelopes to be delivered by
                 Overnight/Express Mail Delivery to the addressee(s) noted in this Certificate of
     10          Service.
     11   □      BY FACSIMILE TRANSMISSION: I caused a true copy of the foregoing
                 document(s) to be transmitted (by facsimile # ) to each of the parties mentioned
     12          above at the facsimile machine and as last given by that person on any document
                 which he or she has filed in this action and served upon this office.
     13
          □      BY ELECTRONIC FILING SERVICE: By electronically filing the foregoing
     14          document(s) using the CM/EGF system. Service of an electronically filed
                 document upon a CM/ECF User who has consented to electronic service is
     15          deemed complete upon the transmission of the Notice of Electronic Filing
                 ("NEF"). The NEF will be maintained with the original document(s) in our office.
     16
          □      BY PERSONAL SERVICE: I served the person(s) listed below by leaving the
     17          documents, in an envelope or package clearly labeled to identify the person being
                 served, to be personally served via Cal Express Attorney Service on the parties
     18          listed on the service list below at their designated business address.

     19          □     By personally delivering the copies;
     20          □     By leaving the copies at the attorney’s office;
     21                 □   With a receptionist, or with a person having charge thereof; or

     22                 □   In a conspicuous place in the office between the hours of               in
                            the morning and five in the afternoon;
     23
                 □     By leaving the copies at the individual’s residence, a conspicuous place,
     24                between the hours of eight in the morning, and six in the afternoon.

     25         I declare that I am employed in the office of a member of the bar of this Court, at
          whose direction the service was made.
     26
     27
     28
                                                       2
                                                                              CERTIFICATE OF SERVICE
                                                                                      18CV0435 JLSNLS
                                                                                        Exhibit B
                                                                                        Page 12
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1938 Page 14 of 92




      1    Joseph R. Manning, Jr.                          Attorneys for Plaintiffs, JAMES
      2    Michael J. Manning                              RUTHERFORD, an individual, THE
           Tristan P. Jankowski                            ASSOCIATION 4 EQUAL ACCESS
      3    Craig G. Cote
           Manning Law, APC                                949-200-8755 / FAX: 866-843-8308
      4
           4667 MacArthur Boulevard, Suite 150
      5    Newport Beach, CA 92660                         adapracticegroup@manninglawoffice.com
      6
      7
                 I am readily familiar with the firm's practice of collection and processing
      8   correspondence for mailing. Under that practice, it would be deposited with the United
          States Postal Service on that same day with postage thereon fully prepaid at San Diego,
      9   California, in the ordinary course of business. 1 am aware that on motion of the party
          served, service is presumed invalid if postal cancellation date or postage meter date is
     10   more than one day after the date of deposit for mailing in affidavit.
     11           I declare under penalty of perjury under the laws of the United States of America
          that the foregoing is true and correct.
     12
                 Executed on March 2, 2018, at San Diego, California.
     13
     14
     15                                                Faith Ann McGee
     16    17203567vl
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                       3
                                                                             CERTIFICATE OF SERVICE
                                                                                     18CV0435 JLS NLS
                                                                                       Exhibit B
                                                                                       Page 13
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1939 Page 15 of 92




                       EXHIBIT C

                                                                        Exhibit C
                                                                        Page 14
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1940 Page 16 of 92




         1   Nadia P. Bermudez, Bar No. 216555
             Patrick J. Goode II, Bar No. 299697
         2   KLINEDINST PC
             777 S. Figueroa St., Suite 2800
         3   Los Angeles, California 90017
             (213)406-1100/FAX (213)406-1101
         4   nbermudez@klinedinstlaw.com
             pgoode@klinedinstlaw.com
         5
             Attorneys for Defendant
         6   EVANS HOTELS, LLC
         7
         8                               UNITED STATES DISTRICT COURT
         9                          SOUTHERN DISTRICT OF CALIFORNIA
        10
        11   JAMES RUTHERFORD, an                         Case No.       18CV0435 JLS BGS
             individual, THE ASSOCIATION 4
        12   EQUAL ACCESS,                                OFFER OF JUDGMENT (FRCP 68) TO
                                                          PLAINTIFF THE ASSOCIATION 4
        13                 Plaintiffs,                    EQUAL ACCESS
        14         v.                                     Judge:              Janis L. Sammartino
                                                          Magistrate Judge:   Bernard G. Skomal
        15   EVANS HOTELS, LLC, a California              Complaint Filed:    2/26/18
             limited liability company and DOES 1         Trial Date:         None set
        16   to 50,
        17                 Defendants.
        18
        19
        20         Defendant EVANS HOTELS, LLC (“Defendant”) hereby offers to allow entry of
        21   judgment of the above-entitled action filed by Plaintiff THE ASSOCIATION 4 EQUAL
        22   ACCESS (“Plaintiff’), pursuant to Rule 68 of the Federal Rules of Civil Procedure
        23   according to the following terms:
        24         (1) Payments by Defendant to Plaintiff as follows: One thousand five hundred
        25              dollars ($1,500) in allowable attorney’s fees, costs, and interest accrued as of
        26              the date of this offer.
        27   ///

        28   ///

             _______________________________ - 1 -____________________________ __
                                                                                  OFFER OF JUDGMENT (FRCP 68)
                                                                                              18CV0435 JLS BGS

                                                                                                    Exhibit C
                                                                                                    Page 15
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1941 Page 17 of 92




                  (2) With respect to the claim for injunctive relief, Defendant has made revisions to
            2        the following web pages as follows:
            3            a. B ahia Res ort Hotel
            4                   i. ADA Resort Map: http://bahiahotel.com/san-diego-
            5                      resorts/accessibility/
            6                  ii. ADA Room and Resort Amenities: http://bahiahotel.com/san-
            7                      diego-hotel-rooms/rooms/accessible-rooms
            8                  iii. Room Types with ADA Access:

            9                          1. http://bahiahotel.com/san-diego-hotel-

           10                             rooms/rooms/garden-view-room/
   uj cn
           11                          2. http://bahiahotel.com/san-diego-hotel-rooms/rooms/bay-
           12                             view-room/

           13                          3. http://bahiahotel.com/san-diego-hotel-rooms/rooms/bay-

           14                             front-rooms/

           15                          4. http://bahiahotel.com/san-diego-hotel-rooms/suites/bay-

           16                             front-su ;/

           17           b. Catamaran Resort Hotel and Spa

           18                   i. ADA Property Map: Located as a link in the blue side bar at

           19                      https ://catam aran resort, com/access i b le-rooms.

           20                  ii. ADA Room and Resort Amenities:

           21                      https://www.catamaranresort.com/accessible-rooms

           22                  iii. Room Types with ADA Access:

           23                          1. https://catamaranresort.com/san-diego-hotel-

           24                             rooms/studios

           25                          2. https://www.catamaranresort.com/san-diego-hotel-

           26                             rooms/garden-view-rooms

           27           c. The Lodge at Torrey Pines

           28                   i. ADA Resort Map: https://www.lodgetorrevpines.com/resort-map
                  _______________________________ -2-_____________________________________
                                                                            OFFER OF JUDGMENT (FRCP 68)
                                                                                        18CV0435 JLS BGS


                                                                                           Exhibit C
                                                                                           Page 16
Case 3:18-cv-00435-JLS-MSB
                        ,r
                           Document 103-4 Filed 09/17/20 PageID.1942 Page 18 of 92




                 1                       ii. Rooms Landing Page: https://wvvw.lodgetorreypines.com/rooms
                 2                      iii. ADA Room and Resort Amenities:
                 3                            https://www.lodgetorrevpines.com/accessibility-room
                 4                      iv. Room Types with ADA Access:
                 5                               1. https://www.lodgetorreypines.com/palisade-rooms
                 6                               2. https://www.lodgetorreypines.com/signature-rooms

                 7         (3) Defendant will also agree:
                 8                a. That any future revisions to the Websites will include similar or more

                 9                   information related to accessibility for disabled patrons.
      §3
      CM o
                10               b. Should the Court be inclined, this agreement, which provides the
      LJJ cr»

      =<        11                   injunctive relief sought by Plaintiff pursuant to the Americans with

                12                   Disabilities Act, 42 U.S.C. § 12181 et seq. and the Unruh Civil Rights
  Sou


  § K u?
 rd   D ihl
                13                   Act, California Civil Code § 51 et seq. in relation to the Websites, may
      ID -i
      >—< LU


      ID <
                14                   be subject to an injunctive order or order maintaining the Court’s
      fx in

      £3        15                   ongoing jurisdiction.

                16         (4) Defendant will agree to submit to the Court’s jurisdiction for the purpose of

                17            enforcing any injunctive order or order maintaining the Court’s ongoing

                18            jurisdiction.

                19   ///

                20   ///

                21   ///
                22   ///
                23   ///
                24   ///
                25   ///
                26   ///

                27   ///
                28   ///
                     ____________________________________ -3-_____________________________________
                                                                                   OFFER OF JUDGMENT (FRCP 68)
                                                                                               18CV0435 JLS BGS


                                                                                                  Exhibit C
                                                                                                  Page 17
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1943 Page 19 of 92




                         This offer is conditioned upon its acceptance by Plaintiff. This offer shall be in
             2   complete satisfaction of all liability, damages, injuries and claims against Defendant in
             3   the above-entitled action had or asserted by Plaintiff. This offer is made for the purposes
             4   specified in Rule 68, and is not to be considered an admission of liability. Pursuant to
             5   Federal Rule of Civil Procedure 68, Plaintiff may accept this offer by serving written
             6   notice that this offer is accepted within 14 days of service of this offer. If the offer is not
             7   accepted within 14 days, it is deemed withdrawn.
             8                                               KLINEDINST PC
             9

    CM o
            io
    LU CB        DATED: March 2, 2018                        By: Zs/Nadia P, Bermudez_____
  (J Os
  u cn z
            11                                                   Nadia P. Bermudez
                                                                 Patrick J. Goode II
            12
  Soo                                                            Attorneys for Defendant
  Z U       U                                                    EVANS HOTELS, LLC
                 17205366V1




            16

            17
            18

            19
            20
            21
            22
            23

            24
            25
            26
            27
            28

                                                                                  OFFER OF JUDGMENT (FRCP 68)
                                                                                              18CV0435 JLS BGS

                                                                                                   Exhibit C
                                                                                                   Page 18
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1944 Page 20 of 92




            1   Nadia P. Bermudez, Bar No. 216555
                Patrick J. Goode II, Bar No. 299697
            2   KLINEDINST PC
                777 S. Figueroa St., Suite 2800
            3   Los Angeles, California 90017
                (213) 406-1100/FAX (213) 406-1101
            4   nbermudez@klinedinstlaw.com
                pgoode@kirnedinstlaw.com
            5
                Attorneys for Defendant
            6   EVANS HOTELS, LLC

            7
            8                             UNITED STATES DISTRICT COURT

            9                            SOUTHERN DISTRICT OF CALIFORNIA
           10

           11   JAMES RUTHERFORD, an                        Case No.       18CV043 5 JLS NLS
                individual, THE ASSOCIATION 4
           12   EQUAL ACCESS,                               CERTIFICATE OF SERVICE

           13                 Plaintiffs,,                  Judge;              Janis L. Sammartino
                                                            Magistrate Judge:   Nita L. Stormes
           14          v.                                   Complaint Filed:    2/26/18
                                                            Trial Date:         None set
           15   EVANS HOTELS, LLC, a California
                limited liability company and DOES 1
           16   to 50,

           17                 Defendants.

           18
           19          I declare that:

           20          I am and was at the time of service of the papers herein, over the age of eighteen
                (18) years and am not a party to the action. I am employed in the County of San Diego,
           21   California, and my business address is 501 West Broadway, Suite 600, San Diego,
                California 92101.
           22
                       On March 2, 2018,1 caused to be served the following documents:
           23
                              OFFER OF JUDGMENT (FRCP 68) TO PLAINTIFF THE
           24                 ASSOCIATION 4 EQUAL ACCESS

           25

           26
           27
           28

                                                                                          CERTIFICATE OF SERVICE
                                                                                                 18CV0435 JLS NLS


                                                                                                      Exhibit C
                                                                                                      Page 19
 ~   i::
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1945 Page 21 of 92
                                                                                  '{TUI




         1   tZI    BY REGULAR MAIL: I caused such envelopes to be deposited in the United
                    States mail, at San Diego, California, with postage thereon fully prepaid,
         2          individually, addressed to the parties as indicated. I am readily familiar with the
                    firm’s practice of collection and processing correspondence in mailing. It is
         3          deposited with the United States postal service each day and that practice was
                    followed in the ordinary course of business for the service herein attested to. (Fed.
         4          R. Civ. P. 5(b)(2)(B).)

         5   El     VIA ELECTRONIC TRANSMISSION: Complying with an agreement with all
                    parties, I caused the document(s) to be sent to the person(s) al the e-mail
         6          address(es) listed below. I did not receive, within a reasonable time after
                    transmission, any electronic message or other indication that the transmission was
         7          unsuccessful. My electronic service address is fmcgee@klinedinstlaw.com. A
                    copy of the sent email will be maintained with the original document(s) in our
         8          office. (Code Civ. Proc. § 1010.6 and Cal. Rules of Court, Rule 2.251)

         9   □      BY OVERNIGHT SERVICE: I caused such envelopes to be delivered by
                    Overnight/Express Mail Delivery to the addressee(s) noted in this Certificate of
        10          Service.

        11   □      BY FACSIMILE TRANSMISSION: 1 caused a true copy of the foregoing
                    document(s) to be transmitted (by facsimile # ) to each of the parlies mentioned
        12          above at the facsimile machine and as last given by that person on any document
                    which he or she has filed in this action and served upon this office.
        13
             □      BY ELECTRONIC FILING SERVICE: By electronically filing the foregoing
        14          document(s) using the CM/ECF system. Service of an electronically filed
                    document upon a CM/ECF User who has consented to electronic service is
        15          deemed complete upon the transmission of the Notice of Electronic Filing
                    ("NEF"). The NEF will be maintained with the original document(s) in our office.
        16
             □      BY PERSONAL SERVICE: I served the person(s) listed below by leaving the
        17          documents, in an envelope or package clearly labeled to identify the person being
                    served, to be personally served via Cal Express Attorney Service on the parties
        18          listed on the service list below at their designated business address.

        19          □     By personally delivering the copies;

        20          □     By leaving the copies at the attorney’s office;

        21                 □   With a receptionist, or with a person having charge thereof; or

        22                 □   In a conspicuous place in the office between the hours of            in
                               the morning and five in the afternoon;
        23
                    □     By leaving the copies at the individual’s residence, a conspicuous place,
        24                between the hours of eight in the morning, and six in the afternoon.

        25         I declare that I am employed in the office of a member of the bar of this Court, at
             whose direction the service was made.
        26
        27
        28
                                                           2
                                                                                 CERTIFICATE OF SERVICE
                                                                                        18CV0435 JLS NLS


                                                                                            Exhibit C
                                                                                            Page 20
 Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1946 Page 22 of 92
MBHBH^BSH^HIHnBNHI^HiHHHiBflHEi^BHHiKHRmHHHHiHBi



          i    Joseph R. Manning, Jr.                        Attorneys for Plaintiffs, JAMES
          2    Michael J. Manning                            RUTHERFORD, an individual, THE
               Tristan P. Jankowski                          ASSOCIATION 4 EQUAL ACCESS
          3    Craig G. Cote
               Manning Law, APC                              949-200-8755 / FAX: 866-843-8308
          4
               4667 MacArthur Boulevard, Suite 150
          5    Newport Beach, CA 92660                       adapracticegroup@manninglawoffice.coin

          6

          7
                     J am readily familiar with the firm's practice of collection and processing
          8   correspondence for mailing. Under that practice, it would be deposited with the United
              States Postal Service on that same day with postage thereon fully prepaid at San Diego,
          9   California, in the ordinary course of business. 1 am aware that on motion of the party
              served, service is presumed invalid if postal cancellation date or postage meter oate is
         10   more than one day after the date of deposit for mailing in affidavit.
         11           I declare under penalty of perjury under the laws of the United States of America
              that the foregoing is true and correct.
         12
                     Executed on March 2, 2018, at San Diego, California.
         13

         14
         15
         16   17203567vl
         17
         18
         19
         20
         21
         22

         23
         24
         25

         26
         27
         28

                                                                                 CERTIFICATE OF SERVICE
                                                                                        18CV0435 JLSNLS


                                                                                           Exhibit C
                                                                                           Page 21
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1947 Page 23 of 92




                       EXHIBIT D

                                                                        Exhibit D
                                                                        Page 22
   Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1948 Page 24 of 92




From:                              Joe Manning <joe@manninglawoffice.com>
Sent:                              Tuesday, March 13, 2018 4:00 PM
To:                                Faith Ann McGee; ADA Practice Group
Cc:                                Nadia P. Bermudez
Subject:                           RE: Rutherford v. Evans Hotels, LLC
Attachments:                       Evans Hotels ADAR Demand 3.13.18.pdf; Notice of Inspection - Rutherford et al v Evans
                                   Hotels LLC.PDF



FRE 408 Confidential Communication

Nadia:

I received your voice mail, thank you for reaching out. Please find attached the demand for this case.

We have reviewed your offers of judgment and our clients will not be accepting them.

However, we would like to resolve this matter as soon as possible, so let's continue the discussion.

To further that, can you advise whether your client has CASp reports for the three hotels that are the subject matter of
the websites/website content at issue? Those will provide a principled basis for representations on the websites of
accessibility as we develop settlement criteria and/or meet and confer regarding the terms of our proposed injunctive
relief. We will consent to a protective order for any records your provide.

I have also attached our inspection demand for the public places of accommodation (each hotel). I have selected a date
unilaterally to get us started but am willing to work with you and your client depending on your availability and that of
my office and our expert.

Joe Manning




From: Faith Ann McGee [mailto:FMcGee@Klinedinstlaw.com]
Sent: Friday, March 02, 2018 2:44 PM
To: ADA Practice Group
Cc: Nadia P. Bermudez
Subject: Rutherford v. Evans Hotels, LLC

Good afternoon,

Please find attached:

    1.   Offer of Judgment (FRCP 68) to Plaintiff James Rutherford
    2.   Offer of Judgment (FRCP 68) to Plaintiff The Association 4 Equal Access

Copies of these pleadings will also be sent to you via U.S. Mail.

Thank you.

                                                              1
                                                                                                         Exhibit D
                                                                                                         Page 23
   Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1949 Page 25 of 92


Faith Ann McGee
Legal Secretary
Klinedinst PC

San Diego
(619) 239-8131 Ext. 2390 Phone
(619) 238-8707 Fax

vCard | Biography | Website | Locations



   Klinedinst

NOTICE: This e-mail (including any files transmitted with it) is being sent by a law firm. It is intended only for
the individual or entity to which it is addressed and may contain information that is proprietary, privileged,
confidential or otherwise exempt from disclosure under applicable Federal or State Law. If you are not the
named addressee or the employee or agent responsible for delivering this e-mail to the named addressee, be
advised that you have received this e-mail in error and you are prohibited from any dissemination, distribution
or copying of this e-mail. If you have received this e-mail in error, please immediately contact the sender by
reply e-mail, telephone, or facsimile.




                                                         2
                                                                                                  Exhibit D
                                                                                                  Page 24
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1950 Page 26 of 92



     Manning Law, APC

    ADAPracliceGroup@ManningGiwOnice.com               Office: 949.200.8755                       4667 MacArthur Blvd, Stel50
                                                       Facsimile: 866.843.8308                    Newport Beach, GA 92660
                                                                                                  www.ManningLawOffice.com




                                                    February 5, 2018



    Ms. Julia De Beers, Esq.
    Evans Hotels, LLC
    998 West Mission Bay Drive
    San Diego, California 92109

             RE:      JAMES RUTHERFORD et al vs. EVANS HOTELS, LLC
                      Case No.: 37-2018-00002844-CU-CR-CTL

    CONFIDENTIAL SETTLEMENT COMMUNICATION PURSUANT TO F.R.E. 408 AND
    CAL. EV. CODE 1152 ET. SEQ.; FOR SETTLEMENT PURPOSES ONLY

    Dear Ms. De Beers:

            We represent the plaintiffs and claimant1 in this action. They are disabled persons with
    mobility disabilities and they experienced barriers when they unsuccessfully attempted to reserve
    accessible rooms at each of Evans Hotels, LLC’s properties using each respective hotel’s website
    (Bahia.com, Lodgtorreypines.com and Catamaranresort.com; collectively, the “Websites"). The
    types of access barrier encountered by our clients were specifically and expressly made unlawful
    several years ago when 28 CFR 36.302(e) became effective on March 15, 2012.

            Our clients were frustrated and disappointed by this stigmatizing denial of equal access
    and seek statutory damages under the Unruh Civil Rights Act (“UCRA”) as a result. Perhaps
    more important to our clients, they desire to act as a impetus for Evans Hotels, LLC: to make
    reasonable modifications to reservations policies, practices, or procedures necessary; to ensure
    that individuals with disabilities can make reservations for accessible guest rooms through your
    Website reservations systems; and, that those reservations are handled in the manner required by
    28 CFR 36.302(e) in all respects.

    1 Claimant is a disabled person and a member of the Association 4 Equal Access. Claimant has experienced the
    barriers to access described in the Complaint and has been denied access and deterred from seeking access thereby.
    Despite possessing a meritorious claim for damages and injunctive relief, Claimant is not a plaintiffin this matter.
    Based on the assumption that Defendant will require a release from Claimant as part of any resolution of this matter,
    a demand is included for Claimant as well as Plaintiff describing the terms required for Claimant to relinquish her
    meritorious claim.




                                                                                                                 Exhibit D
                                                                                                                 Page 25
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1951 Page 27 of 92



     Manning Law, APC

     ADAPracticeGronp@MajiningDiwOfrice.com             Office: 949.200.8755                      4667 MacArthur Blvd, Stel50
                                                        Facsimile: 866.843.8308                   Newport Beach, CA 92660
                                                                                                  www.ManningLawOffice.com

              The Complaint seeks a declaration that the Websites, at the time when the complaint was
     filed2, failed to comply with 28 CFR 36.302(e) and therefore, under the UCRA, seeks an order to
     correct that or cease the practice of accepting online reservations, and all attendant relief. We do
     believe there is little doubt that we will prevail in this matter.

             We have archived admissible working copies of the Websites as they existed prior to the
     filing of the Complaint (including the code) to document the clear violations of law present
     therein. We are continuing to monitor the Websites and we are making further admissible
     working copies on a daily basis to document changes, if any, as they occur. Given the
     indisputable facts presented and the clear violations of law they depict, we plan to seek summary
     judgment at the first opportunity.

             That said, if your client is willing, we are open to a procedure whereby Together, our
     clients can cooperatively and collaboratively ensure that the Evans Hotels, LLC reservations
     systems are accessible as required by 28 CFR 36.302(e) and the UCRA. Given the widely
     lamented state of the travel industry for persons with disabilities, in addition to bringing Evans
     Hotels, LLC into compliance with the law, this would be an important achievement in service of
     its disabled guests and prospective guests and would be applauded by the community of disabled
     travelers and their families.

             The remediation of Evans Hotels, LLC’s reservations systems and reasonable
     modifications to relevant policies, practices, and procedures, necessary to ensure that individuals
     with disabilities can make reservations for accessible guest rooms through your Website
     reservations systems, including the identification and description of the accessible features of the
     hotels and guest rooms and ensuring those reservations are handled in the manner required by 28
     CFR 36.302(e) and the UCRA in all respects3, is likely to require:



     2 The timing of this determination is particularly relevant here because even if we were to assume arguendo -
     without any inspection to verify the accuracy of the content - that the online reservations systems at issue
     subsequently came to comply with 28 CFR 36.302(e), and therefore the UCRA, courts have held this will not moot
     this type of case. See Brooke v. A-Ventures, LLC, No. 2:17-cv-2868-HRH at 9. (A.Z. Nov. 22, 2017) Court accepts
     website “fixed” in action based on alleged violations of 28 CFR 36.302(e) but finds case not moot because “all
     defendant has done is change its website and adopt a new internal policy, both of which could easily be changed in
     the future. Defendant has not met its heavy burden of showing that it is absolutely clear that its wrongful behavior
     could not reasonably be expected to recur. This case is not moot.”).
     3 Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that “[ojnee a disabled individual has encountered or
     become aware of alleged ADA violations that deter his patronage of or otherwise interfere with his access to a place
     of public accommodation, he has already suffered an injury in fact traceable to the defendant’s conduct and capable
     of being redressed by the courts, and so he possesses standing under Article III).

                                                               2



                                                                                                                 Exhibit D
                                                                                                                 Page 26
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1952 Page 28 of 92



     Manning Law, APC

     ADAPracticeGionp@ManningIjawOIIice.com            Office: 949.200.8755                     4667 MacArthur Blvd, Stel50
                                                       Facsimile: 866.843.8308                  Newport Beach, CA 92660
                                                                                                www.ManningLawOffice.com



         •   Designation of one or more qualified individuals to manage accessibility of the
             policies, practices, or procedures related to the reservation of accessible rooms within a
             mutually acceptable and reasonable time period;
         •   Initiation of an inspection process to accurately identify, confirm the presence or absence,
             and describe the accessible features of the hotels and guest rooms from the perspective of
             persons with disabilities4;
         •   Utilization of the results of the inspections of the hotels and guest rooms to develop
             content that accurately identifies and describes the accessible features of the hotels and
             guest rooms on the Websites for the benefit of all disabled persons when reserving
             accessible rooms;
         •   Development and distribution of content that accurately identifies and describes the ,
             accessible features of the hotels and guest rooms to online travel agents to ensure equal
             accessibility to the greatest extent possible;
         •   Confirmation that accessible guest rooms are held for use by individuals with disabilities
             until all other guest rooms of that type have been rented and the accessible room
             requested is the only remaining room of that type;
         •   Reservation, upon request, of accessible guest rooms or specific types of guest rooms and
             ensuring that the guest rooms requested are blocked and removed from all reservations
             systems;
         •   Policies enacted to guarantee that the specific accessible guest room reserved through its
             reservations service is held for the reserving customer, regardless of whether a specific
             room is held in response to reservations made by others;
         •   Periodic disabled end-user testing of the Website(s) and reservations systems to ensure to
             the greatest extent possible that individuals with disabilities will not be excluded, denied
             services, segregated or otherwise treated differently from other customers who are able to
             enjoy full access to hotel reservations systems;
         •   Periodic accessibility reports to Plaintiff and Claimant regarding progress in the
             implementation of policies, practices, and procedures as well as corrective action taken
             that will result in the full and equal accessibility of the reservations systems until such
             time as the parties agree that Evans Hotels, LLC is operating in compliance with 28 CFR
             36.302(e) and therefore the UCRA.


     4 If you have complete and current reports produced by a Certified Access Specialist person (“CASp”) this may
     avoid the need for some or all such inspections.

                                                             3



                                                                                                               Exhibit D
                                                                                                               Page 27
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1953 Page 29 of 92



     Manning Law, APC

    ADAPracticeGroup@ManningIjawOffice.com     Office: 949.200.8755              4667 MacArthur Blvd, Stel50
                                               Facsimile: 866.843.8308           Newport Beach, CA 92660
                                                                                 www.ManningLawOflice.com

            Our monetary demand is as follows:

                     1.    $24,000 in statutory damages under Cal. Civ. Code § 52(a) ($4,000, the
            minimum, for each violation for each Plaintiff/Claimant);
                    2.     $24,000 in deterrence damages ($4,000 for each property for each
            Plaintiff/Claimant);
                    3.     $25,000 in current and anticipated attorney’s fees plus actual costs
            incurred which shall include fees required to effectuate all terms of the remediation;

            Total: $73,000 plus actual costs incurred.

            This letter is a confidential settlement communication under F.R.E. 408 and cannot be
    used in any action before any court. The statements of either party in these settlement
    negotiations cannot be considered admissions nor are they binding upon the parties if no
    settlement is reached.

             You may contact Joseph R. Manning, Jr., Michael J. Manning or David M. Fitzgerald to
     discuss this matter by contacting the firm’s ADA Practice Group at
     A DAPracticeGroup@Manninul,awOffice.com.

            We look forward to working together to improve the accessibility of travel generally, and
     lodging in particular, for persons with disabilities and their families.




                                          Sincerely,
                                          MANNING LAW, APC

                                                 /S/

                                          Joseph R. Manning, Jr., Esq.



     Attachments: Conformed Copy of Complaint, Case No.: 37-2018-00002844-CU-CR-CTL




                                                       4



                                                                                              Exhibit D
                                                                                              Page 28
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1954 Page 30 of 92



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Cote, Esq. (State Bar No. 132889)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6
     Attorneys for Plaintiffs
 7
                            UNITED STATES DISTRICT COURT
 8
             CENTRAL DISTRICT OF CALIFORNIA- SOUTHERN DIVISION
 9

10
                                            Case No. 3:18-CV-0435-JLS
11   JAMES RUTHERFORD, an
12   individual, THE ASSOCIATION 4
13                                          PLAINTIFFS NOTICE OF
     EQUAL ACESS,                           INSPECTION AND RULE 34 REQUEST
14                                          FOR ENTRY UPON LAND
                      Plaintiffs,
15

16
     v.

17   EVANS HOTELS, LLC, a
18   California Limited Liability
     Company; and DOES 1-10,
19   inclusive,
20
                     Defendants.
21

22

23
            Plaintiff, JAMES RUTHERFORD (“Plaintiff’), by and through undersignec
24
     counsel, and pursuant to the Federal Rules of Civil Procedure, hereby gives notice tc
25
     all Defendants of Plaintiffs intent, by and through undersigned counsel anc
26

27   expert(s) retained by counsel, to inspect the real property placed at issue by the
28   operative Complaint in this action as a Public Place of Accommodation.          This

                                              1
          NOTICE OF INSPECTION AND REQUEST FOR ENTRY UPON LAND
                                                                                  Exhibit D
                                                                                  Page 29
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1955 Page 31 of 92



 1   inspection shall extend to all areas of the real property that constitute a Public Place
 2
     of Accommodation. Plaintiff reserves the right to inspect areas of the property open
 3
     to the public at any time such areas are open to the public and without further notice.
 4

 5
     Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008). As to those areas of the real property

 6   that constitute a Public Place of Accommodation, which are not readily accessible
 7   (e.g., rooms designated as accessible by Defendant), Plaintiff, by and through
 8
     undersigned counsel hereby requests the Defendant permit entry upon land on April
 9
     12, 2018, at 11:00 a.m., to inspect.
10

11
     Dated: March 13, 2018                  MANNING LAW, APC

12
                                      By: /s/ Joseph R. Manning Jr., Esq.
13                                        Joseph R. Manning Jr., Esq.
                                          Michael J. Manning, Esq.
14
                                          Craig G. Cote, Esq.
15                                        Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
         NO I ICE OF INSPECTION AND REQUES l FOR ENTRY UPON LANII


                                                                                     Exhibit D
                                                                                     Page 30
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1956 Page 32 of 92




                       EXHIBIT E

                                                                        Exhibit E
                                                                        Page 31
  Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1957 Page 33 of 92




From:                              Matthew M. Loker, Esq. <ml@kazlg.com>
Sent:                              Friday, April 5, 2019 2:16 PM
To:                                Nadia P. Bermudez; Lindsey N. Casillas
Cc:                                abbas kazerooni; Joshua B. Swigart; Elizabeth Wagner; Diana Lopez; Joe Manning;
                                   Michael Manning; Michael Perri; Tristan Jankowski
Subject:                           Re: Activity in Case 3:18-cv-00435-JLS-MSB Rutherford et al v. Evans Hotels, LLC et al
                                   Order



Nadia

Here is the dial in for the CMC:

+1 319-449-0039
PIN: 152 367 069#

On Fri, Apr 5, 2019 at 12:46 PM <efile information@casd.iiscourls.gov> wrote:

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                                   U.S. District Court

                                            Southern District of California

 Notice of Electronic Filing

The following transaction was entered on 4/5/2019 at 12:44 PM PDT and fded on 4/5/2019
Case Name:           Rutherford et al v. Evans Hotels, LLC et al
Case Number:        3:18-cv-00435-JLS-MSB
Filer:
Document Number: 58

Docket Text:
ORDER Setting Telephonic Case Management Conference. A telephonic attorneys-only Case
Management Conference is set for 5/21/2019 at 09:00 AM before Magistrate Judge Michael S.
Berg. Signed by Magistrate Judge Michael S. Berg on 4/5/2019.(aef)


3:18-cv-00435-JLS-MSB Notice has been electronically mailed to:

Nadia Parra Bermudez nberniudcz@klinedinstlaw.com, lgrennon@klinedinstlaw.coin,
                                                             1
                                                                                                           Exhibit E
                                                                                                           Page 32
  Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1958 Page 34 of 92

PKOode@klinedinstlaw.com

Abbas Kazerounian ak@kazlK.com, abbas.kazerooni@Kntail.com

Lindsey Nicole Casillas Lcasillas@klinedinstlaw.com, mfair@klinedinstlaw.com

Joseph R. Manning, Jr ADAPracticeGroup@manninKlawoffice.com, info@manninKlawoffice.com

Matthew M. Loker ml@kazlK.com

Elizabeth Ann Wagner elizabeth@kazlK.com

Charles E. H. Gulley, III cgulley@klinedinstlaw.com, lKrcnnon@klinedinstlaw.com

3:18-cv-00435-JLS-MSB Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

 Document description:Main Document
 Original filename:n/a
 Electronic document Stamp:
 [STAMP dcecfStamp_ID=l 106146653 [Date=4/5/2019] [FileNumber= 13030220-0
 ] [77a7858af877c3flda63d0e7a62e799741abbf662dcccbal4c581972a256d768dbd
 7ae210a7fl9e5a9f3b5001cd8870954ba368353fa62febf7cd6ac6030e325]]



Matthew M. Loker, Esq.
Partner

 KAZEROUNI
 LAW GROUP, APC
1303 East Grand Avenue, Suite 101
Arroyo Grande, CA 93420
Office: (800) 400-6808 Extension 5
Direct: (805) 335-8455
Facsimile: (800) 520-5523
ml@kazlg.com
www.kazlg.com
www.SLODebtDefense.com

                                 Los Angeles - Orange County - San Diego
                         San Luis Obispo - Phoenix - Las Vegas - Dallas - St. George

Licensed in the States of California; Texas; and, Washington

CONFIDENTIALITY NOTICE WARNING: The information contained in this message (inclusive of
attachments) is attorney privileged and confidential information intended ONLY for the use of the individual/s
and/or entity named above. If the reader of the message is not the intended recipient or an authorized
representative of the intended recipient, I do not intend to waive and do not waive any privileges or the

                                                       2
                                                                                               Exhibit E
                                                                                               Page 33
  Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1959 Page 35 of 92

confidentiality of the message/s and attachment/s, and you are hereby notified that any dissemination of this
communication is strictly prohibited. If you receive this communication in error, please notify me immediately
at ml@kazla.com or at (800) 400-6808 Extension 5 and delete the message and attachments from your all your
records. Thank you for your cooperation.

PLEASE NOTE: You do not become a client of Matthew M. Loker, Esq. or Kazerouni Law Group, APO
unless you enter into a written agreement signed by you and Matthew M. Loker, Esq. The agreement must also
spell out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email
does not establish an attorney-client relationship with either Matthew M. Loker, Esq. or the Kazerouni Law
Group, APC.




                                                        3
                                                                                                Exhibit E
                                                                                                Page 34
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1960 Page 36 of 92




                       EXHIBIT F

                                                                        Exhibit F
                                                                        Page 35
      Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1961 Page 37 of 92




From:                              Joe Manning <joe@manninglawoffice.com>
Sent:                              Wednesday, June 19, 2019 1:43 PM
To:                                Nadia P. Bermudez; Matthew M. Loker, Esq.; Elizabeth Wagner; Michael Manning; Tristan
                                   Jankowski; Diana X. Lopez; abbas kazerooni; Joshua B. Swigart
Cc:                                Sonja L. Hill; Lindsey N. Casillas; Kristen C. Woodruff; Marjorie L. Fair; Cam B. Picano;
                                   Babak Hashemi
Subject:                           RE: Meet and Confer re Exhibit and Witness Lists - Rutherford v. Evans Hotels, LLC



Nadia,

We have two witnesses, James Rutherford and Patricia Filardi.

The exhibits for this are being prepared and may not be ready at 2pm. If you would like to make a simultaneous
exchange I suggest we move it to 3 pm.

Barring something unexpected, the joint filing of the Joint List of Witnesses and Exhibits by Thursday at 10:30 am still
works.

Joe

Joseph R. Manning, Jr., Esq.
Founder and President

Please note my new street address, below. Only the street address has changed. All other contact
information remains the same. Thank you.

20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Tel: Office (949) 200-8757 • Fax: (866) 843-8308
Joe@manninglawoffice.com
www.ManningLawAPC.com




                      Manning LaWak:
                          CON S U M E R        ATTORNEYS




PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications
Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have
received this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or
any information contained in or with it to anyone. Should this occur, please notify the sender by reply e-mail
and delete the message in its entirety. The sender does not intend to waive and does not waive any privilege(s)
or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law,
APC or any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC.
The agreement must also spell out the scope of the work that is to be done. Simply sending an inquiry by mail,

                                                              1
                                                                                                          Exhibit F
                                                                                                          Page 36
   Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1962 Page 38 of 92

telephone, fax, or email does not establish an attorney-client relationship with either Manning Law, APC or any
of its attorneys. Thank you.


From: Nadia P. Bermudez [mailto:NBermudez@Klinedinstlaw.com]
Sent: Tuesday, June 18, 2019 10:58 AM
To: Matthew M. Loker, Esq. <ml@kazlg.com>; Elizabeth Wagner <elizabeth@kazlg.com >; Michael Manning
<mike@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com >; Joe Manning
<joe@manninglawoffice.com>; Diana X. Lopez <dianal@manninglawoffice.com >; abbas kazerooni <ak@kazlg.com>;
Joshua B. Swigart <josh@westcoastlitigation.com>
Cc: Sonja L. Hill <shill@klinedinstlaw.com>; Lindsey N. Casillas <LCasillas@klinedinstlaw.com>; Kristen C. Woodruff
<KWoodruff@Klinedinstlaw.com>; Marjorie L. Fair <MFair@Klinedinstlaw.com >; Cam B. Picano
<CPicano@Klinedinstlaw.com>
Subject: RE: Meet and Confer re Exhibit and Witness Lists - Rutherford v. Evans Hotels, LLC

Dear Counsel,
I have not received a response from your offices regarding the request to meet and confer on witness and exhibit
lists. The lists should be in Word form to facilitate the listing of objections.

Please advise promptly if my proposal is acceptable.

Nadia P. Bermudez


Nadia P. Bermudez
Shareholder
Biography|Website|Locations




  Klinedinst
  ____________ ATT O RURYS
                                      Klinedinst San Diego

                                      501 W Broadway, Suite 600
  IRVINE, CA
                                      San Diego,CA92101
  LOS ANGELES, CA                     (619)239-8131 Phone
  SACRAMENTO, CA                      (619) 238-8707 Fax
  SAN DIEGO, CA

  SEATTLE, WA




NOTICE: This e-mail (including any tiles transmitted with it) is being sent by a law firm. It is intended only for the individual or entity to
which it is addressed and may contain information that is proprietary, privileged, confidential, or otherwise exempt from disclosure under
applicable Federal or State Law. If you are not the named addressee or the employee or agent responsible for delivering this e-mail to
the named addressee, be advised that you have received this e-mail in error and you are prohibited from any dissemination, distribution,
or copying of this e-mail. If you believe that you have received this e-mail in error and did not want to receive the same, please immediately
contact the sender by reply e-mail, telephone, or facsimile to be removed from future emails.
From: Nadia P. Bermudez
Sent: Monday, June 17, 2019 11:23 AM
To: 'Matthew M. Loker, Esq.' <ml@kazlg.com>; 'Elizabeth Wagner' <elizabeth@kazlg.com>; 'Michael Manning'
<mike@manninglawoFfice.com >; 'Tristan Jankowski' <tristani@manninglawoffice.com>; 'Joe Manning'
<ioe@manninglawoffice.com>; 'Diana X. Lopez' <dianal@manninglawoffice.com>; 'abbas kazerooni' <ak@kazlg.com>;
'Joshua B. Swigart' <josh@westcoastlitigation.com>
Cc: Sonja L. Hill <shill@klinedinstlaw.com>; Lindsey N. Casillas <LCasillas@klinedinstlaw.com>; Kristen C. Woodruff

                                                                      2
                                                                                                                          Exhibit F
                                                                                                                          Page 37
     Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1963 Page 39 of 92
<KWoodruff(5>l<linedinstlaw.com>; Marjorie L. Fair <MFair@Klinedinstlaw.com>; Cam B. Picano
<CPicano@Klinedinstlaw.com>
Subject: Meet and Confer re Exhibit and Witness Lists - Rutherford v. Evans Hotels, LLC


Dear Counsel:

As you know, the parties must meet and confer regarding the exhibit and witness lists. I propose that the parties
simultaneously exchange lists by Wednesday at 2:00 p.m. and that the parties provide any objections for
purposes of a Joint Filing on Thursday by 10:30 a.m.

For purposes of our filing, I suggest the following form:
                                                 EXHIBIT LIST

        Plaintiff's Exhibits

        Rutherford v. Evans Elotels, LLC

        Description of Documents                             Defendant’s Objections

 1

 2

 3


        Defendant’s Exhibits

        Rutherford y. Evans Hotels, LLC

        Description of Documents                             Plaintiffs Objections

 A

 B

 C


Please advise if you are amenable to this proposal.

Nadia P. Bermudez




                                                         3
                                                                                                  Exhibit F
                                                                                                  Page 38
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1964 Page 40 of 92




                      EXHIBIT G

                                                                       Exhibit G
                                                                       Page 39
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1965 Page 41 of 92


Date      Time Hour: Rate    Amount    Description
                                       Client conference call re matter and strategy; review and examine complaint for
 2/13/2018 NPB   1.5   250    375.00 possibility of removal. Draft email to client re analysis.
 2/20/2018 NPB   1.5   250    375.00 Draft answer to complaint and related removal papers for filing.
 2/20/2018 NPB   0.3   250     75.00 Analyze First Amended Complaint and emails with client.
                                       Review and analyze First Amended Complaint and email to client re pertinent
 2/22/2018 NPB   0.5   250    125.00 amendments; review and update removal and answer documents.
 2/26/2018 NPB   0.8   250    200.00 Finalize removal documents to Southern District of California and file.
                                       Review and analyze amended website pages, emails with J. DeBeers; begin draft of
 2/27/2018 NPB   0.9   250    225.00 Offer of Judgment.
                                       Test links to new webpages; review and revise 998 offers of judgment to each
  3/1/2018 NPB   0.4   250    100.00 plaintiff.
                                       Finalize draft of Rule 68 offer of settlement to Plaintiffs; conduct tests of website
  3/2/2018 NPB   1.1   250    275.00 revisions; emails with J. DeBeers re same.
 3/12/2018 NPB   0.2   250     50.00   Call to opposing counsel; status report to client.
                                       Emails with opposing counsel and emails/call with client re plaintiffs response to 998
 3/14/2018 NPB   0.8   250    200.00 and request for inspection.
 3/22/2018 NPB   0.3   250     75.00 Emails with various plaintiff attorneys re continuance of ENE.
                                       Electronic correspondence with opposing counsel re: early neutral evaluation
 3/22/2018 PJG   0.3   225     67.50 conference.!]
 3/23/2018 NPB   0.2   250     50.00 Emails with opposing counsel re ENE and postponement of Rule 26.
 3/23/2018 CEG   1.2   225    270.00 Draft joint motion to continue early neutral evaluation conference.
                                       Draft proposed order granting joint motion to continue early neutral evaluation
 3/23/2018 CEG   0.2   225     45.00 conference.
                                       Draft declaration of N. Bermudez in support of granting joint motion to continue early
 3/23/2018 CEG   0.6   225    135.00 neutral evaluation conference.
                                       Revise declaration of N. Bermudez to include authenticated emails in support of joint
 3/26/2018 CEG   0.2   225     45.00 motion.
 3/26/2018 NPB   0.8   250    200.00   Finalize motion to continue ENE, declaration and proposed order.
 3/30/2018 NPB   0.1   250     25.00 Follow up with client and review docket re order.
                                       Various emails with opposing counsel re early neutral evaluation requirements and
 4/12/2018 NPB   0.2   250     50.00 review of website.
                                       Attend Court mandated conference (telephonic) with opposing counsel. Visit and
 4/12/2018 CEG   0.6   225    135.00 discuss each of the subject websites Plaintiff alleges are defective.


                                       Draft, finalize, and send letter to opposing counsel regarding the allegedly deficient
                                       websites, including how/where the websites were updated to address the allegations.
 4/12/2018 CEG   1.1   225    247.50 Letter sent in anticipation of Court mandated conference (telephonic).
                                       Draft and send email to opposing counsel coordinating telephonic conference to
 4/12/2018 CEG   0.2   225     45.00 review websites, per Court order. No answer at office.
                                       Draft, finalize, and send client email to Julia DeBeers regarding what took place
 4/13/2018 CEG   0.2   225     45.00 during the telephonic conference with opposing counsel.
 4/13/2018 NPB   0.3   250     75.00   Revise update to client.
                                       Draft Settlement Position and Conclusion sections of Client’s Early Neutral
 4/16/2018 CEG   0.4   225     90.00 Evaluation Conference statement.

                                                                                                                 Exhibit G
                                                                                                                 Page 40
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1966 Page 42 of 92


                                    Draft Settlement Communications section of Client's individual ENE Conference
4/16/2018 CEG   0.4   225    90.00 statement.
                                    Review and analysis of FRCP 68 offer of judgment made to Defendant Association 4
                                    Equal Access to incorporate content and strategy into Court mandated Early Neutral
4/16/2018 CEG   0.1   225    22.50 Evaluation Conference statement.

                                    Review and analysis of emails sent to and from opposing counsel and Client,
                                    respectively, regarding subsequent remedial measures made to the subject websites,
                                    for inclusion in confidential ENE Statement (individual), in Informal Attempts to
4/16/2018 CEG   0.9   225   202.50 Resolve section.
                                    Draft and finalize Informal Attempts to Resolve section of Client’s individual ENE
4/16/2018 CEG     0   225      -    Statement. (2.0 at no charge)

                                    Begin drafting Client’s individual Early Neutral Evaluation Conference Statement
                                    setting forth status of the case. Procedural history and summary of allegations
4/16/2018 CEG   0.8   225   180.00 sections.


                                    Review and analysis of FRCP 68 offer of judgment made to Defendant Rutherford to
4/16/2018 CEG   0.1   225    22.50 incorporate content and strategy into Court mandated ENE Conference statement.
                                    Revised Client’s individual ENE statement to include a paragraph discussing
                                    opposing counsel’s unusual delays with respect to preparing the Court mandated
4/18/2018 CEG   0.6   225   135.00 Joint ENE Statement.

                                    Draft and send second response email to opposing counsel regarding
                                    language/accuracy of Joint Early Neutral Evaluation Conference Statement to be
                                    confidentially lodged with the Court. Addressing counsel's objections and proposing
4/18/2018 CEG   0.2   225    45.00 changes to the Joint Statement.


                                    Draft and send first response email to opposing counsel regarding Court mandated
                                    lodging of Joint Early Neutral Evaluation Conference Statement. Response clarifying
4/18/2018 CEG   0.2   225    45.00 what took place during the meet and confer with opposing counsel.
4/18/2018 NPB   1.3   250   325.00 Finalize early neutral evaluation statement.
                                    Draft, finalize, and send client email sharing the ENE individual and joint statements
4/19/2018 CEG   0.3   225    67.50 for the conference scheduled 4/30/18.
4/27/2018 NPB   0.5   250   125.00 Call with client re early neutral evaluation; prepare for early neutral evaluation.
                                    Prepare for and attend telephonic early neutral evaluation, follow up email report to
4/30/2018 NPB   0.8   250   200.00 client re same.
5/14/2018 NPB   0.2   250    50.00 Emails with opposing counsel re Rule 26f conference.
                                    Review and analyze motion to amend; review SAC, email to client re legal standard
5/15/2018 NPB   1.4   250   350.00 and next steps.
5/15/2018 NPB   1.9   250   475.00 Begin draft of opposition.


5/30/2018 NPB   0.9   250   225.00 Draft Initial Disclosures and communicated with client regarding required information.
5/30/2018 NPB   0.4   250   100.00 Review and analyze Plaintiff disclosures.
                                    Draft Joint Discovery Plan and conduct related communications with opposing
5/30/2018 NPB   1.5   250   375.00 counsel.
                                    Prepare for and conduct conference call with Court, emails with opposing counsel re
 6/6/2018 NPB     3   250   750.00 same, draft Opposition arguments to Motion to Amend.

                                                                                                             Exhibit G
                                                                                                             Page 41
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1967 Page 43 of 92


                                    Review and analysis of Plaintiffs' motion for leave to amend First Amended
                                    Complaint, and the proposed Second Amended Complaint (adding class action
                                    allegations) concurrently field with Plaintiffs' motion. Task necessary to develop and
 6/6/2018 CEG   0.5   225   112.50 present strategy for opposing the motion.


                                    Continue review and analysis of the opposition brief (opposing a motion for leave to
                                    amend) in the matter of Perfect 10 v. Google, 508 F.3d 1146. Analysis necessary to
                                    refine our futility arguments in support of Evan Hotels's opposition to Plaintiffs' motion
 6/6/2018 CEG   0.2   225    45.00 for leave to amend and transform the individual suit into a class action.

                                    Begin analysis of the opposition brief (opposing a motion for leave to amend) in the
                                    matter of Perfect 10 v. Google, 508 F.3d 1146. Analysis necessary to refine our
                                    futility arguments in support of Evan Hotels's opposition to Plaintiffs' motion for leave
 6/6/2018 CEG   0.2   225    45.00 to amend and transform the individual suit into a class action.
                                    Continue drafting response in opposition to Plaintiffs' motion for leave to file a Second
                                    Amended Complaint. Emphasis on Section IV futility arguments (Section IV and
 6/7/2018 CEG   0.6   225   135.00 IV(a)).
                                    Begin drafting response in opposition to Plaintiffs' motion for leave to file a Second
                                    Amended Complaint. Emphasis on introduction, procedural history, and legal
 6/7/2018 CEG    2    225   450.00 standard sections.



                                    Review and analysis of the following authorities relevant to Evans Hotel's opposition
                                    to Plaintiffs' motion for leave to amend and add class allegations: Fed. R. Civ. P. 15,
                                    23; Short v. USAA Cas. Ins. Co. 2012 U.S. Dist. LEXIS 7824; Bush v. Ruth's Chris
                                    Steak House, Inc., 277 F.R.D. 214; Barton v. Allmerica Fin. Benefit, 2013 U.S. Dist.
                                    LEXIS 48649; and Graham v. Progressive Direct Ins. Co., 271 F.R.D. 112. Task
                                    necessary to develop a strong response in opposition to Plaintiffs' motion, which
 6/7/2018 CEG   3.8   225   855.00 would have the effect of transforming the individual action into a class action.
                                    Continue drafting response in opposition to Plaintiffs' motion for leave to file a Second
 6/8/2018 CEG    4    225   900.00 Amended Complaint. Emphasis on subsections IV(b) - IV(d).


                                    Continue drafting response in opposition to Plaintiffs' motion for leave to file a Second
 6/8/2018 CEG   2.5   225   562.50 Amended Complaint. Emphasis on subsection IV(e), conclusion, and continuity edits.
                                    Begin finalizing draft opposition to Plaintiffs' motion for leave to file a Second
                                    Amended Complaint. Emphasis on continuity edits, case citation edits, and revising
 6/8/2018 CEG   0.3   225    67.50 introduction section.
                                    Continue finalizing draft opposition to Plaintiffs' motion for leave to file a Second
                                    Amended Complaint. Emphasis on continuity edits, case citation edits, and revising
6/11/2018 CEG   0.7   225   157.50 introduction section.




                                                                                                               Exhibit G
                                                                                                               Page 42
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1968 Page 44 of 92



                                     Review and analysis of Nat'l Fed'n of the Blind v. Target Corp. 582 F.Supp.2d 1185
                                     (N.D. Cal 2007) to examine the type of evidence the Court considered on motion for
                                     summary judgment (in a matter involving a class action of legally blind internet users
                                     alleging internet barriers on www.target.com). Necessary to improve Section IV
                                     arguments in response in opposition brief by contrasting the evidentiary differences
                                     between accommodations for legally blind internet users versus mobility impaired
                                     internet users. Opposition subsections IV(b), (c) and (e) revised to include the benefit
6/11/2018 CEG   1.6   225   360.00 of the Target case.


                                     Resume drafting and opposition arguments in subsection C. Revisions included
                                     arguing that commonality also fails under Fed. R. Civ. P. 23(b)(3) (alternatively pled
                                     as a basis for bringing the class action), reducing the paragraph portions on lack of
                                     standing section to sentences, and improving the section with specific quotations and
6/11/2018 CEG     2   225   450.00 citations to the proposed Second Amended Compliant.

                                     Continue revising/reducing introduction, facts, and procedural history sections into
                                     two sections: Introduction and Procedural History. Necessary to improve the quality of
                                     the brief and make room to include additional alternative arguments for denying
                                     Plaintiffs' motion: i.e. that the motion is untimely, made in bad faith, and will prejudice
6/11/2018 CEG   0.4   225    90.00 Evans Hotels.


                                     Begin revising/reducing introduction, facts, and procedural history sections into two
                                     sections: Introduction and Procedural History only. Necessary to improve the quality
                                     of the brief and make room to include additional alternative arguments for denying
6/11/2018 CEG   1.8   225   405.00 Plaintiffs' motion: i.e. untimeliness, bad faith, and prejudice.


                                     Resume drafting and opposition arguments in subsections D and E. Revisions
                                     included reducing both sections by noting (as to D) that courts routinely find overlap
                                     between commonality and typicality arguments in class actions, and (as to E),
                                     arguing atypicality by redirecting to arguments previously made relying on Nat'l Fed'n
6/11/2018 CEG   1.9   225   427.50 of the Blind v. Target Corp. 582 F.Supp.2d 1185 (N.D. Cal 2007).
6/11/2018 NPB   0.3   250    75.00 Review voluminous discovery served on defendants.


6/12/2018 NPB   3.8   250   950.00 Revise and draft Opposition to Motion to Amend to Add Class Action Allegations.
                                     Resume analysis of interrogatories 21-25, of 25 (set one) propounded by Plaintiff J.
                                     Rutherford on Defendant Evans Hotels. Analysis includes planning necessary
6/13/2018 CEG   0.3   225    67.50 objections and draft responses.


                                    Analyze 18 interrogatories (set one) propounded by Plaintiff Assoc. 4 Equal Access
                                    on Defendant Evans Hotels. Analysis includes planning necessary objections and
                                    draft responses, which also requires referencing the affirmative defenses in Evans
6/13/2018 CEG   0.9   225   202.50 Hotels's Answer, which Plaintiff A4EA asks about.
                                    Analyze 67 requests for production of documents (set one) propounded by Plaintiff J.
                                     Rutherford on Defendant Evans Hotels. Analysis includes planning necessary
6/13/2018 CEG   2.1   225   472.50 objections and draft responses.



                                                                                                                Exhibit G
                                                                                                                Page 43
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1969 Page 45 of 92


                                     Analyze 18 requests for admission (set one) propounded by Plaintiff J. Rutherford on
                                     Defendant Evans Hotels. Analysis includes planning necessary objections and draft
6/13/2018 CEG   0.9   225   202.50 responses.
                                     Begin analysis of interrogatories 1-21, of 25 (set one) propounded by Plaintiff J.
                                     Rutherford on Defendant Evans Hotels. Analysis includes planning necessary
6/13/2018 CEG   1.3   225   292.50 objections and draft responses.


                                   Revise Opposition brief to reflect full procedural history, and new sections
6/18/2018 CEG   2.5   225   562.50 alternatively requesting denial on the basis of untimeliness, prejudice, and bad faith.
                                     Final review and edit of the Opposition brief before sharing with J. De Beers (client
6/18/2018 CEG     1   225   225.00 contact and GC of Evans Hotels) for comments.
                                     Final review and finalizing of Opposition brief following review and comment by
6/19/2018 CEG   0.1   225    22.50 Partner N. Bermudez.


                                     Review of the subject websites (terms of use and available policies regarding
                                     accessibility) for the purpose of responding to special interrogatories propounded by
                                     Plaintiff Rutherford. Located the documents online and revised special interrogatories
6/20/2018 CEG   0.8   225   180.00 1 -7 of 25 to include the specific language included on the policies.
                                     Resuming drafting written discovery. Specifically drafting responses to requests for
6/20/2018 CEG   1.2   225   270.00 production of documents 19-43 of 67 total.


                                     Resuming written discovery. Completed draft responses to requests for production of
                                     documents 42 of 67. This task required analysis of interrogatories and requests for
6/20/2018 CEG   2.7   225   607.50 admissions referenced throughout the RPDs to determine proper responses.

                                     Draft responses to 25 interrogatories propounded by Plaintiff Rutherford. (Time does
                                     not include looking to subject websites for terms of use/policies about accessibility,
6/20/2018 CEG   1.8   225   405.00 that entry is separate).
6/21/2018 CEG   1.5   225   337.50 Resume drafting responses to interrogatories 8-25.

                                     Review and analysis of emails, ADA slides, and policies provided by Evans Hotels.
                                     Necessary to determine whether to include as part of written discovery responses to
6/21/2018 CEG   0.6   225   135.00 interrogatories.
6/21/2018 NPB   2.7   250   675.00 Draft and finalize opposition to motion to amend for client review.
6/26/2018 NPB   1.5   250   375.00 Draft Interrogatories and Request for Production to Plaintiff A4E.
6/26/2018 NPB   1.5   250   375.00 Draft Interrogatories and Request for Production to Plaintiff Rutherford.
                                     Letter to opposing counsel re service; follow up with client re opposition to Motion to
6/27/2018 NPB   0.4   250   100.00 Amend.
6/27/2018 NPB   0.4   250   100.00 Call with client re opposition.
6/27/2018 NPB   0.4   250   100.00 Review and revise Opposition to Motion to Amend.
                                     Continue drafting written discovery responses to Plaintiff Rutherford's request for
6/27/2018 CEG   1.3   225   292.50 admissions #8-18.

                                     Review and analysis of pending written discovery (set one) responses and objections
                                    to confirm compliance with the Federal Rules of Civil Procedure, the Southern District
                                     of California Civil Local Rules, and Presiding District and Magistrate Judge Chamber
6/28/2018 CEG   0.6   225   135.00 rules.



                                                                                                             Exhibit G
                                                                                                             Page 44
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1970 Page 46 of 92


                                     Begin drafting responses to Plaintiff Rutherford's 18 requests for admission.
6/28/2018 CEG   0.9   225   202.50 Completed drafting requests 1 through 7.


6/28/2018 CEG   2.3   225   517.50 Draft responses to Plaintiff Association 4 Equal Access's 18 special interrogatories.
6/28/2018 NPB   0.4   250   100.00 Call with client re strategy on Opposition.
6/28/2018 NPB     1   250   250.00 Revise discovery responses.
6/29/2018 NPB   2.5   250   625.00   Draft and revise extensive discovery responses.
                                     Draft and send email to opposing counsel requesting a one week extension for
6/29/2018 CEG   0.1   225    22.50 discovery responses, due to the holiday.
                                     Revise draft email to Julia (regarding written discovery) to reflect that we can ask
6/29/2018 CEG   0.1   225    22.50 counsel for additional time to respond due to the Fourth of July Holiday.
                                     Draft email to J. De Beers specifying all information necessary from the Evans Hotels
                                     team to complete responses to pending written discovery, and communicating
6/29/2018 CEG   1.3   225   292.50 important due dates.
                                     Revise interrogatories propounded by Plaintiff Rutherford, alerting J. De Beers and
                                     the Evans Hotels team where we require additional information to give a proper
6/29/2018 CEG   0.2   225    45.00 response (keyed to email listing all of the information required).

                                     Revise requests for admissions propounded by Plaintiff Rutherford. Continuity edits,
                                     and alerting J. De Beers and the Evans Hotels team where we require additional
                                     information to give a proper response (keyed to email listing all of the information
6/29/2018 CEG   0.2   225    45.00 required).

                                     Revising interrogatories propounded by Plaintiff Assoc. 4 Equal Access (A4EA).
                                     Continuity edits, and alerting J. De Beers and the Evans Hotels team where we
                                     require additional information to give a proper response (keyed to email listing all of
6/29/2018 CEG   0.2   225    45.00 the information required).
                                     Revising requests for production of documents propounded by Plaintiff Rutherford.
                                     Continuity edits, and alerting J. De Beers and the Evans Hotels team where we
                                     require additional information to give a proper response (keyed to email listing all of
6/29/2018 CEG   0.1   225    22.50 the information required).


                                     Telephone call with Plaintiff S. Leng. Discussed her settlement terms to avoid the
                                     small claims hearing. Unreasonable under the circumstances. Gathered additional
                                     information regarding Leng purposefully sharing only the highest vehicle repair quote
                                     with Gallagher Bassett and Angelica. All information, incl. unreasonable settlement
6/29/2018 CEG   0.2   225    45.00 offer, will be shared with Claims Examiner and Client Contacts.

                                     Draft detailed case status update to claims status update to claims counsel, S.
                                     Abrams. Update required referencing Early Neutral Evaluation statements, Case
                                     Management Conference papers, and other records to detail the procedural history of
 7/2/2018 CEG   1.9   225   427.50 the matter.
 7/2/2018 NPB   2.4   250   600.00 Revise/draft update to carrier.
                                     Revise draft status update to Executive Claims Examiner to include additional history
                                     pertaining to Fed. R. Civ. P. Rule 68 offers made to Defendants Rutherford and
 7/3/2018 CEG   0.3   225    67.50 Association 4 Equal Access, respectively.




                                                                                                             Exhibit G
                                                                                                             Page 45
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1971 Page 47 of 92


                                     Draft and file notice of appearance in federal court for the purpose of filing Evans
                                     Hotels's response in opposition to Plaintiffs' motion for leave to file a Second
 7/5/2018 CEG   0.2   225    45.00 Amended Complaint.


                                     Draft email to J. De Beers and S. Abrams confirming that Evans Hotels's opposition
                                    to Plaintiffs' motion for leave to file its Second Amended Compliant was filed, and
 7/5/2018 CEG   0.2   225    45.00 reminding client and claims examiner about the associated reply and hearing dates.
7/11/2018 CEG   2.3   225   517.50 Continue revising special interrogatories numbered 18-25.


7/11/2018 CEG   2.5   225   562.50 Revise SI responses from Rutherford to Evans. 1-17, of 25. (2.0 of 4.5 at no charge)
7/12/2018 CEG     2   225   450.00 Continue revising written discovery to revision #2. (1.5 of 3.5 at no charge)
7/12/2018 CEG     1   225   225.00 Continue revising written discovery. (1.0 of 2.0 at no charge)
7/12/2018 NPB     0   250      -    Revise discovery responses (2.0 at no charge).
7/13/2018 NPB   0.5   250   125.00 Review and analyze Reply re Motion to Amend; emails with client.
7/16/2018 NPB   0.4   250   100.00 Continue analysis of court order; email to client re same.
                                    Revising special interrogatories (revision 3), and adjusting portions referencing
                                    Plaintiff A4EA. This task includes incorporating the modifications based on
7/18/2018 CEG   2.1   225   472.50 discussion with Client J. De Beers.
                                    Discussion with Client J. De Beers regarding revisions and comments to incorporate
7/18/2018 CEG   1.7   225   382.50 into all pending written discovery.


                                    Revising Rutherford request for production of documents (revision 3). This task
7/18/2018 CEG   1.1   225   247.50 includes incorporating the modifications based on discussion with Client J. De Beers.
                                    Revising Rutherford requests for admissions (revision 3). This task includes
7/18/2018 CEG   0.7   225   157.50 incorporating the modifications based on discussion with Client J. De Beers.
                                    Revising A4EA special interrogatories (revision 3). This task includes incorporating
7/18/2018 CEG   0.8   225   180.00 the modifications based on discussion with Client J. De Beers.
                                    Review and analysis of all documents deemed responsive to Plaintiffs request for
                                    production of documents. Determining which are indeed responsive and not subject
7/19/2018 CEG   0.9   225   202.50 to attorney-client or other exclusionary privileges.

                                    Draft email to Client J. De Beers discussing final written discovery and document
                                    production, requesting additional documents that could be responsive to Plaintiffs'
                                    requests, and checking whether Client to analyze whether to ask Plaintiffs' counsel
7/19/2018 CEG   0.4   225    90.00 for a stipulation for additional review time.


                                    Final review and analysis/comparison of Plaintiff A4EA's special interrogatory
                                    responses to Plaintiff Rutherford's responses. Review and analysis necessary to
7/19/2018 CEG   0.5   225   112.50 insure continuity of responses and avoid foreseeable motion to compel issues.
                                    Final review and analysis of documents included in document production. Analysis
                                    necessary to ensure that only responsive, non-privileged, documents are produced to
7/19/2018 CEG   0.2   225    45.00 opposing counsel.
7/19/2018 NPB   0.9   250   225.00 Review discovery responses and document production.
7/26/2018 NPB   0.2   250    50.00 Review and update Rutherford budget.




                                                                                                              Exhibit G
                                                                                                              Page 46
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1972 Page 48 of 92


                                     Analyze past spending and forecast proposed litigation budget needs through
                                     October 2018, through motion opposing class cert, and summary judgment, and
7/26/2018 CEG   1.1   225   247.50 begin drafting proposed budget.
7/31/2018 NPB   0.3   250    75.00   Begin draft of Answer.
 8/2/2018 NPB   0.4   250   100.00   Email update to client and revise budget submission.


 8/2/2018 NPB   0.8   250   200.00 Emails and strategy call with J. De Beers re response to second amended complaint.
                                     Begin drafting detailed answer to plaintiffs second amended complaint (second
                                     amended complaint). Time spent carefully responding to second amended complaint
 8/6/2018 CEG   0.8   225   180.00 paragraphs 1-31.
                                     Continue drafting detailed answer to plaintiffs second amended complaint (second
                                     amended complaint). Time spent carefully responding to second amended complaint
 8/6/2018 CEG   1.2   225   270.00 paragraphs 32-65.
                                     Continue drafting detailed answer to plaintiffs second amended complaint (second
 8/6/2018 CEG   0.2   225    45.00 amended complaint). Time spent drafting affirmative defenses.
 8/7/2018 CEG   1.3   225   292.50 Review and revisions to the entire answer to the second amended complaint.
 8/7/2018 NPB   2.3   250   575.00   Revise verified answer and affirmative defenses for client review.
                                     Revise draft answer paragraphs 21 and 50, and revise affirmative defenses
 8/9/2018 CEG   0.4   225    90.00 preamble.


                                     Analyze and prepare for Amended Scheduling Order Regulating Discovery and Other
                                     Pre-Trial Proceedings. Email to client re discussion on upcoming discovery and
8/15/2018 NPB   1.2   250   300.00 strategy. Review and analyze plaintiffs extensive meet and confer letter.
8/16/2018 NPB   0.4   250   100.00 Email to client re discovery plan.


8/16/2018 NPB   0.4   250   100.00 Review extensive meet and confer letter, email with opposing counsel re same.
                                     Emails with client re case; emails with opposing counsel re discovery meet and
                                     confer. Draft special interrogatories and request for production of documents to
8/17/2018 NPB   0.7   250   175.00 plaintiff.
                                     Begin review and analysis of meet & confer letter regarding motion to compel (8
                                     pages) from J. Manning. Analysis necessary to determine appropriate response.
8/17/2018 CEG   0.7   225   157.50 Analyzed pages 1-5.
                                     Continue drafting detailed meet and confer letter. Time spent further drafting part (I)
                                     contending that no further responses are required to plaintiffs requests for
8/20/2018 CEG   1.9   225   427.50 admissions Nos. 1, 3-4, and 5-8.
                                     Complete analysis of meet & confer letter regarding motion to compel (8 pages) from
                                     J. Manning. Analysis necessary to determine appropriate response. Analyzed pages
8/20/2018 CEG   0.3   225    67.50 6-8.
                                     Commence drafting detailed meet and confer letter. Time spent drafting part (I)
8/20/2018 CEG   0.9   225   202.50 defending client’s objections to plaintiffs' vaguely defined terms.

                                     Continue drafting detailed meet and confer letter. Time spent checking whether it
                                     was true that our document production was deficient, an drafting part (IV) maintaining
                                     that request for production of documents Nos. 1-4,15,18, 26, 28-29, 31-35, 37-38,
8/21/2018 CEG   1.1   225   247.50 40-41,44-49, and 58 was proper.



                                                                                                             Exhibit G
                                                                                                             Page 47
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1973 Page 49 of 92


                                     Continue drafting detailed meet and confer letter. Time spent further drafting part (I)
                                     contending that no further responses are required to plaintiffs requests for
8/21/2018 CEG     1   225   225.00 admissions Nos. 9-18.
                                     Continue drafting detailed meet and confer letter. Time spent drafting part (II)
                                   maintaining that client's response to A4EA interrogatories do not require
8/21/2018 CEG   0.7   225   157.50 supplementation. Drafted arguments to interrogatories 1-9.

                                     Continue drafting detailed meet and confer letter. Time spent further drafting part (II)
                                     maintaining that client’s response to A4EA interrogatories do not require
                                     supplementation. Drafted arguments to interrogatories 10-18 and revised the entire
8/21/2018 CEG   0.8   225   180.00 part (II) for continuity and ease of reading.
                                     Continue drafting detailed meet and confer letter. Time spent drafting part (II)
                                     maintaining that client’s response to A4EA interrogatories do not require
8/21/2018 CEG   0.4   225    90.00 supplementation. Drafted arguments to interrogatories 19-20.
                                     Call with opposing counsel re meet and confer process, call to court in conformance
8/21/2018 NPB   0.3   250    75.00 with department rule.

                                     Call with client re discovery issues and preparation for class discovery. Analyze
                                     website litigation cases brought by Rutherford in similar cases in district court cases.
                                     Revise meet and confer letter to opposing counsel and prepare for meet and confer
8/22/2018 NPB   3.4   250   850.00 call, meet and confer call with opposing counsel.
                                     Draft and serve special interrogatories regarding whereabouts of A4EA
8/22/2018 CEG   0.2   225    45.00 member/claimant Patricia Filidardi.

                                     Continue analysis of case authorities and CM/ECF dockets for ADA website case(s)
                                     that were litigated to summary judgment phase or beyond. Found and
                                     communicated lead: Barnes v. Marriott Hotel Servs. (N.D. Cal. 2017) U.S. Dist.
8/22/2018 CEG   0.4   225    90.00 LEXIS 22588.
                                     Analyze case authorities and CM/ECF dockets for ADA website case(s) that were
8/22/2018 CEG   0.8   225   180.00 litigated to summary judgment phase or beyond.
                                     Draft email responding to plaintiffs counsel's email about the discovery. Email
                                     included client's position on necessity of providing bates ranges for responsive
8/23/2018 CEG   0.5   225   112.50 documents, and interpretation of Fed. R. Civ. P. 34(b).


                                     Emails and multiple calls with opposing counsel regarding meeting and conferring on
8/23/2018 NPB   1.1   250   275.00 discovery dispute, call with the court re discoveyry responses dispute.
                                     Draft and serve additional special interrogatories (15 and 16) pertaining to what, if
8/24/2018 CEG   0.1   225    22.50 anything, plaintiffs contend is problematic about the subject websites.
                                     Emails with opposing counsel regarding person most qualified deposition scope,
                                     emails with client re deposition strategy, draft additional discovery to be served before
8/27/2018 NPB   0.5   250   125.00 class discovery cut-off.

                                     Review and analyze Plaintiffs' discovery responses for motion to compel, draft
                                     additional topics for discovery requests: interrogaotires and request for production of
                                     documents, finalize deposition notices and emails with opposing counsel and client re
8/31/2018 NPB   1.7   250   425.00 depositions.
                                     Review and analyze Motion to Strike, review and analyze similar motion brought by
8/31/2018 NPB   0.6   250   150.00 plaintiff in similar action.
8/31/2018 CEG   0.1   225    22.50 Revise to discovery sets 3 and 4 to plaintiffs.

                                                                                                              Exhibit G
                                                                                                              Page 48
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1974 Page 50 of 92


8/31/2018 CEG   0.1   225    22.50 Draft and serve request for production of documents set 3 to Plaintiff A4EA.
8/31/2018 CEG   0.4   225    90.00 Draft and serve special interrogatories set 3 to Plaintiff A4EA.


8/31/2018 CEG   0.1   225    22.50 Draft and serve request for production of documents set 3 to Plaintiff Rutherford.
8/31/2018 CEG   0.1   225    22.50 Draft and serve special interrogatories set 4 to Plaintiff Rutherford.


                                     Analyze plaintiff Rutherford and A4EA's responses to our client’s first set of special
                                     interrogatories and requests for production of documents. Analysis necessary to
8/31/2018 CEG   1.2   225   270.00 determine any deficiencies and whether to bring a motion to compel.


                                     Begin drafting meet and confer letter demanding further responses or a motion to
                                     compel will be brought. Time spent drafting introduction and commencing part (I) and
                                     finalizing part (II) arguing that A4EA’s response to interrogatory No. 12 is deficient;
8/31/2018 CEG   0.3   225    67.50 and part (III) arguing that a code compliant privilege log is required by both plaintiffs.


                                     Continue and complete drafting meet and confer letter demanding further responses
                                     or a motion to compel will be brought. Time spent further drafting part II), and
                                     drafting introduction and commencing part (I) arguing that request for production of
8/31/2018 CEG   0.7   225   157.50 document No. 10 and interrogatory No. 13 must be supplemented.

                                     Review discovery requests propounded by Plaintiffs, draft amended notice of
                                     deposition to PMQ A4EA, draft substantive email update to client re status of matter,
                                     discovery and continuance request from plaintiffs counsel with legal analysis, begin
 9/4/2018 NPB   2.3   250   575.00 draft of plaintiff outline of deposition.
 9/6/2018 NPB   2.9   250   725.00    Prepare for and conduct meeting with investigator re Plaintiff Rutherford.
 9/6/2018 NPB   0.8   250   200.00 Continue draft of deposition outline of Plaintiffs.
                                     Emails with opposing counsel re extensions on response and deficient discovery
 9/6/2018 NPB   0.3   250    75.00 response.
                                     Analysis of Civil Local Rules and Judge Bernard Skomal’s unique Chamber rules.
                                     Analysis necessary to determine whether to grant plaintiff counsel’s request for a
 9/7/2018 CEG   0.6   225   135.00 discovery extension in time to bring a motion to compel.
                                     Draft and send meet & confer email to opposing counsel regarding alternative
9/10/2018 CEG   0.5   225   112.50 methods (other than email server) to transmit due document production.


                                     Analysis of supplemental request for production of documents responses (pleadings).
9/10/2018 CEG   0.2   225    45.00 Task necessary to determine whether to bring motion to compel further responses.

                                     Rutherford. Draft and send email to opposing counsel regarding expiration of the
                                     extended deadline to receive amended responses and production of documents.
                                     Coordinate time to call Judge Skomal’s chambers regarding outstanding discovery
9/10/2018 CEG   0.1   225    22.50 issues outstanding.

                                     Review and analysis of draft objections and responses to Plaintiff A4EA’s special
                                     interrogatories (set 2; 21 responses total). Analysis necessary to determine
                                     compliance with governing federal law, including authorities pertaining to objections in
9/10/2018 CEG   0.4   225    90.00 federal court.




                                                                                                              Exhibit G
                                                                                                              Page 49
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1975 Page 51 of 92


                                    Review and analysis of draft objections and responses to Plaintiff Rutherford’s
                                    requests for admissions (set 2; 58 responses total). Analysis necessary to confirm
                                    compliance with governing federal law, including authorities pertaining to objections in
9/10/2018 CEG   0.4   225    90.00 federal court.

                                    Review and analysis of draft objections and responses to Plaintiff Rutherford's
                                    requests for production of documents (set 2; 103 responses total). Analysis
                                    necessary to confirm compliance with governing federal law, including authorities
9/10/2018 CEG   0.6   225   135.00 pertaining to objections in federal court.
9/10/2018 NPB   2.4   250   600.00 Draft Opposition to Motion to Strike Affirmative Defenses.
                                    Draft responses to Request for Admissions - Set 2, draft responses to Request for
                                    Production of Documents - Set 2, and draft responses to Interrogatories - Set 2.
9/10/2018 NPB   2.4   250   600.00 Emails with opposing counsel re supplemental responses needed.
                                    Meeting and conferring with opposign counsel re depositions and calendaring; emails
9/12/2018 NPB   0.7   250   175.00 with client re same.


9/13/2018 NPB   2.3   250   575.00 Continue draft and analysis of Opposition to Motion to Strike Affirmative Defenses.

                                    Conduct online research (Secretary of State, WholS, Lexis) of plaintiff A4EA,
                                    including who owns its website and the entity's corporate structure. Research
                                    necessary to prepare for the depositions of plaintiffs Rutherford and A4EA’s person
                                    most knowledgeable. Also necessary to determine if plaintiff Rutherford is the one
9/13/2018 CEG   0.6   225   135.00 controlling plaintiff A4EA.

                                    Begin analysis of pro se notices of appearance and complaints filed by plaintiffs in
                                    prior disability access cases from the Northern District of Illinois and Central and
                                    Southern Districts of California (11 documents total). Analysis necessary to prepare
9/13/2018 CEG   0.7   225   157.50 for the depositions of plaintiffs Rutherford and A4EA.

                                    Analysis of supplemental documents produced on CD by opposing counsel (191
                                    pages). Analysis necessary to determine whether to bring a motion to compel further
                                    production documents, and to prepare for the deposition of plaintiff J. Rutherford and
9/13/2018 CEG   2.2   225   495.00 the person most knowledgeable for plaintiff A4EA.

                                    Begin review and analysis of the remaining of 68 federal case dockets for plaintiffs’
                                    prior disability access cases over the last 10 years. Analyzed 28 case dockets.
                                    Analysis necessary to discover any helpful declaration testimony or prior allegations
                                    made by plaintiffs that conflict with the allegations/discovery responses provided in
                                    the instant case. Useful records to also be used in depositions of plaintiffs Rutherford
9/14/2018 CEG   1.9   225   427.50 and A4EA.
                                    Emails with client re discovery strategy, emails with opposing counsel to meet and
9/14/2018 NPB   0.5   250   125.00 confer on depositions. Strategize re objections to upcoming depositions.

                                    Continue review and analysis of federal case dockets for plaintiffs’ prior disability
                                    access cases over the last 10 years. Analyzed 30 case dockets of 68. Analysis
                                    necessary to discover any helpful declaration testimony or prior allegations made by
                                    plaintiffs that conflict with the allegations/discovery responses provided in the instant
                                    case. Useful records to also be used in depositions of plaintiffs Rutherford and
9/15/2018 CEG   0.8   225   180.00 A4EA.




                                                                                                              Exhibit G
                                                                                                              Page 50
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1976 Page 52 of 92




                                     Continue review and analysis of the remaining 10 (of 68) federal case dockets for
                                     plaintiffs’ prior disability access cases over the last 10 years. Analysis necessary to
                                     discover any helpful declaration testimony or prior allegations made by plaintiffs that
                                     conflict with the allegations/discovery responses provided in the instant case. Useful
9/15/2018 CEG   0.7   225   157.50 records to also be used in depositions of plaintiffs Rutherford and A4EA.


                                     Begin drafting deposition outline and curating exhibits for the deposition of plaintiff
                                     Rutherford; emphasis on the following topics/lines of questioning: deposition process
                                     and Rutherford’s identity, preparation for depo, and general background. Necessary
9/15/2018 CEG   1.3   225   292.50 to prepare for plaintiff Rutherford’s deposition.

                                     Continue drafting deposition outline and curating exhibits for the deposition of plaintiff
                                     Rutherford; emphasis on the following topics/lines of questioning: attacking standing,
                                     attacking class certification, subsequent remedial measures, and discovery
                                     responses (incl. supplemental responses). Necessary to prepare for plaintiff
9/16/2018 CEG   1.4   225   315.00 Rutherford’s deposition.

                                     Continue drafting deposition outline and curating exhibits for the deposition of plaintiff
                                     Rutherford; emphasis on the following topics/lines of questioning: employment
                                     history; alleged disabilities, A4EA ownership, Rutherford as a “tester” in litigation, and
                                    timing of alleged website access. Necessary to prepare for plaintiff Rutherford’s
9/16/2018 CEG   1.2   225   270.00 deposition.

                                     Revise deposition outline of plaintiff Rutherford to include additional exhibits and lines
                                    of questioning related to plaintiff A4EA’s discovery responses, pending discovery due
                                    after the noticed deposition date, and inclusion of screenshots of the subject
                                    webpages bearing the date of plaintiffs original complaint. Necessary to prepare for
9/17/2018 CEG   1.2   225   270.00 plaintiff Rutherford's deposition.


                                    Telephonic conference with client contact, J. De Beers, discussing pre-deposition
9/17/2018 CEG   0.1   225    22.50 interview schedule for K. Guillermo, T. Farley, D. Koczur, H. Pitts, and A. Thomas.
                                     Draft table of exhibits keyed to the deposition outline of James Rutherford.
9/17/2018 CEG   1.4   225   315.00 Necessary organization step to improve deposition efficiency.
                                     Email to client contacts, J. De Beers and A. Puls, scheduling pre-deposition
                                    interviews for K. Guillermo, T. Farley, D. Koczur, H. Pitts, and A. Thomas. Necessary
9/17/2018 CEG   0.3   225    67.50 to step in the witness deposition preparation process.
                                     Finalize Form Interrogatories (Employment and Form), Special Interrogatories and
                                    Requests for Production of Documents for client review, and provide summary of
9/17/2018 NPB   3.4   250   850.00 responses. Draft Objections to depositions of Thomas and Pitts.


                                    Prepare for deposition of plaintiffs, extensive meet and confer with plaintiffs' counsel
9/18/2018 NPB     3   250   750.00 on discovery dispute, call with client re discovery strategy and emails re same.
                                    Analysis of Civil Local Rules, Federal Rules of Civil Procedure, and Judge Bernard
                                    Skomal’s Chamber rules to determine impact of plaintiff Rutherford’s cancellation of
9/18/2018 CEG   1.1   225   247.50 his deposition (noticed for 9/20/18) due to unavailability.




                                                                                                              Exhibit G
                                                                                                              Page 51
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1977 Page 53 of 92


                                     Revise table of exhibits and deposition outline of plaintiff J. Rutherford to reflect bates
                                    stamp ranges for screenshot exhibits. Necessary to prepare for plaintiff Rutherford’s
9/18/2018 CEG   0.2   225    45.00 deposition.


                                    Continue draft of letter to opposing counsel regarding the cancellation of plaintiff
                                     Rutherford's deposition, and good faith discovery dispute to be brought to the court.
                                     Necessary to inform counsel and the court about a good faith discovery dispute
9/18/2018 CEG   0.4   225    90.00 requiring court intervention, pursuant to Judge Skomal’s Chamber rules.


                                     Begin draft of letter to opposing counsel regarding the cancellation of plaintiff
                                     Rutherford’s deposition, and good faith discovery dispute to be brought to the court.
                                     Emphasis on meet and confer emails demonstrating the date noticed was mutually
                                    agreed to. Necessary to inform counsel and the court about a good faith discovery
9/18/2018 CEG   0.5   225   112.50 dispute requiring court intervention, pursuant to Judge Skomal’s Chamber rules.
                                     Revise points and authorities in support of joint motion to include additional
                                    arguments showing good cause to grant. Task necessary to improve probability that
9/19/2018 CEG   0.2   225    45.00 the Court grants the joint motion.
                                    Draft proposed order on joint motion to amend the court’s prior scheduling order.
                                    Necessary to permit additional time to complete class discovery and bring motions
9/19/2018 CEG   0.4   225    90.00 pertaining to class certification.
                                    Conduct pre-deposition interview of H. Pitts. Necessary step in preparation to defend
9/19/2018 CEG   0.8   225   180.00 the deposition of H. Pitts.

                                    Preparation for the interview of H. Pitts, third party witness to be deposed by
                                    opposing counsel. Preparation included review and analysis of written discovery
                                    where H. Pitts was named as a knowledgeable party. Necessary step in preparation
9/19/2018 CEG   0.5   225   112.50 to defend the deposition of H. Pitts.


                                    Draft points and authorities in support of joint motion to amend the court’s prior
                                    scheduling order. Task necessary to permit additional time to complete class
9/19/2018 CEG   0.9   225   202.50 discovery (i.e. oral depositions) and bring motions pertaining to class certification.


                                    Review and analysis of Judge Bernard Skomal’s originally issued scheduling order.
9/19/2018 CEG   0.3   225    67.50 Necessary to reference in joint motion to amend the court’s scheduling order.


                                    Review and analysis of relevant procedural and factual history in this matter.
9/19/2018 CEG   0.6   225   135.00 Necessary to reference in joint motion to amend the court’s prior scheduling order.
                                    Strategize re obtaining plaintiffs deposition in light of objections, numerous meeting
                                    and conferring with opposing counsel and client re Joint Motion to Continue
9/19/2018 NPB     2   250   500.00 Scheduling (20+ emails to reviewed and drafted).
9/19/2018 NPB   1.3   250   325.00 Revise Joint Motion and draft declaration in support of Joint Motion.
                                    Phone call to Judge Skomal’s Chambers regarding status of joint motion. Necessary
                                    to determine available dates to reschedule depositions within the proposed class
9/20/2018 CEG   0.1   225    22.50 discovery window.
                                    Conduct pre-deposition interview of D. Koczur interview. Necessary step in
9/20/2018 CEG   0.6   225   135.00 preparation to defend the deposition of D. Koczur.

                                                                                                               Exhibit G
                                                                                                               Page 52
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1978 Page 54 of 92


                                    Preparation for the interview of D. Koczur, third party witness to be deposed by
                                    opposing counsel. Preparation included review and analysis of written discovery
                                    where D. Koczur was named as a knowledgeable party. Necessary step in
9/20/2018 CEG   0.1   225    22.50 preparation to defend the deposition of D. Koczur.
                                    Conduct pre-deposition interview of K. Guillermo interview. Necessary step in
9/20/2018 CEG   0.7   225   157.50 preparation to defend the deposition of K. Guillermo.

                                    Preparation for the interview of K. Guillermo, third party witness to be deposed by
                                    opposing counsel. Preparation included review and analysis of written discovery
                                    where K. Guillermo was named as a knowledgeable party. Necessary step in
9/20/2018 CEG   0.2   225    45.00 preparation to defend the deposition of K. Guillermo.
                                    Conduct pre-deposition interview of A. Thomas interview. Necessary step in
9/21/2018 CEG   0.5   225   112.50 preparation to defend the deposition of A. Thomas.

                                    Preparation for the interview of A. Thomas, third party witness to be deposed by
                                    opposing counsel. Preparation included review and analysis of written discovery
                                    where A. Thomas was named as a knowledgeable party. Necessary step in
9/21/2018 CEG   0.2   225    45.00 preparation to defend the deposition of A. Thomas.
                                    Conduct pre-deposition interview of T. Farley interview. Necessary step in
9/21/2018 CEG   0.6   225   135.00 preparation to defend the deposition of T. Farley.

                                    Preparation for the interview of T. Farley, third party witness to be deposed by
                                    opposing counsel. Preparation included review and analysis of written discovery
                                    where T. Farley was named as a knowledgeable party. Necessary step in
9/21/2018 CEG   0.2   225    45.00 preparation to defend the deposition of T. Farley.

                                    Revising pre-deposition interview analysis of K. Guillermo to expand on areas
                                    highlighted by client contact J. De Beers, provide analysis on impressions as a
                                    witness, and to provide additional notes for co-counsel tasked with preparing witness
9/21/2018 CEG   0.7   225   157.50 to be deposed.


                                    Revising pre-deposition interview analysis of T. Farley to expand on areas highlighted
                                    by client contact J. De Beers, provide analysis on impressions as a witness, and to
9/21/2018 CEG   0.7   225   157.50 provide additional notes for co-counsel tasked with preparing witness to be deposed.


                                    Revising pre-deposition interview analysis of H. Pitts to expand on areas highlighted
                                    by client contact J. De Beers, provide analysis on impressions as a witness, and to
9/21/2018 CEG   0.5   225   112.50 provide additional notes for co-counsel tasked with preparing witness to be deposed.

                                    Revising pre-deposition interview analysis of D. Koczur to expand on areas
                                    highlighted by client contact J. De Beers, provide analysis on impressions as a
                                    witness, and to provide additional notes for co-counsel tasked with preparing witness
9/21/2018 CEG   0.8   225   180.00 to be deposed.
                                    Various meeting and conferring with opposing counsel re deposition dates and
                                    outreach to the court, emails with client re scope of deposition preparation. Prepare
9/21/2018 NPB     1   250   250.00 deposition outlines.


9/23/2018 NPB   1.5   250   375.00 Prepare for witness interviews and draft outline of potential areas of examination.




                                                                                                           Exhibit G
                                                                                                           Page 53
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1979 Page 55 of 92



                                    Analyze documents and prepare for witness meetings, draft witness outline, review
9/24/2018 NPB   1.6   250   400.00 requests for Inspection served from plaintiffs and prepare outline of objections.
                                    Travel to and from on-site individual deposition preparation of: Kimberley Guillermo,
9/24/2018 NPB   6.8   125   850.00 Andy Thomas and Diane Koczur.

                                    Review and analysis of Judge Skomal’s scheduling order granting in part and denying
                                    in part the joint motion filed. Analysis necessary to make sure we offer only the
9/24/2018 CEG   0.2   225    45.00 witnesses mentioned in the Court’s order.

                                    Telephonic conference with client contact, J. De Beers, regarding Judge Skomal’s
                                    order and defending the depositions of K. Guillermo, T. Farley, D. Koczur, H. Pitts,
9/25/2018 CEG   0.2   225    45.00 and A. Thomas.

                                    Preparation for telephonic conference with client contact, J. De Beers, regarding
                                    Judge Skomal’s order and defending the depositions of K. Guillermo, T. Farley, D.
9/25/2018 CEG   0.1   225    22:50 Koczur, H. Pitts, and A. Thomas.
                                    Draft and send meet and confer email to opposing counsel regarding opportunities to
9/25/2018 CEG   0.2   225    45.00 take the depositions of plaintiffs Rutherford and A4EA.

                                    Phone call to plaintiffs’ counsel to meet and confer regarding the depositions of
                                    plaintiff Rutherford and A4EA's person most knowledgeable. No response. Left
9/25/2018 CEG   0.1   225    22.50 message with receptionist.

                                    Review and analysis of draft opposition to plaintiffs’ motion to strike affirmative
                                    defenses from client’s answer. Necessary to determine gaps and complete drafting
9/26/2018 CEG   0.4   225    90.00 opposition brief.


                                    Draft objection to plaintiff Rutherford's Rule 34 inspection notice. Task necessary to
9/26/2018 CEG   0.2   225    45.00 stop improper physical inspection of the Lodge at Torrey Pines resort.


                                    Receipt review and analysis of 3 Rule 34 notices to physically inspect the Bahia hotel,
                                    Catamaran, and Lodge at Torrey Pines served by plaintiffs’ counsel. Review
9/26/2018 CEG   0.3   225    67.50 necessary to determine whether and on which bases to object.
                                    Draft objection to plaintiff Rutherford’s Rule 34 inspection notice. Task necessary to
9/26/2018 CEG   0.4   225    90.00 stop improper physical inspection of the Bahia hotel and resort.


                                    Draft objection to plaintiff Rutherford's Rule 34 inspection notice. Task necessary to
9/26/2018 CEG   0.2   225    45.00 stop improper physical inspection of the Catamaran hotel and resort.


                                    Analysis of federal statute and case authorities relevant to the required notice period
                                    between service of Rule 34 inspection notices and the noticed inspection dates.
9/26/2018 CEG    0    225           Analysis necessary to confirm objection on the basis of improper notice, (no charge)
                                    Final review and analysis of 3 objections to Rutherford's amended Rule 34 notices of
9/27/2018 CEG    0    225           physical inspection, (no charge)


                                    Receipt review and analysis of 3 amended Rule 34 notices to physically inspect the
                                    Bahia hotel, Catamaran, and Lodge at Torrey Pines served by plaintiffs’ counsel.
9/27/2018 CEG   0.2   225    45.00 Review necessary to determine whether and on which bases to object.



                                                                                                              Exhibit G
                                                                                                              Page 54
    Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1980 Page 56 of 92



                                       Draft objection to plaintiff Rutherford's amended Rule 34 inspection notice. Task
    9/27/2018 CEG   0.2   225   45.00 necessary to stop improper physical inspection of the Bahia hotel and resort.


                                       Draft objection to plaintiff Rutherford’s amended Rule 34 inspection notice. Task
    9/27/2018 CEG   0.2   225   45.00 necessary to stop improper physical inspection of the Catamaran hotel and resort.


                                       Draft objection to plaintiff Rutherford’s amended Rule 34 inspection notice. Task
    9/27/2018 CEG   0.2   225   45.00 necessary to stop improper physical inspection of the Lodge at Torrey Pines resort.
                                       Meet and confer email sent to opposing counsel regarding correction to T. Farley's
    9/27/2018 CEG   0.1   225   22.50 deposition availability communicated by client.

                                       Draft and send email to opposing counsel reminding of the agreement that two
                                       separate dates are necessary for the deposition of plaintiff Rutherford and plaintiff
                                       A4EA’s person most knowledgeable, even if both witness are plaintiff Rutherford.
                                       Task necessary to correct plaintiff counsel’s attempt to renege on separate dates
    9/27/2018 CEG   0.3   225   67.50 agreement.


                                       Email to opposing counsel providing availability for telephonic conference with Loker
                                       and Manning to set all deposition dates, or as many as we can. Task necessary to
    9/27/2018 CEG   0.1   225   22.50 complete oral discovery within the new window set by the court.

                                       Email to opposing counsel further conferring about opportunity for a telephonic
                                       conference with Loker and Manning to set all deposition dates, or as many as we
                                       can, and discuss person most knowledgeable (for client Evans Hotels) categories.
                                       Task necessary to complete oral discovery within the new window set by the court.
    9/27/2018 CEG   0.1   225   22.50 Conference set for 2:35p.m.

                                       Draft and send response email to opposing counsel regarding threat to suggest
                                       alternative for Rule 34 physical inspections or having to take the dispute to the Court.
                                       Response necessary to meet and confer prior to taking the dispute the court, per
    9/27/2018 CEG   0.2   225   45.00 Judge Skomal's Chamber rules.
                                       Email to responding to opposing counsel’s email. Necessary to confirm that the
                                       notes plaintiffs took and shared (regarding party and third party deposition
    9/27/2018 CEG   0.1   225   22.50 opportunities) during the telephonic conference were correct.

                                       Draft email to client contact, J. De Beers, discussing deposition schedule details for
                                       Evans Hotels employees, proposed person most knowledgeable topics, and
V                                      discussing the improper Rule 34 notices received yesterday and today, including
    9/27/2018 CEG   0.4   225   90.00 objections served today.
                                       Telephonic conference with opposing counsel, Manning and Loker, regarding the
                                       taking and defense of party and third party depositions within the time permitted by
    9/27/2018 CEG   0.3   225   67.50 Judge Skomal’s amended scheduling order.

                                       Draft email to plaintiffs’ counsel regarding our objections to the original and amended
                                       Rule 34 notices of inspection at the three resorts. Task necessary to immediately
                                       transmit all objections, thereby stopping the physical inspections noticed; and
                                       notifying counsel that anyone entering the resort premises for the purpose of
    9/27/2018 CEG   0.3   225   67.50 inspecting are trespassing.



                                                                                                               Exhibit G
                                                                                                               Page 55
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1981 Page 57 of 92




                                     Multiple short meet and confer emails exchanged with opposing counsel, M. Loker, in
                                    anticipation of today's telephonic conference to set dates for party and third party
9/27/2018 CEG   0.1   225    22.50 depositions within the extended discovery window permitted by the court.
                                    Telephone call to client contact, J. De Beers, regarding meet and confer with
                                    opposing counsel to schedule deposition dates. No response. Left detailed message
9/27/2018 CEG   0.1   225    22.50 with Surya.

                                    Telephonic conference with client contact J. De Beers regarding client’s written
                                    discovery responses (to A4EA’s 6 interrogatories (set two); Rutherford's 39 requests
                                    for admissions (set two); and Rutherford’s 35 requests for production of documents
                                    (set two)). Conference necessary to discuss important client feedback informing
                                    objections, responses, and foreseeable meet and confer with opposing counsel
9/28/2018 CEG   0.4   225    90.00 regarding the responses.


                                    Draft and send detailed email to client contacts J. De Beers and A. Puls providing
                                    update regarding the Rule 34 inspection notices objected to, opposing counsel’s
                                    responses, and no need for intervention by the court. Necessary to communicate
9/28/2018 CEG   0.9   225   202.50 analysis pertaining to objections raised and possible trespassers.

                                    Preparing arguments in anticipation of joint call with opposing counsel and Judge
                                    Skomal's Chambers. Task necessary because the Court’s Chamber rules provide
                                    that parties must jointly call the Court as soon as good faith discovery disputes arise,
                                    and be prepared to succinctly articulate the dispute and their factual and legal
9/28/2018 CEG   0.6   225   135.00 arguments in support of their position.
                                    Draft and send follow up email to opposing counsel, Manning and Loker, regarding
                                    good faith dispute about Rule 34 physical inspections, including availability for a joint
9/28/2018 CEG   0.1   225    22.50 conference with Judge Skomal's Chambers.
                                    First phone call to opposing counsel, Manning (main office), regarding counsel's
                                    availability jointly call the court to discuss physical inspection objections. No answer.
9/28/2018 CEG   0.1   225    22.50 Left voice message.
                                    Second phone call to opposing counsel, Manning (direct line), regarding counsel's
                                    availability jointly call the court to discuss physical inspection objections. No answer.
9/28/2018 CEG   0.1   225    22.50 Left voice message.


                                    Draft and send email to opposing counsel regarding availability to call the court today
9/28/2018 CEG   0.1   225    22.50 regarding Evans Hotels's objections to plaintiffs physical inspection notices.
                                    Draft and send response email to opposing counsel, Loker. Email necessary to
10/2/2018 CEG   0.2   225    45.00 confer with counsel about person most knowledgeable depositions.
                                    Draft and send email to client contact, J. DeBeers regarding outcome of conferences
                                    with opposing counsel regarding person most knowledgeable depositions for client
10/2/2018 CEG   0.1   225    22.50 Evans Hotels.
                                    Draft and send response email to opposing counsel, Loker. Email necessary to
10/2/2018 CEG   0.1   225    22.50 confer with counsel about additional third-party depositions.
10/2/2018 CEG   0.1   225    22.50 Draft and serve amended notice of deposition for plaintiff Rutherford.
                                    Emails meeting and conferring re depositions of person most knowledgeable, review
10/2/2018 NPB     1   250   250.00 finalized revised discovery responses for Set 2.

                                                                                                             Exhibit G
                                                                                                             Page 56
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1982 Page 58 of 92


                                       Review and analyze person most knowledgeable categories for objections and
                                       meeting and conferring. Review and analyze proposed finalized responses to set 2 of
 10/3/2018 NPB     1   250    250.00 written discovery.
                                       Draft and send email response to opposing counsel, Loker, regarding objection to
 10/3/2018 CEG   0.1   225      22.50 counsel’s deposition notice for Mohrlock.
                                       Revise discovery response for requests for admissions from plaintiff A4EA.
 10/3/2018 CEG   0.1   225      22.50 Revisions necessary to incorporate feedback from client, J. DeBeers.
                                       Draft and send response email to J. DeBeers discussing recommended changes to
                                       written discovery responses to A4EA, and requesting client verifications for written
 10/3/2018 CEG   0.1   225      22.50 discovery responses.
                                       Draft and send email to client, J. DeBeers, regarding deadlines for discovery
 10/3/2018 CEG   0.1   225      22.50 responses.


                                       Draft and send email to client contacts, J. DeBeers and A. Puls, regarding results of
                                       conferences with opposing counsel on deposition availability. Necessary to complete
 10/3/2018 CEG   0.1   225      22.50 oral discovery before the class discovery period closes.


                                       Analysis of recommendations from client, J. DeBeers, related to written discovery
                                       response to special interrogatories (set two) from plaintiff A4EA. Time also includes
 10/3/2018 CEG   0.2   225     45.00 revising special interrogatories to incorporate the recommendations.


                                       Analysis of recommendations from client, J. DeBeers, related to written discovery
                                       response to request for admissions (set two) from plaintiff A4EA. Time also includes
 10/3/2018 CEG   0.3   225      67.50 revising request for admissions to incorporate the recommendations.

                                       Analysis of recommendations from client, J. DeBeers, related to written discovery
                                       response to request for production of documents (set two) from plaintiff A4EA. Time
                                       also includes revising request for production of documents to incorporate the
 10/3/2018 CEG   0.4   225      90.00 recommendations.
                                       Draft and send email communication to J. De Beers regarding person most
                                       knowledgeable categories received from opposing counsel, including objection
 10/3/2018 CEG   0.1   225      22.50 strategy and basis.
                                       Draft and send email to opposing counsel initiating meet and confer regarding
                                       deposition of third-party, H. Pitts. Necessary to complete oral discovery before the
 10/3/2018 CEG   0.2   225     45.00 class discovery period closes.
                                       Draft detailed meet and confer letter to opposing counsel regarding various
 10/9/2018 CEG   1.7   225    382.50 deficiencies in plaintiffs’ discovery responses.
                                       Draft additional written discovery (special interrogatories) necessary to determine
                                       plaintiffs’ position on present deficiencies in the subject websites (primary allegation
 10/9/2018 CEG   0.3   225     67.50 in this matter).
 10/9/2018 NPB   1.5   250    375.00 Draft objections to Plaintiff's proposed person most knowledgeable topic list.
                                       Travel to and from Bahia Hotel for deposition witness preparation of Mr. Pitts and Mr.
 10/9/2018 NPB   4.8   250   1,200.00 Farley; and related preparation.
                                       Travel to and from Bahia Hotel for deposition witness preparation of Mr. Martin, Mr.
                                       Mohrlock and Mr. Hartman and related preparation. Review person most
10/10/2018 NPB   4.9   250   1,225.00 knowledgeable issues and call with client re same.

                                                                                                                Exhibit G
                                                                                                                Page 57
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1983 Page 59 of 92


                                        Draft request for judicial notice to be concurrently filed with client’s opposition to
10/10/2018 CEG   0.2   225     45.00 plaintiffs motion to strike affirmative defenses.
                                        Draft declaration of Attorney N. Bermudez in support of client's opposition to plaintiffs
10/10/2018 CEG   0.3   225      67.50    motion to strike affirmative defenses.


                                        Continue drafting detailed memorandum of points and authorities in support of client's
                                        opposition to plaintiffs motion to strike affirmative defenses. Time spent drafting
10/10/2018 CEG   1.8   225    405.00 responses to striking affirmative defenses numbered 3-5, and 8-9.


                                        Continue drafting detailed memorandum of points and authorities in support of client's
                                        opposition to plaintiffs motion to strike affirmative defenses. Time spent drafting
10/10/2018 CEG   2.1   225    472.50 responses to striking affirmative defenses numbered 10-11, revision of 12-14,15-16.


                                        Continue drafting detailed memorandum of points and authorities in support of client's
                                        opposition to plaintiffs motion to strike affirmative defenses. Time spent drafting
10/10/2018 CEG   1.8   225    405.00 responses to striking affirmative defenses numbered 18, revising 19, and 22-23.


                                        Revise memorandum of points and authorities in support of client’s opposition to
                                        plaintiffs motion to strike affirmative defenses. Time spent revising introduction,
10/10/2018 CEG   0.8   225    180.00 argument and conclusion sections, and overall revisions for continuity.

                                        Further edits to the memorandum of points and authorities in support of client’s
                                        opposition to plaintiffs motion to strike. Necessary to adjust the brief to fit revisions to
10/11/2018 CEG   0.4   225     90.00 declaration and references to the federal docket.
10/11/2018 CEG   0.1   225     22.50 Response email to client representative, A. Puls, regarding future depositions.


10/11/2018 NPB   2.5   250    625.00 Revise and finalize opposition to motions to strike; revise declaration and order.

                                        Prepare for deposition of Plaintiff Rutherford, review documents and prepare exhibits,
                                        review significant litigation history of Plaintiff Rutherford in dozens of similar cases.
                                        Emails with opposing counsel re depositions; review deposition notices; email to
10/15/2018 NPB    4    250   1,000.00 client re same.


                                        Draft HIPAA release to present to plaintiff and counsel during deposition. Necessary
10/15/2018 CEG   0.9   225    202.50 to obtain medical records supporting plaintiffs medically-disabled allegations.


                                        Begin revising deposition outline for the deposition of plaintiff Rutherford
                                        (individually), to include additional lines of questioning related to multiple screen
10/15/2018 CEG   0.8   225    180.00 captures of the current versions of the subject websites (intended exhibits).


                                        Continue revising deposition outline for the deposition of plaintiff Rutherford
                                        (individually), to include additional lines of questioning related to multiple screen
10/15/2018 CEG   0.7   225    157.50 captures of the current versions of the subject websites (intended exhibits).

                                        Substantive conference with N. Bermudez re: A4EA (business practices, corporate
                                        form, and capacity for suit); subsequent e-mail correspondence with N. Bermudez re:
10/16/2018 ASP   0.3   225     67.50 same.



                                                                                                                   Exhibit G
                                                                                                                   Page 58
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1984 Page 60 of 92


                                       Prepare for person most knowledgeable deposition; review other litigation filings of
10/16/2018 NPB   2.6   250    650.00 Plaintiff A4EA.
                                       Attend and appear for deposition of Plaintiff Rutherford and related sameday
10/16/2018 NPB   8.6   250   2,150.00 preparation.


                                       Begin drafting detailed meet and confer letter following the deposition of plaintiff
                                       Rutherford. Necessary because testimony revealed multiple deficiencies in written
10/17/2018 CEG   0.6   225    135.00 discovery responses and document productions warranting a motion to compel.
                                       Prepare to draft meet and confer letter following deposition of plaintiff Rutherford.
                                       Time spent reviewing notes taken of plaintiffs testimony during deposition for each
10/17/2018 CEG   0.4   225     90.00 deficiency to address in the letter.


                                      Approved legal research following deposition testimony of plaintiff Rutherford about
                                       plaintiff A4EA. Testimony raised issues pertaining to whether A4EA is a viable party
                                       in this lawsuit, by virtue of its status as an unincorporated association. Research
10/18/2018 CEG   1.9   225    427.50 necessary to determine whether to move to dismiss plaintiff A4EA.


                                       Revise deposition outline for plaintiff A4EA to include additional lines of questioning
10/18/2018 CEG   0.1   225     22.50 its website, membership, damages, and involvement in other cases.


                                       Revise detailed meet and confer letter following the deposition of plaintiff Rutherford.
                                       Necessary because testimony revealed multiple deficiencies in written discovery
10/18/2018 CEG   0.7   225    157.50 responses and document productions warranting a motion to compel.
                                       Revisions to objection to person most knowledgeable notice of Defendant, prepare
10/18/2018 NPB   1.1   250    275.00 for person most knowledgeable deposition of Plaintiff.
                                      Prepare for and conduct deposition of person most knowledgeable Assoication 4
10/19/2018 NPB   7.2   250   1,800.00 Equal Access.
                                      Resume drafting detailed motion to compel meet and confer letter regarding the
                                      multiple deficiencies in written discovery admitted on the record by plaintiff
10/19/2018 CEG   0.2   225     45.00 Rutherford.


                                      Continue detailed meet and confer letter following the deposition of plaintiff
                                      Rutherford. Necessary because testimony revealed multiple deficiencies in written
10/19/2018 CEG   0.1   225     22.50 discovery responses and document productions warranting a motion to compel.
                                      Draft status update to Claims Professional regarding recent developments in the
                                      case, including motion to strike affirmative defenses, depositions, taken, forthcoming
10/19/2018 CEG   1.3   225    292.50 depositions, and important dates.
                                      Resume drafting detailed motion to compel meet and confer letter regarding the
                                      multiple deficiencies in written discovery admitted on the record by plaintiff
10/19/2018 CEG   1.2   225    270.00 Rutherford. Completion of introduction and conclusion sections.
                                      Analyze contents of CD produced by plaintiff Rutherford during his deposition as the
                                      person most knowledgeable for plaintiff A4EA. Necessary to determine, while
10/19/2018 CEG   0.5   225    112.50 deposition is ongoing, additional areas of inquiry.




                                                                                                                Exhibit G
                                                                                                                Page 59
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1985 Page 61 of 92



                                       Continue and complete drafting detailed motion to compel meet and confer letter
                                       regarding the multiple deficiencies in written discovery admitted on the record by
10/22/2018 CEG   1.9   225    427.50 plaintiff Rutherford. Completion of introduction and conclusion sections.
                                       Prepare for and conduct deposition preparation for witnesses telephonically. Call
                                       experts Dubin and Gibbens re potential engagement and various research re works
10/22/2018 NPB   3.2   250    800.00 and background.
                                       Prepare for and attend depositions of Mr. T. Farley and Ms. K. Guillermo, continue
                                       research re potential experts for case and designation, quick review of rough
10/23/2018 NPB   5.2   250   1,300.00 transcript for meet and confer.
                                       Prepare for and conduct call with client and witness re deposition and case strategy,
10/25/2018 NPB   2.2   250    550.00 revise objections to person most knowledgeable notice.
                                       Phone call to opposing counsel to meet and confer in lieu of bringing discovery
                                       dispute to the Court. Necessary to discuss October 11,2018 letter discussing
10/25/2018 CEG   0.1   225     22.50 discovery deficiencies admitted in Rutherford’s testimony.
                                       Draft and send follow up email to opposing counsel, T. Jankowski, following phone
                                       call attempting to meet and confer about October 11,2018 letter discussing discovery
10/25/2018 CEG   0.1   225     22.50 deficiencies admitted in Rutherford’s testimony.
                                       Phone call to opposing counsel attempting to meet and confer regarding October 11,
                                       2018 letter discussing discovery deficiencies admitted in Rutherford’s testimony. No
10/26/2018 CEG   0.1   225     22.50 answer. Left voice message.

                                       Review and analysis of documents produced by K. Guillemero at deposition. Analysis
                                       necessary to determine whether responsive to opposing counsel requests for
                                       production of documents. Analyzed 1 Power Point presentation (12 slides) 2 PDFs
                                       (training sign in sheets 2 pages) and analysis of plaintiffs set one document demands
10/26/2018 CEG   0.6   225    135.00 for responsiveness.
                                       Draft letter to opposing counsel agreeing to produce responsive documents produced
10/26/2018 CEG   0.4   225     90.00 by K. Guillermo.
                                       Draft and send email to opposing counsel conferring about dates for P. Filadari
10/26/2018 CEG   0.4   225     90.00 deposition.
                                       Prepare for and attend deposition of D. Koczur, including witness prep., additional
                                       research re experts and call with potential expert, correspondence re additional
10/26/2018 NPB   2.9   250    725.00 documents produced.
                                       Review and analysis of website analytics data provided by client. Analysis necessary
10/28/2018 CEG   0.3   225     67.50 for class certification considerations.
                                       Analysis of Plaintiff Rutherford’s responses to client's request for production of
10/29/2018 CEG   0.3   225     67.50 documents Set Three.


10/29/2018 CEG   0.4   225     90.00 Analysis of Plaintiff Rutherford’s responses to client’s special interrogatories Set Four.
                                       Analysis of Plaintiff A4EA’s responses to client's request for production of documents
10/29/2018 CEG   0.1   225     22.50 Set Three.


10/29/2018 CEG   0.1   225     22.50 Analysis of Plaintiff A4EA's responses to client’s special interrogatories Set Three.
10/29/2018 NPB   0.9   250    225.00
10/30/2018 NPB   2.3   250    575.00 Draft Motion for Protective Order.

                                                                                                                Exhibit G
                                                                                                                Page 60
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1986 Page 62 of 92


                                      Conduct witness preparation in advance of deposition; includes calls and preparation
                                     for calls with Mr. Mohrlock and Mr. Pitts. Emails with opposing counsel re additional
10/30/2018 NPB   2.3   250   575.00 depositiosn and discovery issues.
                                      Research regarding potential experts for matter, prepare for and conduct calls with
10/30/2018 NPB   2.9   250   725.00 experts M. Dubin, M. Gibbens, and GLG experts.
                                      Draft and send email to opposing counsel following up on meet and confer about
10/30/2018 CEG   0.2   225    45.00 outstanding discovery issues identified after Rutherford's deposition.

                                      Review and analysis of court scheduling orders for purposes of determining what
                                      discovery and discovery motions, if any, are needed prior to plaintiffs filing of motion
10/30/2018 AFO   0.2   250    50.00 for class certification.


10/30/2018 AFO   1.1   250   275.00 Revise and finalize objections to person most knowledge deposition notice to client.


                                      Prepare for and attend deposition of T. Mohrlock and H. Pitts, finalize and serve
10/31/2018 NPB   3.6   250   900.00 person most knowledgeable objections and continue to meet and confer.
 11/1/2018 NPB   1.6   250   400.00 Continue draft of motion for protective order.

                                      Prepare for A. Thomas meeting. Travel to and from Bahia Hatel; attend deposition
                                      preparation of A. Thomas at Bahia Hotel; conference with client re class discovery
 11/1/2018 NPB     2   250   500.00 issues.
                                      Phone conference with potential expert M. Dubin re: plaintiffs' allegations, his
 11/1/2018 AFO   0.4   250   100.00 preliminary opinions, and his prior expert work.
                                      Phone conference with potential expert M. Dubin re: plaintiffs' allegations, his
 11/1/2018 AFO   0.6   250   150.00 preliminary opinions, and his prior expert work.

                                      Correspondence to plaintiffs counsel re: timing of initiial expert designation and
                                     stipulation to continue exchange of initial expert reports and rebuttal expert
 11/2/2018 AFO   0.2   250    50.00 designations and reports.
                                      Follow-up phone conference with potential expert M. Dubin re: his opinions and
 11/2/2018 AFO   0.7   250   175.00 interpretation of federal regulations re: hotel accessibility.
                                     Strategy and analysis re: qualifications and number of experts to designate, as well
 11/2/2018 AFO   0.4   250   100.00 as experts' preliminary opinions re: website accessibility.

                                      Receipt and review substantive voicemail from potential expert M. Dubin re: historical
                                     interpretation of and purpose of ADA regulation re: website accessibility (.1 at no
 11/2/2018 AFO     0   250      -    charge).
 11/2/2018 NPB     3   250   750.00 Attend and prepare for deposition of Andy Thomas.
 11/2/2018 NPB   2.9   250   725.00 Draft Motion for Protective Order re 30(b)(6) defendant witness.
 11/5/2018 NPB   0.1   250    25.00 Meet and confer email to opposing counsel re Rule 30(b)(6) deposition.
                                     Correspondence to E. Shaw re: upcoming expert designation, proposed experts, and
 11/5/2018 AFO   0.5   250   125.00 timing for exchange of expert reports.
 11/6/2018 AFO   0.1   250    25.00 Phone conference with M. Dubin confirming expert retention.
                                     Draft stipulation re: timing for exchange of initial expert designations, initial expert
11/6/2018 AFO    0.4   250   100.00 reports, and rebuttal expert designations and reports.

                                     Prepare for Rule 30(b)(6) deposition and our motion for protective order: Various calls
                                     with Judge Skomal's chambers and Judge Sammartino's clerk re discovery issues;
                                     draft detailed emails with opposing counsel re Rule 30(b)(6) deposition. Review
11/6/2018 NPB    1.4   250   350.00 court's order. Email update to client.

                                                                                                                Exhibit G
                                                                                                                Page 61
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1987 Page 63 of 92


 11/7/2018 NPB   0.9   250     225.00 Finalize motion for protective order for filing (.9).


                                        Prepare for call with court; email with M. Loker (.1); review additional document
 11/7/2018 NPB   0.5   250     125.00 production and produce, draft letter to opposing counsel re same. (.4).
 11/8/2018 NPB   0.7   250
                                        Revise Motion for protective order in light of recent procedural issues and further
                                        meet and confer with plaintiff.s counsel (.4). Prepare for conference re discovery
 11/8/2018 NPB   1.2   250    300.00 dispute (.8)
                                        Prepare for and conduct deposition witness preparation of witnesses (1.0) Call with
 11/8/2018 NPB   1.3   250     325.00 A. Oxman re re depositions of Martin and Hartman (.3)
                                        Phone conference with A. Puls, N. Bermudez, and P. Martin re: Mr. Hartman's
 11/8/2018 AFO   0.5   250     125.00 deposition and preparation for same.
 11/8/2018 AFO   0.5   250     125.00 Draft expert witness designation.
                                        Phone conference with A. Puls, N. Bermudez, and S. Hartman re: Mr. Hartman's
 11/8/2018 AFO   0.5   250     125.00 deposition and preparation for same.
                                       Strategy and analysis re: anticipated questions at upcoming deposition of S. Hartman
 11/8/2018 AFO   0.5   250     125.00 and P. Martin.
                                        Follow-up correspondence to plaintiffs counsel re: execution of stipulation extending
 11/8/2018 AFO   0.1   250      25.00 deadline for exchange of initial expert reports.
 11/9/2018 AFO   1.6   250    400.00 Prepare for and attend deposition of P. Martin.


                                        Multiple phone conferences with expert M. Dubin re: scope of expert testimony and
 11/9/2018 AFO   0.3   250      75.00 whether client is in compliance with ADA regulations re: websites.
                                       Phone conference with J. De Beers and A. Puls re: expert M. Dubin and whether to
 11/9/2018 AFO   0.3   250      75.00 have Mr. Dubin testify in this matter.
                                       Travel to San Diego from Los Angeles to attend and defend the depositions of S.
 11/9/2018 AFO   3.3   250    825.00 Hartman and P. Martinez.
 11/9/2018 AFO   2.1   250    525.00 Prepare for and attend deposition of S. Hartman.
 11/9/2018 NPB   0.1   250      25.00 Review court minute order.
                                       Travel fromSan Diego to Los Angeles following depositions of S. Hartman and P.
11/11/2018 AFO   3.3   250    825.00 Martinez.
11/13/2018 NPB   3.4   250    850.00 Draft discovery dispute brief per Judge Berg's order.
                                       Review, analyze, edit, and draft brief re: discovery dispute.D
11/13/2018 PJG   2.3   225    517.50
                                       Review and finalize changes to court ordered brief on discovery (.8); review and
11/14/2018 NPB   1.1   250    275.00 analyze Plaintiffs brief (.3).
11/15/2018 NPB     1   250    250.00 Prepare for and conduct call with J. De Beers and A. Puls re status of litigation.

                                       Prepare for call with expert and call with expert M. Gibbens. (1.5) Prepare for call with
                                       expert and call with expert M. Dubin, review recordings. (2.5) Research re opposing
                                       expert and other expert witness experience. (.5) Email to client re update on expert
11/19/2018 NPB   4.9   250   1,225.00 witness designation (.4).
                                       Investigate and analyze related cases in preparation for motion opposing class
11/19/2018 LNH   1.2   225    270.00 certification.
                                       Analyze second amended complaint in preparation for motion opposing class
11/19/2018 LNH   0.8   225    180.00 certification.

                                                                                                               Exhibit G
                                                                                                               Page 62
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1988 Page 64 of 92


11/19/2018 LNH    0.2      225    45.00 Develop case strategy re: opposing motion for class certification.
11/19/2018 LNH    0.2      225    45.00 Analyze draft email to client re: expert designations.
11/19/2018 LNH    0.5      225   112.50 Evaluate information provided by M. Dubin and analyze next steps.
                                          Analyze phone recordings of expert M. Dubin with various hotel staff discussing
11/19/2018 LNH         1   225   225.00 accessibility.
11/19/2018 LNH    1.3      225   292.50 Telephone call with expert consultant M. Dubin re: opinion and discovery.
11/19/2018 LNH    0.1      225    22.50   Analyze correspondences with D. Harpaz re: further discussions of matter.
11/20/2018 LNH    0.1      225    22.50   Analyze correspondence with D. Harpaz re: experience as expert.

                                          Prepare for and conduct call with expert Dubin; Prepare for and conduct call with
                                          another potential expert D. Harpaz re ADA issues. (1.0) Review and prepare
                                          additional materials to be sent to Expert Gibbens and Expert Dubin. (1.3) Review
                                          and research other potential experts for rebuttal designation (1.1). Update client on
11/20/2018 NPB    3.8      250   950.00 Plaintiffs expert and research re same. (.4)

                                          Finalize agreement with Dubin, prepare for and call with Dubin, emails with additional
                                          material (.6). Review and research other potential experts for rebuttal designation
11/21/2018 NPB    1.5      250   375.00 (-9).
                                          Prepare for (.8) and conduct call with expert Dubin (.3); email to expert Gibbens and
11/26/2018 NPB    1.4      250   350.00 prepare for additional materials to be sent (.4).

                                          Prepare for and conduct calls with Expert Gibbens and calls with Expert Dubin (.8);
                                          prepare additional documentation and materials for expert review. (.8) Prepare for
11/27/2018 NPB    1.9      250   475.00 and conduct update call to client re expert status. (.3)
11/27/2018 LNH    0.2      225    45.00 Develop strategy for obtaining testimony and documents from Patrica Falardi.
11/27/2018 LNH    0.5      225   112.50 Analyze options for deposition of Plaintiffs expert located in Virginia.




11/28/2018 NPB    1.7      250
                                          Calls and emails with expert; prepare for call with Gibbens (.6) and analyze proposed
11/29/2018 NPB    1.2      250   300.00 report (.5).
11/29/2018 NPB   2.5       250   625.00 Draft Opposition to Motion for Class Certification.
                                          Review and analyze court order re 30(b)(6) deposition; email to client regarding
11/29/2018 NPB    1.5      250   375.00 strategy on deposition.
                                          Analyze outcome of discovery dispute concerning limiting person most knowledgable
11/29/2018 LNH   0.3       225    67.50 deposition topics and impact on case.
11/29/2018 LNH   0.2       225    45.00 Analyze correspondences with D. Harpaz re: expertise and background.
11/30/2018 LNH   0.3       225    67.50 Revise strategy for obtaining documents from P. Filardi.
11/30/2018 LNH   0.2       225    45.00 Draft correspondence to counselors concerning subpoena for P. Filardi.
11/30/2018 LNH   0.5       225   112.50 Analyze expert report of M. Gibbens.
                                          Prepare for (.8) calls with Gibbens and client re report (.8); analyze report (.8);
11/30/2018 NPB   3.2       250   800.00 prepare exhibits and related information for expert report (.8)

                                          Correspond with Plaintiffs' counsel re change to 30(b)(6) order and lack of expert
                                          report; coordinate witness preparation;emails with client re depositions and analyze
 12/3/2018 NPB   0.8       250   200.00 court's order.
                                          Analyze correspondence with M. Loker re: person most knowledgable depositions
 12/3/2018 LNH   0.1       225    22.50 and failure to provide expert report.
 12/3/2018 LNH   0.2       225    45.00 Further develop deposition strategy to obtain documents from P. Filardi.

                                                                                                                    Exhibit G
                                                                                                                    Page 63
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1989 Page 65 of 92


12/5/2018 LNH    0.1   225    22.50 Correspond with all counsel re: deposition subpoena for P. Filardi deposition.
                                      Analyze correspondences with M. Gibbens re: Plaintiffs failure to designate an
12/5/2018 LNH    0.1   225    22.50 expert.
                                      Analyze correspondences with M. Loker re: requirements for depositions of persons
12/5/2018 LNH    0.2   225    45.00 most knowledgeable.


12/5/2018 LNH    0.1   225    22.50 Analyze correspondences with M. Dubin re: Plaintiffs failure to designate an expert.
                                      Analyze correspondences with J. De Beers re: strategy concerning class certification
12/5/2018 LNH    0.2   225    45.00 request of M. Loker.
12/5/2018 LNH    0.1   225    22.50 Correspond with all counsel re: subpoena to P. Filardi.
                                      Analyze correspondences with M. Loker re: opposing continuance of class
12/5/2018 LNH    0.2   225    45.00 certification motion.
12/5/2018 NPB    0.3   250    75.00 Finalize letter to Accuchex regarding payroll provide inquiry.
                                      Review and analyze proposed joint motion for continuance; emails regarding
12/5/2018 NPB    0.8   250   200.00 continuance; confer with client re same.
                                      Prepare regarding 30(b)(6) Deposition of Andy Thomas and session in advance of
                                      deposition: review Thomas's deposition transcript, review and analyze topics and
12/5/2018 NPB    1.5   250   375.00 prepare materials for his review.
                                      Emails to experts regarding lack of plaintiff expert report; review rebuttal requirements
12/5/2018 NPB    0.4   250   100.00 and update client.
12/6/2018 NPB    1.3   250   325.00 Calls with court, review ex parte, begin to prepare opposition filing.
12/6/2018 NPB    0.9   250   225.00 Prepare for meeting with D. Kozcur, review her deposition testimony.
                                      Analyze correspondence with J. De Beers and A. Puls re: ex parte motion for
12/6/2018 LNH    0.1   225    22.50 continuance of deadline and strategy for opposing.
                                      Analyze ex parte motion for continuance of deadline for filing class certification
12/6/2018 LNH    0.5   225   112.50 motion and supporting papers.
12/7/2018 LNH    0.1   225    22.50 Analyze correspondence with all counsel re: deposition of P. Filardi.
12/7/2018 LNH    0.5   225   112.50 Revise request for documents to P. Filardi.
12/7/2018 LNH    0.2   225    45.00 Revise subpoena to P. Filardi requesting testimony and documents.
12/7/2018 NPB    2.8   250   700.00 Draft opposition to Plaintiffs' ex parte motion.


12/7/2018 NPB      2   250   500.00 Travel to and from Bahia Hotel for witness preparation of D. Koczur as Rule 30(b)(6).
                                      Review, analyze, edit, and draft opposition to plaintiffs' motion to continue class
                                      certification deadline.D
12/7/2018 PJG    0.4   225    90.00
12/10/2018 NPB   0.7   250   175.00 Finalize draft of opposition to ex parte.

                                      Travel to and from Bahia Hotel for witness preparation of A. Thomas as 30(b)(6)
                                      witness; draft detailed summary email to A. Thomas regarding preparation and
                                      additional documents to review. Draft letter to opposing counsel re change on topics
12/10/2018 NPB   3.5   250   875.00 and designated dates.
                                      Revise opposition to Plaintiffs ex parte motion for continuance of deadline for filing
12/10/2018 LNH   0.2   225    45.00 class certification motion.
                                      Revise declaration of N. Bermudez in support of opposition to ex parte motion for
12/10/2018 LNH   0.1   225    22.50 continuance of deadline for filing class certification motion.
12/11/2018 LNH   0.2   225    45.00 Analyze correspondences with M. Loker objecting to subpoena of P. Filardi.

                                                                                                              Exhibit G
                                                                                                              Page 64
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1990 Page 66 of 92


                                      Analyze minute order from the Court allowing for short class certification filing
12/11/2018 LNH   0.1   225    22.50 deadline continuance.
                                    Analyze Court Order granting in part and denying in part motion to continue class
12/11/2018 LNH   0.2   225    45.00 certification filing deadline.
12/12/2018 LNH   0.8   225   180.00 Evaluate merits of M. Loker objections to subpoena of P. Filardi.
12/13/2018 LNH   0.1   225    22.50 Analyze correspondences re: deposition transcript of A. Thomas.
12/13/2018 LNH   0.1   225    22.50 Correspond with M. Loker re: subpoena of P. Filardi and discovery dispute.


12/13/2018 LNH   0.2   225    45.00 Analyze deposition notices for persons most knowledgable and objections thereto.
12/13/2018 NPB   0.8   250   200.00 Draft objection to rule 30(b)(6) depositions; draft letter to opposing counsel.

                                      Research case law and administrative guidance re: ascertainability and numerosity in
                                      class certification as they relate to the consideration of whether to provide google
                                      report of website visits.D
12/13/2018 PJG   1.8   225   405.00
                                      Continue research re: class certification issues related to google report.D
12/14/2018 PJG   0.6   225   135.00
                                      Finish researching case law re: ascertainability and numerosity with respect to
                                      whether the google report should be produced.D
12/17/2018 PJG   1.4   225   315.00
                                      Various preparation for Rule 30(b)(6) deposition, call with A. Thomas. Review visitor
12/17/2018 NPB   1.3   250   325.00 data and analyze.


                                      Various preparation for Rule 30(b)(6) deposition, emails with opposing counsel, draft
12/18/2018 NPB   2.3   250   575.00 supplemental Objection to deposition. Review visitor data and analyze.


12/18/2018 LNH   0.3   225    67.50 Analyze correspondences re: outcome of depositions and issues raised by M. Loker.
                                      Develop case strategy re: motion for summary judgment and opposition to class
12/19/2018 LNH   0.5   225   112.50 certification.
                                      Various preparation for Rule 30(b)(6) deposition of Andy Thomas; attend/defend
12/20/2018 NPB   2.5   250   625.00 deposition.
12/20/2018 NPB   1.2   250   300.00 Begin draft of motion for summary judgment outline.
12/26/2018 LNH   2.1   225   472.50 Outline testimony of J. Rutherford relevant to motion for summary judgment.
                                      Analyze transcript of J. Rutherford in preparation for drafting motion for summary
12/27/2018 LNH   3.9   225   877.50 judgment and opposition to class certification.
                                      Prepare for and call with L. Casillas re motion for summary judgment, Opposition to
12/27/2018 NPB   0.8   250   200.00 Class Cert and potential Rule 11 motion.
                                      Analyze correspondences with M. Loker re: release of deposition transcript for
12/28/2018 LNH   0.1   225    22.50 Kozcur.
  1/2/2019 LNH   0.1   225    22.50 Analyze correspondences with M. Loker re: deposition of A. Thomas.
                                      Analyze deposition testimony of R. Mahrlock for support re: our motion for summary
  1/3/2019 LNH   1.6   225   360.00 judgment and opposition to class certification.
                                      Summarize deposition testimony of R. Mahrlock supporting our motion for summary
  1/3/2019 LNH   0.8   225   180.00 judgment and opposition to class certification.




                                                                                                               Exhibit G
                                                                                                               Page 65
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1991 Page 67 of 92


                                     Analyze deposition testimony of person most knowledgable for the Association 4
                                     Equal Access for testimony supporting our motion for summary judgment and
 1/3/2019 LNH   2.2   225   495.00 opposition to class certification.

                                     Summarize deposition testimony of person most knowledgable for Association 4
                                     Equal Access testimony supporting our motion for summary judgment and opposition
 1/3/2019 LNH   1.4   225   315.00 to class certification.


 1/4/2019 LNH   0.1   225    22.50 Analyze correspondence with A. Puls re: motion for summary judgment strategy.
 1/7/2019 LNH   0.5   225   112.50 Develop strategy for disputing late expert report as requested by N. Bermudez.
                                     Analyze deposition testimony of R. Farley for support re: our motion for summary
 1/7/2019 LNH   1.1   225   247.50 judgment and opposition to class certification.
                                     Summarize deposition testimony of R. Farley for support re: our motion for summary
 1/7/2019 LNH   0.7   225   157.50 judgment and opposition to class certification.
 1/7/2019 LNH   0.3   225    67.50 Draft summary of position of M. Loker re: withdrawal of late expert report.
 1/7/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: expert depositions.


 1/7/2019 LNH   0.1   225    22.50 Analyze correspondences with M. Loker re: excluding experts due to late reports.
 1/7/2019 LNH   0.1   225    22.50 Analyze correspondences with M. Loker re: late expert report.
 1/7/2019 LNH   1.1   225   247.50 Draft summary of arguments re: late expert report issue.


 1/7/2019 LNH   0.9   225   202.50 Analyze file and select documents supportive of position that expert report was late.
 1/7/2019 LNH   0.1   225    22.50 Telephone call with M. Loker re: withdrawal of late expert report.
 1/8/2019 LNH   0.7   225   157.50 Develop arguments for motion to exclude experts.
 1/8/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Gibbens re: deposition.
 1/8/2019 LNH   1.5   225   337.50 Review file for evidence supporting motion to exclude experts.
                                    Analyze expert report of M. Gibbions and supporting documentation in preparation for
 1/8/2019 LNH   1.5   225   337.50 drafting motion for summary judgment based thereon.
 1/8/2019 NPB   0.7   250   175.00 Email to expert; emails re late report (.3). Analyze report. (.4)
 1/9/2019 LNH     2   225   450.00 Draft joint motion re: discovery dispute.
                                     Draft portion of outline of motion for summary judgment re: accessibility information
 1/9/2019 LNH   0.5   225   112.50 claimed insufficient by Plaintiffs.
                                     Draft portion of outline of motion for summary judgment re: accessibility information
 1/9/2019 LNH   0.6   225   135.00 available at Bahia website.
                                    Draft portion of outline of motion for summary judgment re: websites comply with the
 1/9/2019 LNH   2.5   225   562.50 ADA.
                                    Draft portion of outline of motion for summary judgment re: accessibility information
 1/9/2019 LNH   0.6   225   135.00 available on Torrey Pines website.
                                    Draft portion of outline of motion for summary judgment re: accessibility information
 1/9/2019 LNH   0.6   225   135.00 available at Catamaran website.
                                    Draft portion of outline of motion for summary judgment re: ADA does not regulate
 1/9/2019 LNH     2   225   450.00 website content.
 1/9/2019 LNH   0.2   225    45.00 Draft update to client re: class certification status.
                                    Correspond with A. Puls re: joint motion re: expert dispute and Plaintiffs' expert
1/10/2019 LNH   0.2   225    45.00 report.
1/10/2019 LNH   0.3   225    67.50 Review and revise joint motion re: expert dispute.

                                                                                                            Exhibit G
                                                                                                            Page 66
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1992 Page 68 of 92


1/10/2019 LNH   0.1   225    22.50 Analyze correspondence from A. Puls re: joint motion re: expert dispute.
1/10/2019 LNH   0.2   225    45.00 Analyze and select documents supporting joint motion re: expert dispute.
1/10/2019 LNH   0.2   225    45.00 Revise client update to include information re: discovery dispute.


1/10/2019 LNH   0.8   225   180.00 Revise client update to include outline of motion for summary judgment arguments.
1/10/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Loker re: expert depositions.


1/10/2019 LNH   0.3   225    67.50 Correspond with M. Loker re: joint motion for determination of discovery dispute.
1/10/2019 LNH   0.4   225    90.00 Correspond further with A. Puls re: strategic value in seeking fees.
1/10/2019 LNH   0.7   225   157.50 Revise joint motion to include additional arguments requested by A. Puls.
1/10/2019 LNH   0.3   225    67.50 Analyze further correspondences from A. Puls re: expert discovery dispute.
                                    Review outline on motion for summary judgment; initial review of Plaintiffs motion for
1/10/2019 NPB   1.2   250   300.00 class certification; review and revise Joint Motion.
1/11/2019 NPB   0.2   250    50.00 Emails with opposing counsel re expert issues.
                                    Summarize deposition testimony of A. Thomas for support re: our motion for
1/11/2019 LNH     1   225   225.00 summary judgment and opposition to class certification.
                                    Analyze deposition testimony of D. Koczur for support re: our motion for summary
1/11/2019 LNH   1.2   225   270.00 judgment and opposition to class certification.
                                    Analyze deposition testimony of A. Thomas for support re: our motion for summary
1/11/2019 LNH   1.6   225   360.00 judgment and opposition to class certification.


1/11/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: proposed order for class certification.
                                    Evaluate additional arguments for opposition to class certification motion suggested
1/11/2019 LNH   0.1   225    22.50 by N. Bermundez.
1/11/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Loker re: status conference rescheduled.
1/11/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: upcoming status conference.
1/11/2019 LNH   0.1   225    22.50 Analyze correspondence with all counsel re: deposition of Mr. Thomas.
                                    Analyze correspondences with A. Puls re: motion for class certification status and
1/11/2019 LNH   0.1   225    22.50 deadlines.
1/14/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Gibbens re: deposition status.
1/14/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Loker re: expert deposition issues.
1/14/2019 LNH   0.1   225    22.50 Analyze correspondences with M. Gibbens re: upcoming deposition.
                                    Summarize deposition testimony of D. Koczur for support re: our motion for summary
1/14/2019 LNH   0.8   225   180.00 judgment and opposition to class certification.
                                    Analyze deposition testimony of H. Pitts for support re: our motion for summary
1/14/2019 LNH   0.9   225   202.50 judgment and opposition to class certification.
                                    Summarize deposition testimony of H. Pitts for support re: our motion for summary
1/14/2019 LNH   0.7   225   157.50 judgment and opposition to class certification.
                                    Analyze deposition testimony of K. Guillermo for support re: our motion for summary
1/14/2019 LNH   1.6   225   360.00 judgment and opposition to class certification.
                                    Summarize deposition testimony of K. Guillermo for support re: our motion for
1/14/2019 LNH   0.8   225   180.00 summary judgment and opposition to class certification.
                                    Analyze deposition testimony of P. Martin for support re: our motion for summary
1/14/2019 LNH     1   225   225.00 judgment and opposition to class certification.
1/15/2019 LNH   2.8   225   630.00 Analyze Plaintiffs' class certification motion and supporting documentation.

                                                                                                          Exhibit G
                                                                                                          Page 67
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1993 Page 69 of 92


                                     Summarize deposition testimony of P. Martin for support re: our motion for summary
1/15/2019 LNH   0.6   225   135.00 judgment and opposition to class certification.
                                     Analyze deposition testimony of S. Hartman for support re: our motion for summary
1/15/2019 LNH   0.9   225   202.50 judgment and opposition to class certification.
                                     Summarize deposition testimony of S. Hartman for support re: our motion for
1/15/2019 LNH   0.7   225   157.50 summary judgment and opposition to class certification.


1/15/2019 LNH     1   225   225.00 Evaluate arguments of Plaintiffs supporting they have standing to represent the class.
1/15/2019 LNH   0.2   225    45.00 Develop strategy for deposition of M. Gibbens.
1/15/2019 LNH   0.1   225    22.50 Analyze correspondences with M. Loker re: expert deposition status.
                                     Communication with Mr. Gibbens (expert) as well as Mr. Loker re deposition. Review
1/15/2019 NPB   0.2   250    50.00 errata sheet from witness.
1/16/2019 LNH   0.7   225   157.50 Outline arguments re: Plaintiffs' do not have standing to represent the class.
1/16/2019 LNH   0.6   225   135.00 Draft analysis of organizational standing requirements.
                                     Draft analysis re: Plaintiffs have not meet the requirements for article III standing
1/16/2019 LNH   1.4   225   315.00 because they have not suffered any harm.
                                     Draft analysis re: Plaintiffs have not met the requirements for article III standing
1/16/2019 LNH   2.1   225   472.50 because they have not encountered any barriers.
                                     Outline argument re: Plaintiffs do not have standing because they have not been
1/16/2019 LNH   0.4   225    90.00 injured.


1/16/2019 LNH   1.6   225   360.00 Revise analysis that Plaintiffs have not met the requirements for article III standing.
1/17/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: expert report.
                                    Analyze M. Loker's argument and supporting exhibits opposing our motion to exclude
1/17/2019 LNH   0.6   225   135.00 Plaintiffs' expert.
1/17/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: supplemental expert report.
1/17/2019 LNH   0.1   225    22.50 Analyze supplemental expert report provided by M. Loker.
                                    Draft declaration of compliance with meet and confer requirements as required by
1/17/2019 LNH   0.5   225   112.50 local rules.
1/17/2019 LNH   0.1   225    22.50 Draft notice of appearance as required by Court.
1/17/2019 LNH   0.8   225   180.00 Evaluate arguments of Plaintiffs concerning the issues not being moot.
1/17/2019 LNH   1.7   225   382.50 Draft analysis re: Plaintiffs claims are moot.


1/17/2019 LNH   0.8   225   180.00 Begin drafting analysis re: Evans Hotels booking practices comply with the ADA.
1/18/2019 LNH   0.2   225    45.00 Analyze email from A. Puls re: class certification opposition support.


1/18/2019 LNH   0.1   225    22.50 Analyze correspondence from A. Jacobus re: request for settlement agreement.
1/18/2019 LNH   1.8   225   405.00 Draft analysis re: Evans Hotels' websites comply with the ADA.


1/18/2019 LNH   2.8   225   630.00 Continue drafting analysis re: Evans Hotels' booking practices comply with the ADA.
                                    Review Plaintiffs deposition and draft detailed outline for motion for summary
1/18/2019 NPB   2.5   250   625.00 judgment/Opposition to Class Cert.
                                    Analyze correspondence with A. Puls re: drafts of opposition papers and supporting
1/22/2019 LNH   0.2   225    45.00 papers.
1/22/2019 LNH   0.6   225   135.00 Evaluate arguments of Plaintiffs supporting class meets typicality requirement.

                                                                                                              Exhibit G
                                                                                                              Page 68
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1994 Page 70 of 92



1/22/2019 LNH   0.7   225   157.50    Evaluate arguments of Plaintiffs supporting class meets numerosity requirements.
1/22/2019 LNH   2.6   225   585.00 Draft argument re: numerosity prerequisite not met.


1/22/2019 LNH   0.8   225   180.00 Evaluate arguments of Plaintiffs supporting class meets commonality requirements.
1/22/2019 LNH   2.3   225   517.50 Draft argument re: commonality requirement not met.
1/22/2019 LNH   1.9   225   427.50 Draft argument re: typicality requirements not met.
1/23/2019 LNH   0.6   225   135.00 Evaluate Plaintiffs argument re: adequacy of class representative.
1/23/2019 LNH   1.7   225   382.50 Draft analysis re: class representative not adequate.
1/23/2019 LNH   2.5   225   562.50 Revise argument re: provisions of 23(a) not met.
                                     Analyze correspondences with A. Puls re: strategy for opposition to class certification
1/24/2019 LNH   0.2   225    45.00 motion and motion for summary judgment.
1/25/2019 LNH   1.5   225   337.50 Draft factual background re: Bahai.
1/25/2019 LNH   1.3   225   292.50 Draft factual background re: Torrey Pines.
1/25/2019 LNH   1.4   225   315.00 Draft factual background re: Catamaran.
1/25/2019 LNH   1.4   225   315.00 Draft factual background re: reliability of J. Rutherford.


1/28/2019 LNH   0.3   225


1/28/2019 LNH   1.5   225   337.50 Draft factual background re: Rutherford's claims for motion for summary judgment.
1/28/2019 LNH   2.4   225   540.00 Draft factual background section of motion for class certification.
1/28/2019 LNH   0.6   225   135.00 Draft introduction section of motion for class certification.
1/28/2019 LNH   0.5   225   112.50 Draft introduction section of motion for summary judgment.


                                     Review and revise general factual statement in motion for summary judgment re:
1/28/2019 LNH   0.3   225    67.50 Evans Hotels commitment to accessibility to incorporation additional evidence.
                                     Review and revise fact section re: booking practices of Bahai in motion for summary
1/28/2019 LNH   0.4   225    90.00 judgment to incorporate additional evidence.
                                     Review and revise fact section re: booking practices of the Catamaran in motion for
1/28/2019 LNH   0.4   225    90.00 summary judgment to incorporate additional evidence.
                                     Review and revise fact section re: James Rutherford's background information in
1/28/2019 LNH   1.1   225   247.50   motion for summary judgment to incorporate additional evidence.
1/28/2019 NPB   2.2   250   550.00 Review and analyze motion for class certification; revise draft of opposition.


1/28/2019 NPB   1.2   250
                                     Draft section in Opposition to Motion for Summary judgment related to numerousity
1/29/2019 NPB   2.9   250   725.00 and analyze prior cases in Southern District of CA.
                                     Plan and prepare for call with A. Pulse; conference with L. Casillas re motion for
1/29/2019 NPB   0.7   250   175.00 summary judgment and Oppositions Strategy.
1/29/2019 NPB   0.6   250   150.00 Call with A. Puls regarding matter.
                                     Telephone call with A. Puls re: strategy for motion for summary judgment and
1/29/2019 LNH   0.4   225    90.00 opposition to motion for class certification.
                                     Revise motion for summary judgment argument re: compliance with ADA by Evans
1/29/2019 LNH   2.7   225   607.50   Hotels to incorporate additional evidence.



                                                                                                            Exhibit G
                                                                                                            Page 69
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1995 Page 71 of 92


                                      Revise opposition for motion to class certification argument re: no concrete harm to
1/29/2019 LNH     2   225    450.00 incorporate additional case law and evidence.


                                      Review and revise opposition to class certification argument re: Plaintiffs' failure to
1/30/2019 LNH   1.2   225    270.00 encounter any accessibility barriers to incorporate additional case law and evidence.
                                      Review and revise opposition to class certification argument re: compliance with ADA
1/30/2019 LNH   0.8   225     180.00 to incorporate additional evidence.


                                      Review and revise opposition to class certification argument re: failure of Plaintiffs to
1/30/2019 LNH   0.9   225    202.50 meet numerosity requirement to incorporation additional authority and evidence.


                                      Review and revise opposition to class certification argument re: failure of Plaintiffs to
1/30/2019 LNH   0.4   225      90.00 meet commonality requirement to incorporation additional authority and evidence.


                                      Review and revise opposition to class certification argument re: failure of Plaintiffs to
1/30/2019 LNH   0.6   225     135.00 meet typicality requirement to incorporation additional authority and evidence.


                                      Review and revise opposition to class certification argument re: failure of Plaintiffs to
1/30/2019 LNH   0.9   225    202.50 meet adequacy requirement to incorporation additional authority and evidence.
                                      Begin evaluating Plaintiffs' arguments re: class predominancy requirements of Rule
1/30/2019 LNH   0.6   225     135.00 23(b) met.


1/30/2019 LNH   1.6   225    360.00 Evaluate Plaintiffs argument re: class superiority requirements of Rule 23(b) met.
1/30/2019 LNH   1.4   225    315.00 Draft argument re: class superiority requirements not met.
                                      Analyze prior discovery responses for motion for summary judgement; draft factual
1/30/2019 NPB   1.5   250    375.00 background portion.
1/31/2019 LNH   0.1   225      22.50 Analyze correspondence from M. Loker re: expert deposition of M. Gibbions.
                                      Continue evaluating Plaintiffs' arguments re: class predominancy requirements of
1/31/2019 LNH   0.9   225    202.50 Rule 23(b) met.


1/31/2019 LNH   1.3   225    292.50 Draft argument re: Plaintiffs have failed to meet class predminency requirements.
1/31/2019 LNH   1.8   225    405.00 Review and revise motion for summary judgment for content and flow.
1/31/2019 LNH   3.2   225    720.00 Review and revise opposition to class certification motion for content and flow.
 2/1/2019 LNH   0.3   225      67.50 Analyze opportunity for additional briefing.
 2/1/2019 LNH   0.5   225    112.50 Analyze correspondences with J. De Beers re: class certification opposition.
                                      Revise first draft of motion for summary judgment prior to sending to clients for
 2/1/2019 LNH   0.6   225    135.00 review.
                                      Revise first draft of opposition to motion for class certification prior to sending to
 2/1/2019 LNH   0.6   225    135.00 clients for review.
 2/1/2019 LNH   0.1   225      22.50 Analyze correspondence with M. Gibbons re: deposition.
                                      Revise draft of motion for summary judgment (2); revise draft of opposition to class
                                      certification and analyze discovery responses and deposition transcripts of witnesses
 2/1/2019 NPB   6.5   250   1,625.00 for testimony and potential reply arguments (4.5).
                                      Review correspondences with J. Da Beers re: revisions to opposition for class
 2/3/2019 LNH   0.3   225      67.50 certification.

                                                                                                                 Exhibit G
                                                                                                                 Page 70
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1996 Page 72 of 92


                                      Telephone call with A. Puls and J. De Beers re: revisions to opposition to class
 2/4/2019 LNH   0.3   225      67.50 certification.
                                      Develop strategy for addressing requests of A. Puls and J. De Beers in opposition to
 2/4/2019 LNH   0.3   225      67.50 class certification.


 2/4/2019 LNH   1.6   225    360.00 Analyze revised opposition to class certification provided by A. Puls and J. De Beers.
                                      Analyze authority from client requested to be included in superiority section of
 2/4/2019 LNH   0.8   225    180.00 opposition to class certification.
                                      Revise superiority section of opposition to class certification to address information
 2/4/2019 LNH   1.6   225    360.00 and arguments requested by J. De Beers.
                                      Analyze argument from N. Bermudez re: manageability of class and provide
 2/4/2019 LNH   0.4   225      90.00 additional authority relevant to same.
 2/4/2019 LNH   0.1   225      22.50 Analyze correspondences with M. Gibbens re: depositions.
                                      Analyze revised outline of opposition to motion for class certification proposed by N.
 2/4/2019 LNH   0.1   225      22.50 Bermudez in preparation for call with client regarding the same.
                                      Further call with J. De Beers and A. Puls re: requested revisions to opposition to
 2/4/2019 LNH   0.5   225    112.50 class certification motion.
                                      Further develop strategy for incorporating client requests into opposition to class
 2/4/2019 LNH   0.3   225      67.50 certification motion.
                                      Review and analyze changes to brief, draft revisions to brief (4.3); conferences with
                                      client re same (.5); Draft NPB declaration and A. Thomas Declarations (.5) Emails
 2/4/2019 NPB   5.1   250   1,275.00 with expert Gibbons re next steps. (.1)
                                      Review and analyze changes to brief, draft revisions to brief (4.9); conferences with
                                      client re same (.3); Update NPB declaration, A. Thomas Declarations, begin drafts of
 2/5/2019 NPB     6   250   1,500.00 Koczur and Guillermo (.8)
 2/5/2019 LNH   0.8   225    180.00 Revise numerousity online booking class argument.
 2/5/2019 LNH   0.8   225    180.00 Revise typicality online booking class argument.
 2/5/2019 LNH   0.8   225    180.00 Revise commonality online booking class argument.
 2/5/2019 LNH   0.4   225      90.00 Analyze revised fact section drafted by A. Puls.
                                      Conference call with J. DeBeers and A. Puls re: further changes to opposition to
 2/5/2019 LNH   0.5   225    112.50 motion for class certification.
                                      Correspond multiple times with A. Puls and J. De Beers re: revised opposition to
 2/5/2019 LNH   0.6   225    135.00 motion for class certification.
 2/5/2019 LNH   0.8   225    180.00 Revise typicality argument for online booking class.
 2/5/2019 LNH     1   225    225.00 Revise brief structure to address client changes and Court rule restrictions.
                                      Revise opposition to class certification to incorporate online booking predominance
 2/5/2019 LNH   0.4   225     90.00 argument revisions from A. Puls.
                                      Revise argument re Court to should dismiss claims for lack of standing in opposition
 2/6/2019 LNH   0.6   225    135.00 to motion for class certification to comply with Court rules.
                                      Revise and restructure argument re: claims moot for website viewing class to comply
 2/6/2019 LNH   0.4   225     90.00 with Court rules.
                                      Revise and restructure argument re: plaintiffs' cannot certify a damages class to
 2/6/2019 LNH   0.4   225     90.00 comply with Court rules.
                                      Revise and restructure argument re: plaintiffs' cannot establish superiority to comply
 2/6/2019 LNH   0.4   225     90.00 with Court rules.

                                                                                                              Exhibit G
                                                                                                              Page 71
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1997 Page 73 of 92


                                       Revise and restructure argument re: plaintiffs' cannot establish commonality or
 2/6/2019 LNH   1.6   225     360.00 predominance factors to comply with Court rules.
                                      Analyze correspondence from A. Puls re: requested revisions to numerosity section
 2/6/2019 LNH   0.1   225      22.50 of brief.
                                      Analyze correspondence from J. De Beers re: requested revisions to superiority
 2/6/2019 LNH   0.1   225      22.50 section of brief.
                                      Analyze correspondence from A. Puls re: requested revisions to declarations of
 2/6/2019 LNH   0.1   225      22.50 Guillermo and Koczur.
                                      Analyze correspondence from A. Puls re: further requested revisions to numerosity
 2/6/2019 LNH   0.1   225      22.50 section of brief.
 2/6/2019 LNH   0.1   225      22.50 Analyze Court Order re: expert dispute.
                                      Revise and restructure argument re: plaintiffs' have not met numerousity factor to
 2/6/2019 LNH   0.5   225     112.50 comply with Court rules.
                                      Revise argument re: plaintiffs' are not adequate representative to comply with Court
 2/6/2019 LNH   0.3   225      67.50 rules.
                                      Revise and restructure argument re: plaintiffs claims are not typical of online booking
 2/6/2019 LNH   0.2   225      45.00 class to comply with Court rules.
                                      Revise and restructure argument re: plaintiffs claims are not typical of website
 2/6/2019 LNH   0.4   225      90.00 viewing class to comply with Court rules.
                                      Revise and restructure argument re: plaintiffs claims are not typical of all disabled
 2/6/2019 LNH   0.6   225     135.00 persons to comply with Court rules.
                                      Analyze correspondences with A. Puls re: additional information for opposition to
 2/6/2019 LNH   0.3   225      67.50 motion for class certification.
                                      Revise introduction of opposition to motion for class certification to comply with Court
 2/6/2019 LNH   0.2   225      45.00 rules.
                                      Revise description of hotel properties at issue in opposition to motion for class
 2/6/2019 LNH   0.4   225      90.00 certification to comply with Court rules.
                                      Revise description of hotel reservation services in opposition to motion for class
 2/6/2019 LNH   0.7   225     157.50 certification to comply with Court rules.
                                      Revise description of hotels reservation process in opposition to motion for class
 2/6/2019 LNH   0.8   225     180.00 certification to comply with Court rules.
                                      Review and analyze changes to brief, draft revisions to brief (4.9); conferences with
                                      client re same (.2); Update declarations of NPB, A. Thomas, Koczur and Guillermo
 2/6/2019 NPB   6.9   250   1,725.00 (1-8)
                                      Draft changes to Opposition for Class Certification; update declarations of NPB, A.
                                      Thomas, Koczur and Guillermo. Analyze discovery responses and deposition
 2/7/2019 NPB   7.5   250   1,875.00 transcripts to confirm citations to Opposition.


 2/7/2019 LNH   0.5   225    112.50 Analyze numerous correspondences with A. Puls re: evidence supporting opposition.


 2/7/2019 LNH   0.2   225     45.00 Analyze correspondences with J. De Beers re: additional revisions to opposition.
                                      Analyze correspondences with J. De Beers and A. Puls re: outcome of discovery
 2/8/2019 LNH   0.2   225     45.00 dispute re: experts.
 2/8/2019 LNH   0.1   225      22.50 Analyze correspondences with M. Loker re: hearing on expert discovery issue.
 2/8/2019 LNH   0.2   225     45.00

                                                                                                              Exhibit G
                                                                                                              Page 72
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1998 Page 74 of 92


 2/8/2019 NPB   0.8   250   200.00    Prepare for and attend discovery conference with Judge Berg.
2/11/2019 NPB   0.1   250    25.00 Emails with expert re deposition.
2/11/2019 LNH   0.1   225    22.50 Analyze correspondence with M. Gibbens re: deposition issues.
2/13/2019 LNH   0.2   225    45.00 Analyze correspondences with M. Loker re: status call.
2/13/2019 NPB   0.2   250    50.00 Prepare for status conference with court; emails with opposing counsel.
2/14/2019 LNH   0.1   225    22.50 Analyze Court Order re: expert discovery dispute.
2/15/2019 LNH   0.8   225   180.00 Analyze reply brief to motion for class certification.
2/15/2019 NPB   0.9   250   225.00 Review and analyze plaintiffs' reply brief.
2/18/2019 LNH   0.1   225    22.50 Analyze correspondences with A. Puls re: inquiries of K. Ruf.
2/18/2019 LNH   0.1   225    22.50 Analyze order from the Court re: hearing.
                                     Analyze correspondences with A. Puls re: motion for summary judgment and hearing
2/18/2019 LNH   0.3   225    67.50 on motion for class certification.
2/18/2019 LNH   0.2   225    45.00 Analyze correspondences from K. Ruf re: new Rutherford complaints.
2/20/2019 LNH   0.8   225   180.00 Analyze new decision in eleventh district involving similar issue.
                                     Telephone call with A. Puls and J. DeBeers re: motion for summary judgment
2/20/2019 LNH   0.4   225    90.00 strategy and status of district attorney investigation.




2/20/2019 NPB   1.8   250   450.00
 3/4/2019 NPB   0.4   250   100.00
 3/5/2019 NPB   0.2   250    50.00 Draft update to client regarding status of investigation.
 3/5/2019 LNH   0.1   225    22.50 I

3/13/2019 NPB   1.3   250   325.00 Draft budget and next steps in litigation.
3/25/2019 NPB   0.4   250   100.00
3/25/2019 LNH   0.1   225    22.50
 4/5/2019 LNH   0.1   225    22.50 Analyze correspondence from M. Loker re: case management conference.
 4/5/2019 LNH   0.1   225    22.50 Analyze correspondences from Court re: case management conference.
 4/5/2019 LNH   0.1   225    22.50


 4/5/2019 NPB   0.4   250   100.00
4/25/2019 NPB   0.5   250   125.00
                                     Analyze correspondence with J. De Beers and A. Puls re: developments with related
4/25/2019 LNH   0.1   225    22.50 case against plaintiff and counsel.




4/26/2019 NPB   1.5   250


                                     Draft meet and confer email (.2); draft Ex Parte Motion (2.3); review and analyze
4/29/2019 NPB     3   250   750.00 Order re Motion to Strike and CSC (.3); email communication to client and carrier (.2).
4/29/2019 LNH   0.1   225    22.50 Analyze correspondence from J. DeBeers re: Order.
                                     Analyze order on motion to strike affirmative defenses and order for Plaintiffs' to show
4/29/2019 LNH   0.3   225    67.50 cause why matter should not be dismissed.
                                     Analyze correspondences re: litigation strategy and request to provided supplemental
4/29/2019 LNH   0.2   225    45.00 opposition to class certification.
4/29/2019 LNH   0.1   225    22.50 Analyze correspondence with S. Abrams re: case developments.

                                                                                                            Exhibit G
                                                                                                            Page 73
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.1999 Page 75 of 92


                                      Review and revise ex parte application requesting supplemental briefing of class
4/30/2019 LNH   0.2   225     45.00 certification motion in light of new litigation.


 5/1/2019 NPB   0.5   250    125.00


 5/2/2019 NPB   0.3   250     75.00
 5/2/2019 LNH   0.5   225    112.50


 5/2/2019 LNH   0.3   225     67.50


 5/2/2019 LNH   0.5   225    112.50
 5/3/2019 LNH   1.7   225    382.50   Revise supplemental brief in opposition to motion for class certification.
                                      Analyze correspondences with J. De Beers and A. Puls re: supplemental brief and ex
 5/3/2019 LNH   0.1   225     22.50   parties.
 5/3/2019 LNH   0.1   225     22.50   Analyze correspondence with M. Gibbens re: status of matter.
 5/3/2019 NPB   3.2   250    800.00 Draft supplemental brief re Opposition to Class Certification.

                                      Prepare for and conduct call with client re status of case, research re client questions
                                      and emails to client (1.1); finalize drafts of ex parte and supplemental briefs; draft
 5/8/2019 NPB   4.4   250   1,100.00 declaration (3.3)
 5/8/2019 LNH   0.2   225     45.00 Analyze revised supplemental brief from A. Puls.
 5/8/2019 LNH   0.2   225     45.00 Analyze revised ex parte application from A. Puls.
 5/8/2019 LNH   0.5   225    112.50 Telephone call with J. De Beers and A. Puls re: status of matter.
 5/8/2019 LNH   0.6   225    135.00 Analyze authority supporting enforcement of Rule 68 offer after remand.
                                      Analyze correspondence with A. Puls and J. De Beers re: revised supplemental
 5/9/2019 LNH   0.1   225     22.50 briefing.
 5/9/2019 LNH   0.1   225     22.50 Analyze revisions from A. Puls to supplemental brief.
                                      Revise ex parte motion and supplemental brief re Riverside action against Rutherford
 5/9/2019 NPB   1.8   250    450.00 and his counsel.
5/13/2019 NPB   0.4   250    100.00 Review amended answer for filing and compliance with prior order.
5/13/2019 LNH   3.6   225    810.00 Draft amended answer to comply with Court Order.
5/14/2019 LNH   0.5   225    112.50 Analyze response to order to show cause filed by Plaintiffs.


5/14/2019 NPB     1   250    250.00 Review and analyze Opposition to order to show cause; draft outline of response.
5/15/2019 LNH   0.9   225    202.50 Analyze caselaw cited to by Plaintiffs in support of position.
5/15/2019 LNH   0.8   225    180.00 Outline response to statement of cause filed by Plaintiffs.
5/15/2019 LNH   0.7   225    157.50 Further analysis of statement of cause filed by Plaintiffs.
                                      Analyze correspondences with A. Puls and J. De Beers re: response to statement of
5/16/2019 LNH   0.1   225     22.50 cause.
5/16/2019 LNH   2.8   225    630.00 Draft response to order to show cause re: article III standing.
5/17/2019 LNH   3.3   225    742.50 Continue to draft response to order to show cause re: article III standing.
                                      Continue revisions re OSC response, review transcript detail. (1.5) Draft Objections
5/17/2019 NPB   3.8   250    950.00 to Request for Judicial Notie. (1.3)
                                      Outline potential basis for responses to complaint; email to client re strategy on
5/20/2019 NPB   1.9   250    475.00 matter; research re Plaintiffs disbarment.



                                                                                                               Exhibit G
                                                                                                               Page 74
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2000 Page 76 of 92


                                        Update and finalize: Response to Plaintiffs statement of cause; declaration of
5/20/2019 NPB   1.9   250    475.00 Bermudez; objections to request for judicial notice.
                                        Analyze correspondences with J. De Beers and A. Puls re: draft responses and
5/20/2019 LNH   0.5   225    112.50 revisions.
5/21/2019 LNH   0.1   225      22.50 Analyze Court Order re: proceedings before M. Berg.
5/24/2019 LNH   0.2   225     45.00 Analyze Court Order re: evidentiary hearing.
                                        Review order re evidentiary hearing, and communicate to client re next steps; plan
5/24/2019 NPB   0.7   250    175.00 next steps in preparing witnesses. (.4) Update carrier (.3).
5/28/2019 LNH   0.5   225    112.50 Analyze correspondences with client re: preparations for evidentiary hearing.
 6/5/2019 LNH   0.2   225     45.00 Correspond with A. Puls re: evidentiary hearing witnesses.
                                        Analyze hearing brief strategy memorandum in preparation for call with clients
6/10/2019 LNH   0.4   225      90.00 regarding same.
6/10/2019 NPB   4.4   250   1,100.00 Draft strategy outline for Evidentiary Hearing on Standing.
                                        Review Rutherford's current litigations in federal court and plan for additional
6/10/2019 NPB   0.5   250    125.00 investigation.
6/11/2019 NPB     1   250    250.00 Finalize outline for Evidentiary Hearing on Standing.
6/11/2019 NPB   0.4   250    100.00 Review and analyze Opposition for preparation on reply.
6/11/2019 NPB   0.5   250    125.00 Prepare for and conduct client status call.
6/11/2019 LNH   0.1   225     22.50 Analyze correspondences with client re: hearing preparations.
6/11/2019 LNH   0.2   225     45.00 Telephone call with A. Puls re: hearing strategy.

                              22.50 |
6/12/2019 LNH   0.1   225
                                        Begin research and investigation re: J. Rutherford including cases where he was a
                                        Plaintiff in Los Angeles, Riverside, Orange County, Imperial, and Ventura Superior
6/12/2019 CBP   0.6   100     60.00 Courts.
6/12/2019 NPB   0.3   250     75.00 |

6/12/2019 NPB   1.8   250    450.00 Outline Plaintiffs Evidentiary Hearing testimony.


                                        Review and analyze Plaintiffs litigation history in Orange County, LA, Ventura and
6/13/2019 NPB   1.9   250    475.00 Riverside; prepare for evidentiary hearing regarding "intent to return" issues.


                                        Continued research, investigation and identification of cases where J. Rutherford was
                                        a Plaintiff in civil rights/discrimination cases in Los Angeles (1), Riverside (25),
                                        Orange County (1), and Ventura counties, including selection of sample Complaints
6/13/2019 CBP   1.8   100    180.00 from each County noting errors on Complaints.
                                      Analyze correspondences with J. De Beers re: evidentiary hearing exhibits to
6/13/2019 LNH   0.1   225     22.50 consider.
                                      Analyze correspondences with J. De Beers re: evidentiary hearing evidence
6/14/2019 LNH   0.1   225     22.50 considerations.
6/17/2019 LNH   0.6   225    135.00 Analyze and revise joint exhibit and witness list.
                                        Prepare for evidentiary hearing: Draft witness list; draft exhibit list and review/update
6/17/2019 NPB   2.8   250    700.00 evidentiary summary for hearing.
6/18/2019 NPB   1.2   250    300.00 Draft Rutherford cross-examination.
6/18/2019 NPB   1.8   250    450.00 Review, select and prepare exhibits for Evidentiary Hearing.
6/18/2019 LNH   0.2   225     45.00 Analyze correspondences with all counsel re: joint exhibit list agreements.

                                                                                                                   Exhibit G
                                                                                                                   Page 75
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2001 Page 77 of 92


                                      Begin identification and selection of all civil rights/discrimination cases filed by J.
6/18/2019 GBP   0.3   100     30.00 Rutherford for inclusion onto exhibit list.
                                      Review, identification and updating of exhibit list with each case filed by J. Rutherford
6/19/2019 GBP   1.1   100    110.00 in California Superior and District Courts.
                                      Finalize identification and selection of 6 different Google maps identified on exhibit list
6/19/2019 GBP   0.3   100     30.00 to be used as exhibits at evidentiary hearing.
                                      Begin review, identification and selection of 6 different Google maps identified on
6/19/2019 GBP   0.8   100     80.00 exhibit list to be used as exhibits at evidentiary hearing.

                                      Begin review and identification of 300+ ADA cases from Central and Southern District
                                      filed by J. Rutherford for inclusion onto exhibit list for evidentiary hearing, including
6/19/2019 GBP   0.9   100     90.00 selection of sample Complaints.


6/19/2019 LNH   0.1   225     22.50    Analyze correspondences with A. Puls and J. De Beers re: evidentiary brief strategy.
6/19/2019 LNH   0.2   225     45.00 Analyze meet and confer correspondences with T. Jankowski re: exhibit lists.
6/19/2019 LNH   04    225     90.00 |

                                      Analyze meet and confer correspondences with J. Manning re: exchange of exhibit
6/19/2019 LNH   0.1   225     22.50    lists.
6/19/2019 LNH   0.9   225    202.50    Revise evidentiary brief.


6/19/2019 LNH   1.4   225    315.00 Draft section of evidentiary brief re: evidentiary disputes likely to be encountered.
                                      Analyze exhibit list received from Plaintiff in preparation for drafting section of brief
6/19/2019 LNH   0.2   225     45.00 concerning anticipated evidentiary issues.
6/19/2019 LNH   1.8   225    405.00 Draft applicable law and burden of proof section of evidentiary hearing brief.
                                      Draft section of evidentiary brief re: testimony to be offered demonstrating no
6/19/2019 LNH   1.1   225    247.50 concrete and particularized harm.
                                      Draft section of evidentiary brief re: testimony to be offered demonstrating no
6/19/2019 LNH   0.8   225    180.00 accessibility barriers encountered by Plaintiffs.
                                      Draft section of evidentiary brief re: litigation history undermines credibility of
6/19/2019 LNH   0.5   225    112.50 Plaintiffs.
                                      Analyze correspondences with A. Puls re: Plaintiffs exhibit list and potential additional
6/19/2019 LNH   0.1   225     22.50    objections.
6/19/2019 NPB   1.3   250    325.00 Finalize exhibit list for filing .
6/19/2019 NPB   0.3   250     75.00 Meet and confer re exhibit list and witness list.
6/19/2019 NPB   0.5   250    125.00 Draft objections to Plaintiffs exhibit list.
6/19/2019 NPB   1.5   250    375.00 Review and revise Evidentiary Hearing Brief.
6/20/2019 NPB   1.7   250    425.00 Draft and finalize witness and exhibit list for filing.
                                      Draft and finalize evidentiary brief for filing and respond to plaintiffs objections to
6/20/2019 NPB   2.6   250    650.00 evidence.
                                      Analyze correspondences with clients re: witness preparations for evidentiary
6/20/2019 LNH   0.1   225     22.50 hearing.
6/20/2019 LNH   0.2   225     45.00 Analyze correspondences with counsel re: revisions to joint list.
6/20/2019 LNH   0.3   225     67.50 Analyze and revise joint witness and exhibit list.
6/20/2019 LNH   1.2   225    270.00 Review and revise evidentiary hearing brief.
6/20/2019 LNH   0.4   225.    90.00 Analyze evidentiary brief filed by Plaintiffs.
6/20/2019 LNH   0.2   225     45.00 Analyze changes from A. Puls to evidentiary brief.

                                                                                                                  Exhibit G
                                                                                                                  Page 76
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2002 Page 78 of 92


                                    Review and strategize re: video clips to be prepared for J. Rutherford individually and
6/20/2019 CBP   0.2   100    20.00 as person most knowledgeable.
                                    Prepare for evidentiary hearing; draft outline of evidentiary showing to court with
6/21/2019 NPB   1.6   250   400.00 deposition testimony.
6/24/2019 LNH   1.6   225   360.00 Revise evidentiary objection chart.
6/25/2019 LNH   0.1   225    22.50 Analyze notice of lodgment filed by Plaintiffs in advance of evidentiary hearing.
6/25/2019 LNH   0.1   225    22.50 Analyze correspondences with J. De Beers re: evidentiary hearing strategy.
                                    Begin review and identification of documentation and information to be included on
6/25/2019 CBP   0.5   100    50.00 Request for Judicial Notice for evidentiary hearing.
6/25/2019 NPB   0.8   250   200.00 Prepare for meeting with D. Koczur re hearing testimony.
                                    Review supplemental briefing and review and prepare exhibits. Prepare for
6/25/2019 NPB   2.3   250   575.00 evidentiary hearing.
6/26/2019 NPB   1.5   250   375.00 Prepare for evidentiary hearing.
6/26/2019 NPB     2   250   500.00 Travel to and from Bahia Hotel; meeting with D. Kozcur re testimony.

                                    Further review and identification of sample Complaints filed by J. Rutherford as
                                    requested in preparation for more comprehensive attorney analysis in preparation for
6/26/2019 CBP   0.4   100    40.00 evidentiary hearing.
                                    Continued review, identification and selection of exhibits to be lodged with Request
6/26/2019 CBP   0.5   100    50.00 for Judicial Notice.
                                    Review and updating of Request for Judicial Notice with corresponding trial exhibit
6/27/2019 CBP   0.2   100    20.00 numbers.

                                    Begin review and identification of website printouts from Lodge Torrey Pines,
                                    Catamaran Resort, and Bahia Hotel as identified on exhibit list to be included in
6/27/2019 CBP   0.6   100    60.00 exhibits binders for evidentiary hearing.


                                    Continued review, updating and preparation of exhibits to be lodged with Request for
6/27/2019 CBP   1.3   100   130.00 Judicial Notice and included in exhibits binders for evidentiary hearing.
                                    Analyze deposition testimony for A. Thomas in preparation fordrafting direct
6/27/2019 LNH   0.9   225   202.50 examination for evidentiary hearing.
6/27/2019 LNH     1   225   225.00 Begin drafting direct examination for A. Thomas.
6/27/2019 LNH   0.1   225    22.50 Analyze draft direct examination for D. Koczur.
                                    Analyze correspondences with A. Puls and J. De Beers re: draft direct examination
6/27/2019 LNH   0.2   225    45.00 draft for D. Koczur.
6/27/2019 NPB   0.8   250   200.00 Prepare for client prep meeting with Thomas.
6/27/2019 NPB     1   250   250.00 Draft examination for Koczur.
6/27/2019 NPB   1.5   250   375.00 Continue to draft cross examination of Rutherford.
6/27/2019 NPB   1.9   250   475.00 Continue to prepare for evidentiary hearing and review and select exhibits.



                                    Prepare for client prep meeting with Thomas and conduct meeting (1.8); revise
                                    examination questions for Koczur (.8); continue to draft cross examination of
                                    Rutherford (1.0); continue to prepare for evidentiary hearing and review and review
                                    exhibits (1.9). Review and analyze various pleadings filed by Plaintiffs counsel on
6/28/2019 NPB   1.8   250   450.00 this day, and analyze any written response needed. (.9)
6/28/2019 NPB   0.8   250   200.00 Revise examination questions for Koczur (.8)
6/28/2019 NPB     1   250   250.00 Continue to draft cross examination of Rutherford.

                                                                                                            Exhibit G
                                                                                                            Page 77
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2003 Page 79 of 92


6/28/2019 NPB   2.2   250   550.00 Prepare exhibits and examination for witnesses at evidentiary hearing.
6/28/2019 NPB   1.9   250   475.00 Continue to prepare for evidentiary hearing and review and review exhibits.
                                    Review and analyze various pleadings filed by Plaintiffs counsel on this day, and
6/28/2019 NPB   0.9   250   225.00 analyze any written response needed.
                                    Analyze deposition transcript of J. Rutherford in preparation for drafting examination
6/28/2019 LNH   1.7   225   382.50 of P. Filardi.
6/28/2019 LNH   1.1   225   247.50 Analyze and further revise direct examination for A. Thomas.
6/28/2019 LNH   0.1   225    22.50 Analyze correspondences with J. De Beers re: scope of evidentiary hearing.
6/28/2019 LNH     2   225   450.00 Continue to draft direct examination for A. Thomas.
                                    Analyze correspondences with J. De Beers re: evaluating evidence for use in
6/28/2019 LNH   0.4   225    90.00 evidentiary hearing.
6/28/2019 LNH   0.1   225    22.50 Analyze correspondences with J. De Beers re: P. Filardi deposition status.


6/28/2019 LNH   0.1   225    22.50 Analyze correspondence from A. Puls re: revised direct examination for A. Thomas.
                                    Analyze correspondence from T. Jankowski re: declaration of custodian of records for
6/28/2019 LNH   0.2   225    45.00 Page Freezerand attached declaration.
6/28/2019 LNH   0.1   225    22.50 Analyze request for judicial notice to be filed in this matter.
6/28/2019 LNH   0.9   225   202.50 Begin drafting cross-examination P. Filardi.
6/28/2019 LNH   0.4   225    90.00 Analyze opposition to ex parte motion filed by Plaintiffs.


                                    Review all cases identified on exhibit list noting those from Central and Southern
6/28/2019 CBP   0.7   100    70.00 District in order to identify potential exhibits to be used at evidentiary hearing.
                                    Continued identification and selection of exhibits for evidentiary hearing and finalize
6/28/2019 CBP   1.6   100   160.00 exhibits to be lodged with Request for Judicial Notice.
6/29/2019 LNH     3   225   675.00 Continue to draft cross-examination of P. Filardi
                                    Review file for information concerning issues with P. Filardi deposition and dispute
6/29/2019 LNH   0.4   225    90.00 between counsel.

                                    Prepare for evidentiary hearing on standing and prepare exhibits and video (.8);
                                    Revise examination questions for Koczur, Rutherford, Thomas and Filardi (3.8);
                                    Review and analyze various pleadings filed by Plaintiffs counsel on this day 6/29 and
                                    prepare rebuttal (.5); prepare arguments re evidentiary issues likely to be raised and
6/29/2019 NPB   0.8   250   200.00 prepare opening and closing statement. (2.1)
6/29/2019 NPB   3.8   250   950.00 Revise examination questions for Koczur, Rutherford, Thomas and Filardi.
                                    Review and analyze various pleadings filed by Plaintiffs counsel on this day 6/29 and
6/29/2019 NPB   0.5   250   125.00 prepare rebuttal.
                                    Prepare arguments re evidentiary issues likely to be raised and prepare opening and
6/29/2019 NPB   2.1   250   525.00 closing statement.
                                    Continue to draft cross-examination outline for J. Rutherford in preparation for
6/30/2019 LNH   1.8   225   405.00 evidentiary hearing.
                                    Analyze correspondences with D. Koczur re: changes to evidentiary hearing
6/30/2019 LNH   0.1   225    22.50 testimony.
6/30/2019 LNH   0.2   225    45.00 Analyze motion in limine filed by J. Manning in advance of evidentiary hearing.
                                    Review and revise cross-examination outline from N. Bermudez for J. Rutherford in
6/30/2019 LNH   0.2   225    45.00 preparation for evidentiary hearing.



                                                                                                              Exhibit G
                                                                                                              Page 78
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2004 Page 80 of 92


                                      Review further revised cross-examination outline for P. Filardi from N. Bermudez in
6/30/2019 LNH   0.2   225      45.00 preparation for evidentiary hearing.
                                      Review revised direct examination for A. Thomas in preparation for evidentiary
6/30/2019 LNH   0.2   225      45.00 hearing.
                                      Review revised direct examination for D. Koczur in preparation for evidentiary
6/30/2019 LNH   0.2   225      45.00 hearing.


6/30/2019 LNH   0.5   225     112.50 Revise cross-examination of P. Filardi to incorporate suggestions of N. Bermudez.
                                      Finalize key documentation, information and exhibit binders requested for evidentiary
6/30/2019 CBP   0.5   100      50.00 hearing.


6/30/2019 CBP   0.1   100      10.00 Telephone call to D. Jarvis re: possible use of video clips at evidentiary hearing.


6/30/2019 CBP   0.1   100      10.00 Telephone call with R. Jordan re: possible use of video clips at evidentiary hearing.
                                      Email communications with representatives from AJL Video re: possible use of video
6/30/2019 CBP   0.1   100      10.00 clips at evidentiary hearing.


6/30/2019 CBP   1.9   100     190.00 Review, identification and selection of additional exhibits for evidentiary hearing.
                                      Review and identification of documentation and information requested re: receipt of
 7/1/2019 CBP   0.3   100      30.00 video excerpts by Plaintiffs counsel.
                                      Review, identification and selection of key documentation, information and clips
 7/1/2019 CBP   0.9   100      90.00 requested for evidentiary hearing.
 7/1/2019 LNH   3.5   225    787.50 Travel from San Diego to Sacramento from evidentiary hearing.
 7/1/2019 LNH   5.3   225   1,192.50 Attend evidentiary hearing.
 7/1/2019 LNH   1.5   225    337.50 Review all evidence in preparation for San Diego evidentiary hearing.
                                      Meet with J. De Beers, A. Puls, A. Thomas and D. Koczur in preparation for
 7/1/2019 LNH   0.6   225    135.00 evidentiary hearing.


 7/1/2019 LNH   0.1   225      22.50 Analyze correspondences with clients re: motion in limine filed over the weekend.
 7/1/2019 LNH   3.5   225    787.50 Travel from Sacramento to San Diego for evidentiary hearing.
 7/1/2019 LNH   0.2   225     45.00 Meet with J. De Beers and A. Puls re: post hearing strategy.
 7/1/2019 NPB   3.5   250    875.00 Prepare for evidentiary hearing with Judge Sammartino (3.5)
 7/1/2019 NPB     7   250   1,750.00 Attend evidentiary hearing and related meetings with client.
 7/1/2019 NPB   1.5   250    375.00 Review and organize notes from evidentiary hearing and plan next steps.
                                      Review court's minute order re witnesses and exhibits from evidentiary hearing;
 7/3/2019 NPB   0.4   250    100.00 review and analyze evidentiary record re exhibits.
 7/3/2019 LNH   0.1   225     22.50 Analyze order from Court re: Evidentiary Hearing Supplemental Briefing.
 7/8/2019 NPB   0.3   250     75.00 Review and analyze court's order on motion to dismiss; email to client re same.
 7/8/2019 NPB     1   250    250.00 Draft summary for strategy of any subsequent Evidentiary Hearing day.
 7/8/2019 NPB     1   250    250.00 Draft summary of evidentiary hearing to D. Evans.
 7/9/2019 NPB     2   250    500.00 Draft and finalize answer to complaint in federal court for client's review.
 7/9/2019 NPB   0.4   250    100.00 Draft Rule 68 offer of judgment.
7/11/2019 NPB   0.4   250    100.00 Call with client re next steps.
7/11/2019 NPB   0.5   250    125.00 Finalize motion to declare a vexatious litigant.



                                                                                                              Exhibit G
                                                                                                              Page 79
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2005 Page 81 of 92


                                          Analyze correspondence with D. Evans re: evidentiary hearing summary of events
7/11/2019 LNH    0.1       225    22.50    and further requested briefing.
7/16/2019 LNH    0.1       225    22.50    Analyze order re: official transcript.
                                          Analyze correspondences re: E. Wagner's motion to withdrawal as counsel and
7/16/2019 LNH    0.2       225    45.00 related order.


7/18/2019 NPB    0.2      250     50.00 Email to client re update; call and email with counsel re other Rutherford matters.


7/19/2019 NPB    0.5      250    125.00    Emails with counsel in related cases (.1); call with counsel on related cases (.4)
7/19/2019 LNH    0.1      225     22.50   Analyze correspondences with J. De Beers and A. Puls re: related cases.
7/22/2019 NPB         1   250    250.00 Analyze and review Evidentiary Hearing Transcript.
7/31/2019 NPB    0.7      250    175.00 Review offer of judgement acceptance; update to carrier; update to client.
 8/2/2019 NPB    0.3      250     75.00 Review and finalize common interest agreement re Rutherford.


 8/5/2019 NPB    0.5      250
                                          Review and analyze supplemental brief and RJN filed by plaintiff; outline response
 8/5/2019 NPB    0.8      250    200.00 brief.
                                          Analyze hearing transcript for factual statement to utilize in development of
 8/6/2019 LNH    1.8      225    405.00 arguments for post hearing brief.
 8/6/2019 LNH    0.3      225     67.50   Analyze opposition to ex parte to file supplemental brief from M. Manning.
 8/6/2019 LNH    0.1      225     22.50


 8/6/2019 LNH   0.1       225     22.50   Analyze correspondences with J. De Beers re: supplemental brief by J. Manning.
                                          Further analyze hearing transcript for factual basis to utilize in development of
 8/7/2019 LNH   0.9       225    202.50 arguments.
 8/7/2019 LNH    1.9      225    427.50 Draft outline of responsive brief.
 8/7/2019 LNH   2.5       225    562.50 Analyze post hearing brief of J. Rutherford.
8/12/2019 LNH    1.2      225    270.00 Evaluate Plaintiffs' argument re: actual injury under ADA regulations.
8/12/2019 LNH    1.1      225    247.50 Evaluate strategy for defeating Plaintiffs' CREEC argument.


8/12/2019 LNH   0.9       225    202.50 Evaluate Plaintiffs' arguments re: impacts of CREEC decision applied to current facts.
                                          Develop strategy for undermining Plaintiffs' arguments re: admissibility of Page
8/12/2019 LNH   1.1       225    247.50 Freezer documentation.


8/12/2019 LNH   0.8       225    180.00 Evaluate Plaintiffs' arguments re: admissibility of Page Freezer documentation.
8/12/2019 LNH   1.6       225    360.00 Analyze Plaintiffs' supplemental brief regarding article III standing.
                                          Develop strategy for opposing Plaintiffs actual injury argument under ADA
8/13/2019 LNH   2.5       225    562.50 regulations argument.
8/13/2019 LNH   1.8       225    405.00 Draft argument re: deterrent effect doctrine is inapplicable.
8/13/2019 LNH   1.1       225    247.50 Draft argument re: Plaintiffs' did not access reservation systems.
8/13/2019 LNH   0.9       225    202.50 Draft argument re: Plaintiffs' have not been deterred from accessing websites.
8/13/2019 LNH   0.7       225    157.50 Draft introduction section of Post Evidentiary brief.
8/13/2019 LNH     1       225    225.00 Evaluate Plaintiffs' argument re: applicability of Robles v. Dominos decision.
8/14/2019 LNH   0.4       225     90.00 Draft argument re: Page Freezer archives are not the best evidence.
8/14/2019 LNH   2.1       225    472.50 Draft argument re: Page Freezer archives are not properly authenticated.

                                                                                                                  Exhibit G
                                                                                                                  Page 80
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2006 Page 82 of 92


8/14/2019 LNH    1.2   225    270.00 Draft argument re: Page Freezer archives are not relevant.
8/14/2019 LNH    0.8   225     180.00 Draft argument re: no standing for A4EA.
8/14/2019 LNH    2.7   225    607.50 Draft argument re: no other injury in fact.
                                        Analyze Court Order re: motion in limine, class certification motion status and
8/14/2019 LNH    0.1   225     22.50 discovery motion status.
8/14/2019 LNH    1.1   225    247.50 Draft argument re: no hearsay exception applies to Page Freezer archives.
8/14/2019 LNH    1.2   225    270.00 Review and revise entire evidentiary hearing brief.
8/14/2019 NPB    0.3   250     75.00 Review Court order re case; discuss ruling with client and inform via email.


8/15/2019 NPB    4.2   250   1,050.00
8/15/2019 LNH    3.4   225    765.00 Continue to revise and restructure brief to be more persuasive.
8/15/2019 LNH    1.6   225    360.00 Draft argument re: no record of Page Freezer records admissible.
8/16/2019 LNH    0.5   225    112.50 Correspond with J. De Beers and A. Puls re: revised brief.


8/16/2019 LNH    0.1   225     22.50 Analyze correspondences from J. De Beers re: revisions to evidentiary hearing brief.


8/16/2019 LNH    0.1   225     22.50 Analyze correspondences from A. Puls re: revisions to evidentiary hearing brief.
                                        Revise brief to incorporate suggestions of J. De Beers, address additional case law
8/16/2019 LNH    5.9   225   1,327.50 and add arguments addressing applicability of ADA to websites.
8/16/2019 NPB    0.8   250    200.00 Update evidentiary hearing brief.
8/19/2019 NPB    1.3   250    325.00 Review and finalize Closing Brief (1.0); review and analyze client feedback (.3)
                                        Further revise evidentiary hearing brief to incorporate additional evidence and
8/19/2019 LNH    2.8   225    630.00 changes from client,


8/19/2019 LNH    0.1   225     22.50 Correspond with J. De Beers and A. Puls re: revised post evidentiary hearing brief.
8/21/2019 LNH    0.1   225     22.50 Analyze correspondence from M. Loker re: status conference.


8/26/2019 LNH    0.1   225
                                        Analyze correspondences with J. De Beers re: outcome of case management
8/27/2019 LNH    0.2   225     45.00 conference, reply brief and case strategy.
8/27/2019 LNH    0.4   225     90.00 Analyze reply brief re: evidentiary hearing from Plaintiffs


8/27/2019 NPB    0.4   250    100.00 Review and analyze Reply brief filed by Plaintiff; update to J. De Beers re same.
8/28/2019 LNH    0.1   225     22.50    Analyze order from M. Berg re: further case management.
8/30/2019 LNH    0.1   225     22.50    Analyze correspondence with D. Evans re: case status.
                                        Call with D. Evans re settlement update (.2); draft email re update on matter to D.
8/30/2019 NPB    0.8   250    200.00 Evans. (.6)
  9/5/2019 LNH   0.3   225     67.50    Analyze case law developments re: ADA applicability to websites.
10/14/2019 LNH   0.2   225     45.00 Analyze Plaintiffs further authority re: supplemental standing.
                                        Prepare for and appear on telephonic status call with the court, email to client with
11/20/2019 NPB   0.3   250     75.00 update re same.
                                        Review docket in related case (2.); email to client with update (.2) and draft reply re re-
  1/8/2020 NPB   0.8   250    200.00 opening class discovery. (.4)


  1/8/2020 LNH   0.1   250

                                                                                                                 Exhibit G
                                                                                                                 Page 81
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2007 Page 83 of 92


 1/10/2020 NPB   0.3   250     75.00 Report to D. Evans (.3).
                                       Draft request for judicial notice and draft reply to opposition to ex parte re reopening
 1/10/2020 NPB     2   250    500.00 class discovery (1.7)
 2/13/2020 LNH   0.7   250    175.00 Attend case management conference.
 2/13/2020 LNH   0.3   250     75.00 Analyze case file in preparation for case management conference.
                                       Update to Mr. D. Evans from Markel, review and analyze appellate case and history
5/15/2020 NPB    0.3   250     75.00 against plaintiff and his counsel.
                                       Prepare for and conduct conference call with Judge Berg re status of the case and
5/21/2020 NPB    0.5   250    125.00 follow up with court re pending motions.
5/22/2020 NPB    0.4   250    100.00 Prepare for call with court re status of motions and call to court.
5/26/2020 NPB    0.2   250     50.00 Emails with court, client and D. Evans regarding status of court rulings.
5/26/2020 NPB    0.4   250    100.00
8/24/2020 NPB    0.3   250     75.00 Appear at conference call with Judge Berg re status of case.
                                       Analyze Court Order (52 pages) dismissing ADA claim and remanding Unruh claim to
 9/3/2020 LNH    1.5   250    375.00 state court and evaluate further litigation strategy in light of same.
 9/3/2020 NPB    0.8   250    200.00 Review and analyze 50+ page ruling from court re various motions.
                                       Analyze motion for attorney's fee and basis based on dismissal of ADA claim re
 9/4/2020 NPB    0.5   250    125.00 standing.


 9/4/2020 NPB    0.5   250    125.00
 9/4/2020 NPB    0.3   250     75.00 Call with client and next steps in filing attorney s fees motion and next steps.
 9/8/2020 LNH    0.1   250     25.00 Analyze correspondence with D. Evans re: case strategy going forward.
 9/8/2020 NPB    0.2   250     50.00 Draft update to D. Evans re status of case.
9/14/2020 NPB    2.6   250    650.00 Draft motion for attorney's fees.
                                       Draft points and authorities and declaration for motion for attorney's fees, gather
9/15/2020 NPB    5.5   250   1,375.00 exhibits.
9/15/2020 LNH    0.5   250    125.00 Review and revise draft motion for attorneys fees to further clarify arguments.




                                                                                                                Exhibit G
                                                                                                                Page 82
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2008 Page 84 of 92




                       EXHIBIT H

                                                                        Exhibit H
                                                                        Page 83
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2009 Page 85 of 92



  Date        Invoice   Amount     Description
     3/1/2018   148149    400.00   Cost advanced to Courts USDC for filing fee on
     3/7/2018   148149      9.95   Cost advanced to One Legal LLC for filing of
     3/7/2018   148149    444.95   Cost advanced to One Legal LLC for filing of
     3/8/2018   148149      9.95   Cost advanced to One Legal LLC for filing of
   3/22/2018     148149    30.00   Cost Advanced to Cal Express for delivery of
    6/26/2018    150707     8.89   Copy(BW)
   7/20/2018    152404     26.46   Copy(BW) COPIES
                                   Cost Advanced to Nationwide Legal for filing
    8/1/2018   152404      20.00   opposition to motion for leave to file
   8/31/2018   152404       4.62   Copy (BW)
   9/17/2018   153151       4.27   Copy(BW)-P
   9/17/2018   153151       4.27   Copy(BW)-P
   9/17/2018   153151       6.72   Copy(BW)-P
   9/17/2018   153151       6.72   Copy(BW)-P
                                   Cost Advanced to Nationwide Legal for filling
   9/17/2018   153151      28.00   courtesy copy of answer at USDC on
   9/18/2018   153151       0.07   Copy (BW) - P
   9/18/2018   153151      12.67   Copy (BW) - P
   9/18/2018   153151      19.46   Copy (BW) - P
   9/18/2018   153151      27.80   Scanning
   9/27/2018   153151       3.78   Copy (BW)
   9/27/2018   153151       3.78   Copy (BW) copies
   9/27/2018   153151      13.90   SD - Electronic Batestamping (278 @ $0.05).
   10/3/2018   153868      16.59   Copy (BW)
   10/5/2018   153868       1.89   Copy (BW)
  10/15/2018   153868       0.21   Copy (BW) - P
  10/15/2018   153868       0.21   Copy (BW) - P
  10/15/2018   153868       0.21   Copy (BW) - P
  10/15/2018   153868       0.21   Copy (BW) - P
  10/15/2018   153868       0.21   Copy(BW)-P
  10/15/2018   153868       0.42   Copy(BW)-P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy(BW)-P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P
  10/15/2018   153868       0.42   Copy (BW) - P




                                                                                    Exhibit H
                                                                                    Page 84
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2010 Page 86 of 92



  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy(BW)-P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy(BW)-P
  10/15/2018   153868    0.42   Copy(BW)-P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy(BW)-P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy(BW)-P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P
  10/15/2018   153868    0.42   Copy (BW) - P




                                                                        Exhibit H
                                                                        Page 85
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2011 Page 87 of 92



   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.42   Copy(BW)- P
   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.42   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy(BW)- P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy(BW)-P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy(BW)-P
   10/15/2018   153868   0.63   Copy (BW)-P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy(BW)-P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy (BW) - P
   10/15/2018   153868   0.63   Copy(BW)-P
   10/15/2018   153868   0.84   Copy(BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P




                                                                        Exhibit H
                                                                        Page 86
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2012 Page 88 of 92



   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy(BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy(BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW)-P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   0.84   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW)-P
   10/15/2018   153868   1.05   Copy(BW)-P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.05   Copy(BW)-P
   10/15/2018   153868   1.05   Copy (BW) - P
   10/15/2018   153868   1.47   Copy(BW)-P
   10/15/2018   153868   1.68   Copy (BW) - P
   10/15/2018   153868   1.68   Copy (BW) - P
   10/15/2018   153868   1.68   Copy (BW) - P
   10/15/2018   153868   1.68   Copy(BW)-P
   10/15/2018   153868   1.68   Copy (BW) - P
   10/15/2018   153868   3.15   Copy (BW) - P
   10/15/2018   153868   3.36   Copy (BW) - P




                                                                        Exhibit H
                                                                        Page 87
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2013 Page 89 of 92



  10/15/2018   153868      6.09 Copy (BW) - P
  10/15/2018   153868     10.08 Copy (BW) - P
  10/15/2018   153868     12.81 Copy (BW) - P
  10/15/2018   153868     12.81 Copy (BW) - P
                                Parking validation for A. Puls, approved by N.
  10/16/2018   154874     33.00 Bermudez validated for all day.
  10/18/2018   153868      7.35 Copy (BW) - P
  10/19/2018   153868      0.70 Copy (BW)
                                Parking validation for A. Puls, approved by N.
  10/19/2018   154874      33.00   Bermudez validated for all day.
  10/22/2018   154874       5.98   Cost advanced to Soundpath for conference    call
  10/22/2018   154874       6.65   Cost advanced to Soundpath for conference    call
  10/25/2018   154874       9.16   Cost advanced to Soundpath for conference    call
  10/26/2018   153868       3.78   Copy (BW) copies
  10/30/2018   154874      24.01   Cost advanced to Soundpath for conference    call
  10/31/2018   154874       3.99   Copy (BW)
   11/7/2018   154874       6.30   Copy (BW)
   11/8/2018   154874      16.41   Cost advanced to Soundpath for conference call
   11/9/2018   154874       6.30   Copy (BW)
  11/19/2018   154874   2,500.00   Cost Advanced to Gibbens & Associates, LLC for
  11/20/2018   154874     388.25   Cost Advanced to Veritext for certified transcript
  11/27/2018   154874       0.07   Copy (BW) - P
  11/27/2018   154874       0.35   Copy (BW) - P
  11/27/2018   154874       0.35   Copy (BW) - P
  11/27/2018   154874       0.35   Copy(BW)- P
  11/27/2018   154874       0.42   Copy (BW) - P
  11/27/2018   154874       0.42   Copy (BW) - P
  11/27/2018   154874       0.42   Copy (BW) - P
  11/27/2018   154874       0.49   Copy (BW) - P
  11/27/2018   154874       0.49   Copy (BW) - P
  11/27/2018   154874       0.49   Copy(BW)- P
  11/27/2018   154874       0.56   Copy (BW) - P
  11/27/2018   154874       0.56   Copy (BW) - P
  11/27/2018   154874       0.70   Copy (BW) - P
  11/27/2018   154874       0.70   Copy (BW) - P
  11/27/2018   154874       0.77   Copy (BW) - P
  11/27/2018   154874       0.91   Copy (BW) - P
  11/27/2018   154874       1.05   Copy (BW) - P
  11/27/2018   154874       1.19   Copy (BW) - P
  11/27/2018   154874       1.47   Copy (BW) - P
  11/27/2018   154874       1.47   Copy (BW) - P
  11/27/2018   154874       1.61   Copy (BW) - P
  11/27/2018   154874       1.89   Copy (BW) - P
  11/27/2018   154874       2.03   Copy (BW) - P




                                                                                        Exhibit H
                                                                                        Page 88
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2014 Page 90 of 92



   11/27/2018   154874       2.59   Copy (BW) - P
   11/27/2018   154874       2.87   Copy (BW) - P
   11/27/2018   154874       3.36   Copy (BW) - P
   11/27/2018   154874      11.41   Copy(BW)-P
   11/27/2018   154874      11.62   Copy (BW) - P
   11/27/2018   154874      16.87   Copy(BW)-P
   11/27/2018   154874      17.01   Copy(BW)-P
   11/27/2018   154874      17.85   Copy (BW) - P
   11/28/2018   154874   5,000.00Cost Advanced to ADA Enterprise Consulting,
   11/28/2018   154874       0.35Copy (BW)
   11/29/2018   154874      60.47Cost advanced to Specialtys for lunch requested
    12/3/2018   156480      10.64Copy (BW) - P
    12/3/2018   156480      13.93Copy(BW)- P
    12/4/2018   156480       0.07Copy (BW) - P
    12/4/2018   156480       0.07Copy (BW) - P
    12/4/2018   156480       0.07Copy (BW) - P
    12/4/2018   156480       0.21Copy (BW) - P
    12/7/2018   156480       2.31Copy (BW)
                                 Cost Advanced to Andrea Oxman for mileage to
   12/11/2018   156480    139.52 and from LA to SD for deposition of P. Marin and
                                 Cost Advanced to Andrea Oxman for parking at
   12/11/2018   156480     28.00 deposition of P. Martin and S. Hartman on
   12/17/2018   157613      5.08 Cost advanced to GlobalMeet for conference call
   12/18/2018   156480      1.05 Copy (BW)
                                 Cost advanced to Federal Express for delivery of
   12/27/2018   156480     22.32 package to Abbas Kazerounian, Esq., on
                                 Cost advanced to Federal Express for delivery of
   12/27/2018   156480     22.32 package to Joseph R. Manning, Jr., on
                                 Cost advanced to Federal Express for delivery of
   12/27/2018   156480     22.32 package to Joshua B. Swigart, Esq., on
                                 Cost Advanced to Nationwide Legal for delivery
     1/4/2019   156480     15.00    of copies of opposition to ex parte at USDC on
     1/7/2019   156480    285.00    Cost Advanced to Veritext for video transcript
    1/11/2019   156480     13.58    In House Copies
    1/29/2019   156480      0.07    Copy (BW) - P
    1/29/2019   156480    340.00    Cost Advanced to Veritext for certified transcript
    1/29/2019   156480    385.00    Cost Advanced to Veritext for certified transcript
    1/29/2019   157613      4.95    Cost advance to American Tel. Svs for
    1/31/2019   156480     40.00    SD - DVD Copy ($20.00 each)
     2/1/2019   157613     22.92    Cost advanced to SDSC for filing complaints on
     2/4/2019   157613      5.22    Cost advance to American Tel. Svs for
     2/4/2019   157613      7.73    Cost advance to American Tel. Svs for
     2/5/2019   157613      6.24    Cost advance to American Tel. Svs for
     2/6/2019   157613      4.62    Cost advance to American Tel. Svs for




                                                                                         Exhibit H
                                                                                         Page 89
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2015 Page 91 of 92



    2/8/2019   157613   35.00 Copy (BW) - P
   2/12/2019   157613    0.50 Postage
   2/20/2019   157613    7.14 Cost advanced to American Teleconferencing for
                              Cost Advanced to Nationwide Legal for filing
    3/4/2019   157613   12.00 opposition to motion for class certification at
                              Cost Advanced to Nationwide Legal for filing
    3/4/2019   157613   15.00 opposition to motion for class at USDC on
    5/8/2019   160932    7.14 Cost advanced to American Teleconferencing for
   5/13/2019   159613   12.00 Cost Advanced to Nadia Burmudez for complaint
   5/17/2019   160932    6.10 Cost advanced to American Teleconferencing for
    6/5/2019   160932   30.00 Cost Advanced to Cal Express for obtaining
   6/25/2019   160932   14.00 Cost Advanced to Nadia Bermudez for obtaining
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    0.21 Copy (BW) - P
   6/26/2019   160932    1.89 Copy (BW) - P
   6/26/2019   160932    2.94 Copy (BW) - P
   6/26/2019   160932    3.15 Copy (BW) - P
   6/26/2019   160932    3.99 Copy (BW) - P
   6/26/2019   160932    4.62 Copy (BW) - P
   6/26/2019   160932    7.35 Copy (BW) - P
   6/26/2019   160932   11.13 Copy (BW) - P
   6/26/2019   160932   40.53 Copy (BW) - P
   6/26/2019   160932   51.24 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    0.21 Copy (BW) - P
   6/27/2019   160932    1.89 Copy (BW) - P
   6/27/2019   160932    2.94 Copy (BW) - P
   6/27/2019   160932    3.15 Copy (BW) - P
   6/27/2019   160932    3.99 Copy (BW) - P
   6/27/2019   160932    4.62 Copy (BW) - P
   6/27/2019   160932    7.35 Copy (BW) - P
   6/27/2019   160932   11.13 Copy(BW)- P
   6/27/2019   160932   12.32 Copy (BW)
   6/27/2019   160932   40.53 Copy (BW) - P
   6/27/2019   160932   51.24 Copy (BW) - P
   6/28/2019   160932    0.07 Copy (BW) - P




                                                                                Exhibit H
                                                                                Page 90
Case 3:18-cv-00435-JLS-MSB Document 103-4 Filed 09/17/20 PageID.2016 Page 92 of 92



   6/28/2019   160932     0.07   Copy (BW) - P
   6/28/2019   160932     0.07   Copy (BW) - P
   6/28/2019   160932     0.07   Copy (BW) - P
   6/28/2019   160932     0.07   Copy (BW) - P
   6/28/2019   160932     0.14   Copy (BW) - P
   6/28/2019   160932     0.14   Copy (BW) - P
   6/28/2019   160932     4.06   Copy (BW)
   6/30/2019   160932     0.07   Copy (BW)
    7/1/2019   160932     7.57   Cost Advanced   to   OCSC For filing complaint on
    7/1/2019   160932     9.50   Cost Advanced   to   RCSC For filing complaint on
    7/1/2019   160932    37.50   Cost Advanced   to   RCSC For filing complaints on
    7/1/2019   160932    30.00   Cost Advanced   to   Cal Express for signing
    7/1/2019   160932     0.07   Copy (BW) - P
    7/9/2019   160932     8.00   Cost Advanced   to   Lindsey   Casillas for wifi on
    7/9/2019   160932     8.43   Cost Advanced   to   Lindsey   Casillas for uber from
    7/9/2019   160932     8.58   Cost Advanced   to   Lindsey   Casillas for uber to
    7/9/2019   160932   271.96   Cost Advanced   to   Lindsey   Casillas for air fare to
                                 Cost Advanced   to   Lindsey   Casillas for parking at
    7/9/2019   160932    12.00 Sac airport for evidentiary hearing on
   7/10/2019   160932    18.00 Color Copies - 36 pages on 06/27/2019.
   7/10/2019   160932     7.20 SD - Slipsheets - 72 on 06/27/2019.
   7/10/2019   160932   275.00 Cost Advanced to Veritext For editing services
   7/10/2019   160932   275.00 Cost Advanced to Veritext For editing services
                               Cost Advanced to Frank Ranjus for % of the cost
   7/12/2019   160932   368.55 of Plaintiff's deposition transcript on
   7/12/2019   160932     0.07 Copy (BW) Itr to court reporter re payment for
   7/12/2019   160932     0.14 Copy (BW)
   7/25/2019   160932    11.34 In House Copies -162 pages on 07/18/2019.




                                                                                           Exhibit H
                                                                                           Page 91
